Exhibit 10.1



$64,000,000.00 Secured Term Loan Facility




LOAN AGREEMENT




by and among




FCB I LLC,
as Borrower,




THE BANK OF NEW YORK MELLON,
as Agent


and


THE LENDERS FROM TIME TO TIME PARTY HERETO


Dated as of
January 3, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page
 
I
DEFINITIONS
1
 
1.1
General Terms
1
II
LOAN, PAYMENTS, INTEREST AND COLLATERAL
14
 
2.1
The Loan
14
 
2.2
Interest on the Loan
16
 
2.3
Loan Collections; Repayment
17
 
2.4
Promise to Pay; Manner of Payment
17
 
2.5
Voluntary Prepayments
19
 
2.6
Mandatory Prepayments
20
 
2.7
Payments by Agent; Protective Advances
21
 
2.8
Collection Account
21
III
FEES AND OTHER CHARGES
22
 
3.1
Computation of Fees; Lawful Limits
22
 
3.2
Default Rate of Interest
22
 
3.3
Fees
22
 
3.4
Increased Costs; Capital Adequacy; Compensation for Losses
22
IV
CONDITIONS PRECEDENT
23
 
4.1
Conditions to Execution.
23
 
4.2
Conditions to Closing
25
V
REPRESENTATIONS AND WARRANTIES
27
 
5.1
Organization and Authority
27
 
5.2
Loan Documents
27
 
5.3
Subsidiaries, Capitalization and Ownership Interests
28
 
5.4
Properties
28
 
5.5
Other Agreements
28
 
5.6
Litigation
28
 
5.7
Financial Statements and Reports
29
 
5.8
Compliance with Law
29
 
5.9
Licenses and Permits; Labor
30
 
5.10
No Default; Solvency
30
 
5.11
Disclosure
30
 
5.12
Existing Indebtedness; Investments, Guarantees and Certain Contracts
30
 
5.13
Affiliate Agreements
30
 
5.14
Insurance
30
 
5.15
Names; Location of Offices, Records and Collateral; Deposit Accounts
31
 
5.16
Intellectual Property
31
 
5.17
Non-Subordination
31
 
5.18
Legal Investments; Use of Proceeds
31
 
5.19
Broker’s or Finder’s Commissions
31
 
5.20
Anti-Terrorism; OFAC
31
 
5.21
Security Interest
32
 
5.22
Survival
32
VI
AFFIRMATIVE COVENANTS
32
 
6.1
Financial Statements, Reports and Other Information
32
 
6.2
Payment of Obligations
33
 
6.3
Conduct of Business and Maintenance of Existence and Assets
34
 
6.4
Compliance with Legal and Other Obligations
34
 
6.5
Insurance
34
 
6.6
True Books
34
 
6.7
Inspection; Periodic Audits; Quarterly Review
35
 
6.8
Further Assurances; Post Closing
35
 
6.9
Payment of Indebtedness
35

 
 
 

--------------------------------------------------------------------------------

 
 

 
6.10
Other Liens
35
 
6.11
Use of Proceeds
35
 
6.12
Collateral Documents; Security Interest in Collateral
36
VII
NEGATIVE COVENANTS
36
 
7.1
Indebtedness
36
 
7.2
Liens
36
 
7.3
Investments; Investment Property; New Facilities or Collateral
36
 
7.4
Dividends; Redemptions; Equity
37
 
7.5
Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Disposition of Collateral; Taxes; Trade Names
37
 
7.6
Transfer of Collateral
37
 
7.7
Contingent Obligations and Risks
38
 
7.8
Truth of Statements
38
 
7.9
Modifications of Agreements
38
 
7.10
Anti-Terrorism; OFAC
38
 
7.11
Deposit Accounts and Payment Instructions
38
 
7.12
Special Purpose Entity
38
 
7.13
Transactions with Affiliates
40
VIII
EVENTS OF DEFAULT
40
IX
RIGHTS AND REMEDIES AFTER DEFAULT
43
 
9.1
Rights and Remedies
43
 
9.2
Application of Proceeds
43
 
9.3
Rights to Appoint Receiver
44
 
9.4
Rights and Remedies not Exclusive
44
X
WAIVERS AND JUDICIAL PROCEEDINGS
45
 
10.1
Waivers
45
 
10.2
Delay; No Waiver of Defaults
45
 
10.3
Jury Waiver
45
 
10.4
Amendment and Waivers
45
XI
EFFECTIVE DATE AND TERMINATION
47
 
11.1
Effectiveness and Termination
47
 
11.2
Survival
48
XII
MISCELLANEOUS
48
 
12.1
Governing Law; Jurisdiction; Service of Process; Venue
48
 
12.2
Successors and Assigns; Assignments and Participations
49
 
12.3
Application of Payments
51
 
12.4
Indemnity
51
 
12.5
Notice
52
 
12.6
Severability; Captions; Counterparts; Facsimile Signatures
52
 
12.7
Expenses
52
 
12.8
Entire Agreement
53
 
12.9
Approvals and Duties
53
 
12.10
Publicity
53
 
12.11
Release of Collateral
55
XIII
AGENT PROVISIONS; SETTLEMENT
55
 
13.1
Agent
55
 
13.2
Non-Consenting Lenders
61
 
13.3
Set-off and Sharing of Payments
62
 
13.4
Disbursement of Funds
63
 
13.5
Settlements; Payments; and Information
63
 
13.6
Dissemination of Information
64
 
13.7
Non-Funding Lender.
64
 
13.8
Taxes
64
 
13.9
Patriot Act
67
 
13.10
Lenders’ Withdrawal Date
67

 
 
ii

--------------------------------------------------------------------------------

 
 
SCHEDULES AND EXHIBITS


Exhibit A
Form of Ratification Resolutions of Borrower and CPEX
Exhibit B
Form of Updated Closing Certificate
Exhibit C
Form of Collateral Assignment of License Agreement
Exhibit D
Form of Collateral Assignment of Contribution Agreement
Exhibit E
Form of Assignment and Assumption
Exhibit F
Form of True Contribution and Non-Consolidation Opinion
Exhibit G
Form of CPEX Agreement
Exhibit H
Form of Contribution Agreement
   
Schedule A
Wiring Instructions
Schedule B
Account Numbers
Schedule 2.1
Commitments and Pro Rata Shares
Schedule 2.4
Royalty Schedule
Schedule 5.1
Organization and Authority, Tax ID
Schedule 5.3
Managers, Managing Members and Directors of Borrower, Merger Subsidiary and CPEX
Schedule 5.5
Other Agreements
Schedule 5.6
Litigation
Schedule 5.8
Compliance with Law
Schedule 5.14
Insurance
Schedule 5.15(A)
Names and Places of Business
Schedule 5.15(B)
Deposit Accounts
Schedule 5.16
IP Rights
Schedule 5.19
Non-Broker Claimants



 
iii

--------------------------------------------------------------------------------

 


LOAN AGREEMENT


THIS LOAN AGREEMENT (the “Agreement”) dated as of January 3, 2011, is entered
into by and among FCB I LLC, a Delaware limited liability company (“Borrower”),
each of the financial institutions from time to time party hereto (individually
each a “Lender” and collectively the “Lenders”) and THE BANK OF NEW YORK MELLON,
as administrative and collateral agent.


WHEREAS, Borrower has requested that Lenders make available to Borrower a term
loan facility in a maximum principal amount of Sixty-Four Million and No/100
Dollars ($64,000,000.00) (the “Maximum Loan Amount”), the proceeds of which
shall be made available by Borrower to its parent entity, FCB I Acquisition
Corp., Inc., a Delaware corporation (“Merger Subsidiary”), to fund Merger
Subsidiary’s acquisition of, and merger with and into, CPEX Pharmaceuticals,
Inc., a Delaware corporation (“CPEX”), in exchange for the contribution of
certain assets of CPEX to Borrower contemporaneously with such acquisition and
merger, including, without limitation, the right to receive certain
pharmaceutical royalty payments, contemporaneously with such merger, to pay
closing fees and expenses and for payment to Agent and Lenders, as set forth
herein;


WHEREAS, Borrower is willing to grant Agent, for the benefit of itself and the
other Lenders, a lien on and security interest in certain Collateral to secure
the Loan and other financial accommodations being granted by Agent and Lenders
to Borrower; and


WHEREAS, Lenders are willing to make the Loan available to Borrower upon the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower, Agent and Lenders hereby agree as follows:


I           DEFINITIONS


1.1           General Terms


For purposes of the Loan Documents and all annexes thereto, in addition to the
definitions above and elsewhere in this Agreement or the other Loan Documents,
the terms listed in this Article I shall have the meanings given such terms in
this Article I.  All capitalized terms used which are not specifically defined
shall have the meanings provided in Article 9 of the UCC in effect on the
Execution Date to the extent the same are used or defined therein.  Unless
otherwise specified herein, this Agreement and any agreement or contract
referred to herein shall mean such agreement as modified, amended or
supplemented from time to time.  Unless otherwise specified, as used in the Loan
Documents or in any certificate, report, instrument or other document made or
delivered pursuant to any of the Loan Documents, all accounting terms not
defined in this Article I or elsewhere in this Agreement shall have the meanings
given to such terms in and shall be interpreted in accordance with GAAP.


“Accounts” shall mean, collectively, the Collection Account, the Operating
Account and any Deposit Accounts.


“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Agent.


“Advance” shall mean any borrowing under and advance of the Loan, including, but
not limited to, the advance of the Term Loan and any Protective Advance.  Any
amounts paid by Agent on behalf of Borrower under any Loan Document shall be an
Advance for purposes of this Agreement.


“Affiliate” or “affiliate” shall mean, as to any Person, any other Person (a)
that, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, (b) who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
or (iii) of any Person described in clause (a) above with respect to such
Person, or (c) which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting Equity
Interests, securities or other equity or ownership interests of such
Person.  For purposes of this definition, the term “control” (and the
correlative terms, “controlled by” and “under common control with”) shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies, whether through ownership of securities
or other interests, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


“Agent” shall mean The Bank of New York Mellon in its capacity as administrative
and/or collateral agent under any of the Loan Documents, or any successor agent.


“Agent Fee Letter” shall mean that certain Fee Schedule, dated as of [December
28, 2010] by and between the Borrower and The Bank of New York Mellon, as the
same may be amended or otherwise modified in accordance with the terms hereof
and thereof.


“Agent’s Office” shall mean the Agent’s address and, as appropriate, account as
set forth on the signature pages hereto or such other address or account as the
Agent may from time to time notify the Borrower and the Lenders.


“Agreement” shall have the meaning assigned to it in the introductory paragraph
hereof.


“Amortization Payment” shall have the meaning assigned to it in Section
2.4(a)(vii) hereof.


“Applicable Law” shall mean any and all federal, state, local and/or applicable
foreign statutes, ordinances, rules, regulations, court orders and decrees,
administrative orders and decrees, and other legal requirements of any and every
conceivable type applicable to the Loan, the Loan Documents, Borrower, Merger
Subsidiary, CPEX or the Collateral or any portion thereof.


“Applicable Rate” shall mean the interest rates applicable from time to time
under this Agreement.


“Approved Fund” shall mean any fund, trust or similar entity that invests in
commercial loans in the ordinary course of its business and is advised or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or
Affiliate of an entity that administers or manages a Lender.


“Arrangement Fee” shall have the meaning assigned to it in Section 3.3.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” shall mean an assignment entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.2(b)), and accepted by the Agent, substantially in the
form of Exhibit E or any other form approved by the Agent.


“Athyrium Persons” means NB Athyrium, LLC, Columbia NB Crossroads Fund LP, NB
PEP Investments I LP (Incorporated), and NB Crossroads 2010 – SS Holdings LP.


“Available Amounts” shall mean, as of any Payment Date, the sum of all available
funds in the Collection Account representing Royalty Payments and any other
proceeds of Collateral, and including any interest earned on the Interest
Reserve for so long as the Term Loan is outstanding.


“AUXL” shall mean Auxilium Pharmaceuticals, Inc., a Delaware corporation.


“Average Daily Balance” shall have the meaning assigned to it in Section 2.2(b)
hereof.


“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§§ 101 et. seq., as amended from time to time.


“Black Horse” shall mean Black Horse Capital LP, a Delaware limited partnership,
Black Horse Capital Management LLC, a Delaware limited liability company, Black
Horse Capital Master Fund Ltd., a Cayman Islands exempted company, any other
investment fund that invests primarily in equity securities that is managed or
controlled by any one or more of the foregoing entities listed above and any
Subsidiary or Affiliate of any of the foregoing entities, Subsidiaries or
Affiliates listed above; provided, that, “Black Horse” shall not include any
portfolio company of any such entity listed above or any company controlled by a
portfolio company of any such entity listed above.
 
 
2

--------------------------------------------------------------------------------

 


“Borrower” shall have the meaning assigned to it in the introductory paragraph
hereof.


“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which (a) commercial banks in New York City are authorized or required by law to
remain closed or (b) banks are not open for dealings in dollar deposits in the
London interbank market.


“Calculated Rate” shall have the meaning assigned to it in Section 2.2(a)
hereof.


“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 3.4 by any lending office of such Lender or by such holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided, however, for purposes of this Agreement, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, guidelines and
directives in connection therewith are deemed to have gone into effect and
adopted after the date of this Agreement.


“Change” shall mean any change, event, circumstance, development or effect.


“Change of Control” shall mean, on and after the Closing Date, the occurrence of
any of the following:


(i)           CPEX at any time for any reason ceases to own one hundred percent
(100%) of the issued and outstanding Equity Interests of Borrower (as the same
may be adjusted for any combination, recapitalization or reclassification into a
greater or smaller number of shares, interests or units), free and clear of all
Liens, rights, options, warrants or other similar agreements or understandings,
other than Liens in favor of Agent, for the benefit of the Lenders; or


(ii)           any “change in/of control” or “sale” or “disposition” or “merger”
or similar event as defined in any certificate of incorporation or formation or
statement of designations or operating agreement or trust agreement of Borrower
or in any document governing indebtedness of Borrower (other than any Loan
Document) in excess of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00), individually or in the aggregate which gives the holder of such
indebtedness the right to accelerate or otherwise require payment of such
indebtedness prior to the maturity date thereof; or


(iii)           any Person other than CPEX shall serve as manager or shall have
the right to elect the managers or board of directors of Borrower.


“Charter and Good Standing Documents” shall mean, for the applicable Person,
(i) a copy of the certificate of incorporation, certificate of formation,
statutory certificate of trust or other applicable charter document certified as
of a date not more than fifteen (15) Business Days before the Execution Date or
Closing Date, as applicable, by the applicable Governmental Authority of the
jurisdiction of incorporation of such Person, (ii) a copy of the bylaws,
operating agreement, trust agreement or other applicable organizational document
certified as of the Execution Date or Closing Date, as applicable, by the
corporate secretary or assistant secretary of such Person, (iii) an original
certificate of good standing as of a date not more than fifteen (15) Business
Days before the Execution Date or Closing Date, as applicable, issued by the
applicable Governmental Authority of the jurisdiction of incorporation of such
Person and of every other jurisdiction in which such Person has an office or is
otherwise required to be in good standing, and (iv) copies of the resolutions of
the Board of Directors (or other applicable governing body) and, if required,
stockholders or other equity owners authorizing the execution, delivery and
performance of the Loan Documents to which such Person, as applicable, is a
party, certified by an authorized officer of such Person as of the Execution
Date or Closing Date, as applicable.
 
 
3

--------------------------------------------------------------------------------

 


“Claims” shall mean any and all liabilities, obligations, losses, damages,
penalties, claims, actions, litigation, proceedings, investigations, judgments,
suits, fees, costs, expenses, charges, advances and disbursements of any kind
(including, without limitation, fees, costs, expenses and charges of counsel
(including any in-house counsel)).


“Closing” shall mean the satisfaction, or written waiver by Agent and Lenders of
all of the conditions precedent set forth in Section 4.2 of this Agreement,
which conditions must be satisfied (or waived) as set forth in Section 4.2 prior
to the funding of the Term Loan.


“Closing Date” shall mean the date of the Closing.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and all rules
and regulations promulgated thereunder.


“Collateral” shall mean, collectively and each individually, all collateral
and/or security granted and/or securities pledged, in each case, to Agent for
the benefit of itself and the Lenders, by Borrower and/or CPEX pursuant to the
Loan Documents including, without limitation, the items set forth in the Pledge
Agreement and the Security Agreement.


“Collateral Assignment of Contribution Agreement” shall mean that certain
Collateral Assignment of Contribution Agreement in the form of Exhibit D, dated
as of the Closing Date, executed by Borrower in favor of Agent, and acknowledged
by CPEX, as the same may be amended, restated or modified from time to time in
accordance with the terms of this Agreement.


“Collateral Assignment of License Agreement” shall mean that certain Collateral
Assignment of License Agreement in the form of Exhibit C, dated as of the
Closing Date, executed by Borrower in favor of Agent, and acknowledged by AUXL,
as the same may be amended, restated or modified from time to time in accordance
with the terms of this Agreement.


“Collection Account” shall mean that certain deposit account at The Bank of New
York Mellon (or such other financial institution as may be approved by the
Requisite Lenders prior to the Closing Date) held in the name of Agent, with the
account number approved at Closing and set forth on Schedule B hereto.


“Collection Account Agreement” shall mean that certain deposit account control
agreement by and among Agent, Borrower and Collection Account Bank dated on or
about the Closing Date, which grants Agent a first priority security interest in
the Collection Account and all items of payment, instruments, funds and sums
contained therein and which gives Agent the exclusive right to direct the
disposition of funds contained in the Collection Account, in accordance with the
terms of this Agreement, as the same may be amended, modified, supplemented,
restated, replaced or renewed in accordance with the terms of this Agreement.


“Collection Account Bank” shall mean The Bank of New York Mellon (or such other
financial institution as may be approved by the Requisite Lenders prior to the
Closing Date) and any successor collection account bank.


“Commitment” shall mean, as to each Lender, its obligation to make its portion
of the Term Loan to the Borrower pursuant to Section 2.1, in the principal
amount set forth opposite such Lender’s name on Schedule 2.1.  The aggregate
principal amount of the Commitments of all of the Lenders is SIXTY-FOUR MILLION
and No/100 DOLLARS ($64,000,000.00).


“Confidential Information” means all of Borrower’s (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title,
and interest in and to all tangible or intangible information, whether written,
oral or in any electronic, visual or other medium, that is the subject of
efforts reasonable under the circumstances to maintain its secrecy.
 
 
4

--------------------------------------------------------------------------------

 


“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intending to guaranty any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or to hold harmless the owner of such
primary obligation against loss in respect thereof, provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.


“Contribution Agreement” shall mean that certain Contribution Agreement by and
between Newco, Merger Sub and Borrower and acknowledged by CPEX on the Closing
Date immediately following consummation of the Merger, as the same may be
amended, modified, supplemented, restated, replaced or renewed in writing in
accordance with the terms of this Agreement.


“Copyright License” means any agreement, whether written or oral, providing for
the grant by or to Borrower of any right under any Copyright.


“Copyrights” shall mean all of Borrower’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to: (i) all proprietary rights afforded Works pursuant to Title
17 of the United States Code, including, without limitations, all rights in mask
works, copyrights and original designs, and all proprietary rights afforded such
Works by other countries for the full term thereof (and including all rights
accruing by virtue of bilateral or international treaties and conventions
thereto), whether registered or unregistered, including, but not limited to, all
applications for registration, renewals, extensions, reversions or restorations
thereof now or hereafter provided for by law and all rights to make applications
for registrations and recordations, regardless of the medium of fixation or
means of expression; and (ii) copyrights, rights and interests in copyrights,
works protectable by copyright, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Copyright Office or in any similar office or agency of the United States of
America, any State thereof, any political subdivision thereof or in any other
country for the full term thereof (and including all rights accruing by virtue
of bilateral or international copyright treaties and conventions), whether
registered or unregistered, including, but not limited to, all applications for
registration, renewals, extensions, reversions or restorations of copyrights now
or hereafter provided for by Law and all rights to make applications for
copyright registrations and recordations, regardless of the medium of fixation
or means of expression.


“CPEX” shall mean CPEX Pharmaceuticals, Inc., a Delaware corporation.


“CPEX Agreement” shall mean that certain Agreement in the form attached hereto
as Exhibit G, dated as of the Closing Date, executed by CPEX in favor of the
Agent, for the benefit of the Lenders, as the same may be amended, modified or
restated from time to time in accordance with the terms of this Agreement.


“Debtor Relief Laws” shall mean, collectively, the Bankruptcy Code and all other
United States of America or foreign applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally, as amended from time to time.


“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time, if any, or both, would
constitute or be or result in an Event of Default.


“Default Rate” shall have the meaning assigned to it in Section 3.2 hereof.
 
 
5

--------------------------------------------------------------------------------

 


“Deposit Account” shall mean, individually and collectively, any bank or other
depository accounts of Borrower (or if referring to another Person, such other
Person’s bank or other depository accounts).


“Dollars” and “$” shall mean lawful money of the United States of America.


“Domain Names” means all domain names and URL’s owned by Borrower or acquired by
Borrower via assignment, purchase or otherwise and/or all domain names that
Borrower has or obtains the right to use, operate, manage or control pursuant to
a license from another Person, whether on an exclusive or nonexclusive basis,
including, without limitation, the registrations, applications and licenses
listed on Schedule 5.16 hereto, along with any and all renewals and extensions
thereof.


“Drug Applications” means all applications to and requests for approval from a
Governmental Authority for the right to manufacture, import, store, market,
promote, advertise, offer for sale, sell, use and/or otherwise distribute a
Product, including, without limitation, all Investigational New Drug Filings and
New Drug Applications filed with the Food and Drug Administration, and all
authorizations issuing from a Governmental Authority based upon or as a result
of such applications and requests, which are owned by Borrower, acquired by
Borrower via assignment, purchase or otherwise or that Borrower is licensed,
authorized or otherwise granted rights under or to.
 
“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 12.2(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 12.2(b)(ii)).


“Equity Interests” shall mean, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.


“Equity Investors” shall mean (a) Footstar Corporation and any other investment
fund that invests primarily in equity securities that is managed or controlled
by Footstar Corporation, (b) Cheval Holdings, Ltd. and any other investment fund
that invests primarily in equity securities that is managed or controlled by
Cheval Holdings, Ltd., (c) any other Person who on or after the Execution Date
becomes the owner of any Equity Interests of CPEX and/or the Borrower and (d)
any Subsidiary or Affiliate of any Person described in (a), (b) and/or (c) of
this definition of “Equity Investors”; provided, that, “Equity Investors” shall
not include any portfolio company of any such entity listed above or any company
controlled by a portfolio company of any such entity listed above.  Each Equity
Investor as of the Execution Date will be denominated as such on the signature
pages hereto.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.


“Event of Default” shall mean the occurrence of any event set forth in Article
VIII.


“Execution Date” means January 3, 2011.


“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.


“Fee Letter” shall mean that certain letter agreement, dated as of the Execution
Date among the Borrower, Footstar Corporation, Cheval Holdings, Ltd. and Black
Horse Capital Management LLC, on the one hand, and certain Athyrium Persons, on
the other hand, as the same may be amended or otherwise modified in accordance
with the terms of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 


 “GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States of America, that are applicable to
the circumstances as of the date of determination, consistently applied.


“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States of America or a state, territory or possession thereof, a
foreign sovereign entity or country or jurisdiction or the District of Columbia.


“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, Equity Interests, equity or other ownership interest purchase,
capital contribution or otherwise) or otherwise to become directly or indirectly
liable and (d) any Contingent Obligations.


“Indemnified Persons” shall have the meaning assigned to it in Section 12.4
hereof.


“Investment Property” shall have the meaning assigned to it in the UCC.


“IP Rights” means, collectively, all Copyrights, all Domain Names, all Patents,
all Proprietary Databases, all Proprietary Software, all Trademarks, all Trade
Secrets, all Websites, and all Other Intellectual Property owned and/or used by
the Borrower and all Copyright Licenses, all Patent Licenses and all Trademark
Licenses, and all Website Agreements.
 
“Lender” and “Lenders” shall have the meanings assigned to them in the
introductory paragraph hereof.


“Lenders’ Withdrawal Date” shall mean the earliest to occur of (a) May 31, 2011,
if Closing has not occurred on or prior to May 31, 2011, (b) the date that
Merger Subsidiary declares or otherwise indicates that it is prepared to declare
a “Seller Material Adverse Effect” (as defined in the Merger Agreement, without
giving effect to any amendment to such definition after the Execution Date not
approved in writing by the Requisite Lenders), as determined by the Agent and
the Requisite Lenders in their sole discretion, (c) the date that (i) Borrower
or any of its Affiliates (collectively, the “Borrower Parties”) consummates the
Merger without using the proceeds of the Term Loan to finance the Merger,
notwithstanding a willingness on the part of the Agent and the Lenders to
consummate Closing, or (ii) any Equity Investor, Black Horse or any one or more
Borrower Parties consummates any similar transaction in which any Equity
Investor, Black Horse or any Borrower Party acquires, directly or indirectly,
all or any substantial portion of the stock or assets of CPEX or the Borrower or
the Royalty Rights without using the proceeds of the Term Loan to finance such
similar transaction.


“Lending Office” shall mean the office or offices of any Lender set forth
opposite its name on the signature page hereto, as updated from time to time.


“LIBOR Rate” shall mean a rate per annum rounded upwards, if necessary, to the
nearest 1/1000 of 1% (3 decimal places).  The LIBOR Rate is equal to the rate of
interest which is identified and normally published by Bloomberg Professional
Service page USD-LIBOR-BBA (BBAM) as the offered rate for loans in Dollars for a
three (3) month period.  The rate is set by the British Bankers Association as
of 11:00 a.m. (London time) as adjusted on a daily basis and effective on the
second full Business Day after each such day (unless such date is not a Business
Day, in which event the next succeeding Business Day will be used).  If
Bloomberg Professional Service (or another nationally-recognized rate reporting
source acceptable to Agent) no longer reports the LIBOR Rate or Agent determines
in good faith that the rate so reported no longer accurately reflects the rate
available to Agent in the London interbank market or if such index no longer
exists or if page USD-LIBOR-BBA (BBAM) no longer exists or accurately reflects
the rate available to Agent in the London interbank market, the LIBOR Rate shall
be a rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such three (3) month period in same day
funds in the approximate amount of the LIBOR Rate-based Loan then being made,
continued or converted and with a term equivalent to such period would be
offered by Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such three (3) month
period.  For purposes hereof, the term “London Banking Day” shall mean any day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.  Notwithstanding the foregoing, in no event
shall the LIBOR Rate be less than one percent (1.0%) per annum at any time.
 
 
7

--------------------------------------------------------------------------------

 


“License Agreement(s)” shall mean, individually or collectively, (i) that
certain License Agreement, dated as of May 31, 2000, between CPEX (as
successor-in-interest to Bentley Pharmaceuticals, Inc.), and AUXL (as
successor-in-interest to Auxilium A(2), Inc.), as the same has been amended by
that certain Amendment No. 1, dated October 31, 2000, as further amended by that
certain Amendment No. 2, dated May 31, 2001, as further amended by that certain
Amendment No. 3, dated September 6, 2002 and as further amended by that certain
Amendment No. 4, dated March 25, 2004 (the “2000 License Agreement”), (ii) that
certain License Agreement dated as of May 31, 2001, between CPEX (as
successor-in-interest to Bentley Pharmaceuticals, Inc.) and AUXL (as
successor-in-interest to Auxilium A2, Inc.), as the same has been amended by
that certain Amendment No. 1, dated September 6, 2002 (the “2001 License
Agreement”), (iii) any other agreements entered into in connection therewith
(the “Other Initial License Agreements”) and together with the 2000 License
Agreement and the 2001 License Agreement, collectively, the “Initial License
Agreement”), in each case, as the same may be amended, modified or restated from
time to time in accordance with the terms hereof and thereof and (iv) any
replacement of the Initial License Agreement permitted to be entered into under
clause (h) of Article VIII of this Agreement, as the same may be amended,
modified or restated from time to time in accordance with the terms hereof and
thereof (a “Replacement License Agreement”).


“Lien” shall mean any mortgage, deed of trust, deed to secure debt, or pledge,
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof), or any other
arrangement pursuant to which title to the property is retained by or vested in
some other Person for security purposes.


“Loan” shall have the meaning assigned such term in Section 2.1(a)(i) hereof.


“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Notes, the Agent Fee Letter, the Fee Letter, the CPEX Agreement, the
Contribution Agreement, the Security Documents and all other agreements,
documents, instruments and certificates heretofore or hereafter executed or
delivered in connection with any of the foregoing or the Loan, as the same may
be amended, modified or supplemented from time to time in accordance with the
terms hereof.


“Material Adverse Effect” or “Material Adverse Change” shall mean:


(a) prior to the Closing and consummation of the Merger, any Change that,
individually or in the aggregate with all other Changes occurring or existing
prior to the determination of a Material Adverse Effect or Material Adverse
Change, as the case may be, has or would reasonably be expected to have a
material adverse effect on:
 
(i)           (x) the legality, validity or enforceability of any Loan Document,
(y) the perfection or priority of any Lien granted to Agent or any Lender under
any of the Security Documents or (z) the validity, enforceability or
collectability of the Collateral;


(ii)           the value of any of the Collateral or the business, operations,
properties, assets, liabilities or condition (financial or otherwise) of
Borrower;
 
 
8

--------------------------------------------------------------------------------

 


(iii)          the ability of Borrower to perform any of the Obligations or its
obligations, or to consummate the transactions, under the Loan Documents;


(iv)         the business, assets, liabilities, condition (financial or other)
or results of operations of Borrower, Merger Subsidiary or CPEX, taken as a
whole;


(v)          the validity of U.S. Patent No. 7,320,968;


(vi)         the contractual rights of the Licensor (as defined in the Initial
License Agreement) under the Initial License Agreement;


(vii)        the U.S. Food and Drug Agency withdraws its approval to market
Testim; or


(viii)       the termination of the Initial License Agreement by AUXL;


provided, however, that none of the following (to the extent arising after the
Execution Date) shall be deemed to be or constitute a Material Adverse Effect
for purposes of this clause (a) of this definition, or taken into account when
determining whether a Material Adverse Effect has occurred or would occur for
purposes of this clause (a) of this definition:


(I)           any Change to the extent resulting from general economic
conditions in the United States or any other country or region in the world (in
each case other than Changes that affect Borrower or CPEX and its Subsidiaries,
taken as a whole, in a disproportionate manner as compared to Seller’s Industry
peers);
 
(II)          any Change to the extent resulting from conditions in the
industries in which Borrower or CPEX conducts business (the “Seller’s Industry”)
(in each case other than Changes that affect CPEX and the Borrower, taken as a
whole, in a disproportionate manner as compared to Seller’s Industry peers);
 
(III)         any Change to the extent resulting from acts of war, sabotage or
terrorism in the United States or any other country or region in the world (in
each case other than Changes that affect Borrower or CPEX, taken as a whole, in
a disproportionate manner as compared to Seller’s Industry peers);
 
(IV)         any Change to the extent resulting from the taking of any action
required by this Agreement or the failure to take any action prohibited by this
Agreement;
 
(V)          any Change to the extent resulting from any actions taken by the
Borrower, or failure by the Borrower to take action, in each case to which the
Requisite Lenders have consented in writing;
 
(VI)         any Change to the extent resulting from changes in law or other
legal or regulatory conditions (in each case other than Changes that affect
Borrower or CPEX and its Subsidiaries, taken as a whole, in a disproportionate
manner as compared to Seller’s Industry peers);
 
(VII)       any Change to the extent resulting from changes in GAAP (in each
case other than Changes that affect Borrower or CPEX and its Subsidiaries, taken
as a whole, in a disproportionate manner as compared to Seller’s Industry
peers);
 
(VIII)      any Change to the extent resulting from changes in CPEX’s stock
price or the trading volume of CPEX common stock, in and of itself (it being
understood that the facts or occurrences giving rise or contributing to such
changes may be deemed to constitute, or be taken into account in determining
whether there has been, or would be, a Material Adverse Effect);
 
(IX)        any Change to the extent resulting from any failure by Borrower or
CPEX to meet any internal or public estimates, projections, budgets, forecasts
or expectations of Seller’s revenue, earnings or other financial performance or
results of operations for any period, in and of itself (it being understood, in
each case, that the facts or occurrences giving rise or contributing to such
failure may be deemed to constitute, or be taken into account in determining
whether there has been, or would be, a Material Adverse Effect); and
 
(X)          any Change to the extent resulting from the pendency or
announcement of the Merger or the transactions contemplated by this Agreement,
including the termination of relationships by customers, suppliers or any other
Person having a contractual relationship with CPEX (other than AUXL) or the
Borrower (other than AUXL) or the termination by employees of their employment
with CPEX or the Borrower.
 
 
9

--------------------------------------------------------------------------------

 


(b) after the Closing and consummation of the Merger, any development, event,
condition, obligation, liability or circumstance or set of events, conditions,
obligations, liabilities or circumstances or any change(s) which:


(i)           has had or reasonably could be expected to have a material adverse
effect upon or change in (a) the legality, validity or enforceability of any
Loan Document, (b) the perfection or priority of any Lien granted to Agent or
any Lender under any of the Security Documents or (c) the validity,
enforceability or collectability of the Collateral;


(ii)           has been or reasonably could be expected to be material and
adverse to the value of any of the Collateral or to the business, operations,
properties, assets, liabilities or condition (financial or otherwise) of
Borrower; or


(iii)         has materially impaired or reasonably could be expected to
materially impair the ability of Borrower to perform any of the Obligations or
its obligations, or to consummate the transactions, under the Loan Documents.


“Maturity Date” shall mean the earlier to occur of (i) the Patent Expiration
Date or (ii) January 3, 2026.


“Maximum Loan Amount” shall have the meaning assigned to such term in the
Recitals hereof.


“Maximum Rate” shall mean the highest lawful and non-usurious rate of interest
applicable to the Loan, that at any time or from time to time may be contracted
for, taken, reserved, charged, or received on the Loan and the Obligations under
the laws of the United States of America and the laws of such states as may be
applicable thereto, that are in effect or, to the extent allowed by such laws,
that may be hereafter in effect and that allow a higher maximum nonusurious and
lawful interest rate than would any Applicable Laws now allow.


“Merger” shall mean the consummation of the “Merger” as defined in the Merger
Agreement.


“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
as of the Execution Date, among CPEX, Merger Subsidiary and NewCo, together with
all exhibits and schedules thereto, as the same may be amended, modified or
restated from time to time in accordance with the terms hereof and thereof.


“Merger Documents” means the Merger Agreement and all other agreements,
instruments and documents executed and delivered in connection with the Merger
Agreement, in each case as the same may be amended, modified or restated from
time to time in accordance with the terms hereof and thereof.


“Merger Subsidiary” shall have the meaning assigned to it in the Recitals to
this Agreement.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Newco” shall mean FCB I Holdings Corp., Inc., a Delaware corporation.


“Non-Funding Lender” shall have the meaning assigned to it in Section 13.7.


“Note” shall have the meaning specified in Section 2.1(b).


“Obligations” shall mean, without duplication, all present and future
obligations, Indebtedness and liabilities of Borrower to Agent and Lenders at
any time and from time to time of every kind, nature and description, direct or
indirect, secured or unsecured, joint and several, absolute or contingent, due
or to become due, matured or unmatured, now existing or hereafter arising,
contractual or tortious, liquidated or unliquidated, under any of the Loan
Documents or otherwise relating to this Agreement, any Notes and/or the Loan,
including, without limitation, interest, all applicable fees, charges and
expenses and/or all amounts paid or advanced by Agent or a Lender on behalf of
or for the benefit of Borrower for any reason at any time, and including, in
each case, obligations of performance as well as obligations of payment and
interest that accrue after the commencement of any proceeding under any Debtor
Relief Law by or against Borrower.
 
 
10

--------------------------------------------------------------------------------

 


“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.


“Operating Account” shall mean that certain deposit account at Operating Account
Bank held in the name of Borrower, with the account number approved at Closing
and set forth on Schedule B hereto.


“Operating Account Agreement” shall mean that certain deposit account control
agreement by and among Agent, Borrower and Operating Account Bank dated as of
the Closing Date, in form and substance acceptable to Agent, which grants Agent
a first priority security interest in the Operating Account and all items of
payment, instruments, funds and sums contained therein, as the same may be
amended, modified, supplemented, restated, replaced or renewed in writing from
time to time in accordance with the terms of this Agreement.


“Operating Account Bank” shall mean The Bank of New York Mellon (or such other
financial institution as may be approved by the Requisite Lenders prior to the
Closing Date) and any successor operating account bank.


“Other Intellectual Property” means all worldwide intellectual property rights,
proprietary rights and common-law rights, whether registered or unregistered,
not otherwise included in Confidential Information, Copyrights, Copyright
Licenses, Domain Names, Drug Applications, Patents, Patent Licenses, Trademarks,
Trademark Licenses, Trade Secrets, and Website Agreements, including, without
limitation, all rights to and under all new and useful algorithms, art,
concepts, data (including all clinical data, whether or not contained in a Drug
Application), databases, designs, discoveries, inventions, know how, methods,
processes, protocols, show how, software, specifications, techniques,
technology, trade dress, and all improvements thereof and thereto.
 
“Other Lender” shall have the meaning assigned to it in Section 13.7.


“Participant” shall have the meaning assigned to it in Section 12.2 hereof.


“Patent Expiration Date” shall mean the date on which all or any material
portion, as determined by the Requisite Lenders in their sole discretion, of the
Patents associated with the Product expire.


“Patent License” means any agreement, whether written or oral, providing for the
grant by or to Borrower of any right under any Patent.
 
“Patents” shall mean all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title and interest in
and to: (i) all patents, patent applications, inventions, invention disclosures
and improvements, and all applications, registrations and recordings relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office or in any similar office or agency of the United States of
America, any State thereof, any political subdivision thereof or in any other
country; and (ii) all reissues, reexaminations, extensions, renewals, divisions,
continuations (including continuations-in-part and continuing prosecution
applications) of any of the foregoing, for the full term thereof.


“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 (signed into law October 26, 2001), as amended.


“Payment Date” shall mean the earlier of (a) five (5) Business Days after
Borrower’s receipt of the Royalty Payments or (b) the fifteenth (15th) day of
January, April, July and October, or if such day is not a Business Day, on the
next succeeding Business Day, commencing April 15, 2011, provided that,
notwithstanding anything to the contrary herein, no Amortization Payment shall
be due until the first Payment Date occurring after the end of the first full
fiscal quarter following the Closing Date.


“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations and approvals.
 
 
11

--------------------------------------------------------------------------------

 


“Permitted Liens” shall have the meaning assigned to it in Section 7.2.


“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.


“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of the
Closing Date, executed upon Closing by CPEX in favor of Agent, for the benefit
of the Lenders in such form and substance satisfactory to the Lenders, as the
same may be modified, amended or restated from time to time in accordance with
the terms of this Agreement.


“Pro Rata Share” shall mean, with respect to any Lender as to all Lenders on any
date of determination, the percentage obtained by dividing (i) the aggregate
amount of all Advances made by such Lender that remain outstanding by (ii) the
aggregate amount of all the Advances outstanding, as such percentage may be
adjusted by assignments as permitted hereunder.  The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.


“Product” shall mean Testim or any other gel for testosterone replacement
therapy or dihydrotestosterone therapy subject to a License Agreement.


“Proprietary Databases” means any proprietary database owned, licensed or
otherwise used by Borrower (or if referring to another Person, by such other
Person) and all associated data.


“Proprietary Software” means any proprietary software owned, license or
otherwise used by by Borrower (or if referring to another Person, by such other
Person) other than any software that is generally commercially available,
including without limitation, the object code and source code forms of such
software and all associated documentation.


“Protective Advance” shall have the meaning assigned to it Section 2.7(b).


“Receipt” shall have the meaning assigned to it in Section 12.5.


“Register” shall have the meaning assigned to it in Section 12.2 hereof.


“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.


“Requisite Lenders” shall mean at any time Lenders then holding in the aggregate
more than fifty percent (50%) of (a) from the Execution Date to the Closing
Date, the unfunded Commitments or (b) upon the funding of the Term Loan on the
Closing Date, the outstanding Loan; provided, however, at any time “Requisite
Lenders” shall include at least two (2) Lenders that are not Affiliates.  The
unfunded Commitments of, and the aggregate amount of the outstanding Loan held
or deemed held by any Equity Investor shall be excluded for purposes of making a
determination of Requisite Lenders.  The unfunded Commitments of, and the
aggregate amount of the outstanding Loan held or deemed held by Black Horse
shall be excluded for purposes of making a determination of Requisite Lenders.
 
“Responsible Officer” shall mean the president, vice president or secretary of
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, the treasurer or
the controller of Borrower, or any other officer having substantially the same
authority and responsibility, and in all cases such person shall be listed on an
incumbency certificate delivered to Agent, in form and substance reasonably
acceptable to Agent.


“Royalty Payments” shall mean all royalty payments and all other payments of any
nature required to be made by AUXL (or any other Person party to a Replacement
License Agreement from time to time) pursuant to the License Agreement.
 
 
12

--------------------------------------------------------------------------------

 


“Royalty Rights” shall mean certain assets to be transferred, conveyed,
assigned, contributed and granted by CPEX to Borrower pursuant to the
Contribution Agreement, which shall consist of (x) all of CPEX’s right, title
and interest in, to and under the Initial License Agreement; including without
limitation all of CPEX’s rights (i) to receive the Royalty Payments, (ii) to
receive Royalty Statements, (iii) to make indemnification claims against AUXL
pursuant to the Initial License Agreement and (iv) to the proceeds of and the
rights to enforce each of the foregoing and (y) any rights similar to those
described in clause (x) above under any Replacement License Agreement entered
into by Borrower following the termination of the Initial License Agreement.


“Royalty Schedule” shall have the meaning set forth in Section 2.4(a) hereof.


“Royalty Statement” shall mean a quarterly statement, in form and substance
reasonably acceptable to the Requisite Lenders, delivered by AUXL (or any other
Person party to a Replacement License Agreement from time to time) to Borrower
setting forth details regarding the calculation of the Royalty Payment due under
the License Agreement for such reported period.


“S&P” shall mean Standard & Poor’s Ratings Services.


“Security Agreement” shall mean that certain Security Agreement, dated as of the
Execution Date, executed by Borrower in favor of Agent, for the benefit of the
Lenders, as the same may be amended, modified or restated from time to time in
accordance with the terms of this Agreement.
 
“Security Documents” shall mean this Agreement, the Security Agreement, UCC
financing statements, the Collection Account Agreement, the Pledge Agreement,
the Operating Account Agreement, any other blocked account agreement or account
control agreement, the Collateral Assignment of License Agreement, the
Collateral Assignment of Contribution Agreement and all other documents or
instruments necessary to create or perfect the Liens in the Collateral, as such
may be modified, amended or supplemented from time to time.


“Settlement Date” shall have the meaning assigned to it in Section 13.5(a)(ii).


“Solvency Opinion” shall have the meaning assigned to it in Section 4.2(i)
hereof.


“Subsidiary” shall mean, as to any Person, any other Person in which more than
fifty percent (50%) of all Equity Interests is owned directly or indirectly by
such Person or one or more of its Subsidiaries.


“Taxes” shall have the meaning assigned to it in Section 13.8(a) hereof.


“Term Loan” shall have the meaning assigned to it in Section 2.1(a) hereof in an
aggregate principal amount equal to SIXTY-FOUR MILLION and No/100 DOLLARS
($64,000,000.00).


“Termination Date” shall have the meaning assigned to it in Section 11.1 hereof.


“Trademark License” means any agreement, written or oral, providing for the
grant by or to Borrower of any right to use a Trademark.
 
“Trademarks” shall mean all of Borrower’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to:  (i) business names, company names, corporate names,
fictitious business names, logos, service marks, trademarks, trade names, trade
styles, other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, whether statutory or
common-law, all applications, registrations and recordings for or relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office or in any similar office or agency of the United States of
America, any State thereof, any political subdivision thereof or in any other
country for the full term and all renewals thereof; (ii) all renewals thereof;
and (iii) all designs and general intangibles of a like nature.


“Trade Secrets” means all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title, and interest in
and to any data or information that is not commonly known by or available to the
public and which (i) derives economic value, actual or potential, from not being
generally known to and not being readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.
 
 
13

--------------------------------------------------------------------------------

 


 “True Contribution and Non-Consolidation Opinion” shall have the meaning
assigned to such term in Section 4.1(d) hereof.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


“Website Agreements” means all agreements between Borrower (or if referring to
another Person, such other Person) and any other Person pursuant to which such
Person provides any services relating to the hosting, design, operation,
management or maintenance of any Website, including without limitation, all
agreements with any Person providing website hosting, database management or
maintenance or disaster recovery services to any Borrower and all agreements
with any domain name registrar, as all such agreements may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.


“Websites” means all websites owned by Borrower (or if referring to another
Person, such other Person) or acquired by Borrower (or if referring to another
Person, such other Person) via assignment, purchase or otherwise and/or all
websites that Borrower (or if referring to another Person, such other Person)
shall have or shall obtain the right to use, operate, manage or control pursuant
to a license from another Person, whether on an exclusive or nonexclusive basis,
including, without limitation, all content, elements, data, information,
materials, hypertext markup language (HTML), software and code, works of
authorship, textual works, visual works, aural works, audiovisual works and
functionality embodied in, published or available through each such website.


“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.


II           LOAN, PAYMENTS, INTEREST AND COLLATERAL


2.1           The Loan


(a)           Term Loan.


(i)           Subject to the provisions of this Agreement, each Lender severally
agrees to make its portion of a term loan on the Closing Date in a maximum
principal amount not to exceed such Lender’s Commitment, to fund the Merger in
exchange for the contribution of certain assets of CPEX to Borrower on the
Closing Date pursuant to the Contribution Agreement, the Borrower’s agreement to
pay fees and expenses on and after the Execution Date and the payments to Agent
and Lenders in accordance with this Agreement (the “Term Loan”, and together
with any Protective Advances or other Advances by Agent or Lenders pursuant to
the terms hereof, and all Obligations related thereto, collectively referred to
herein as the “Loan”).  The Term Loan is not a revolving credit facility and
therefore, may not be drawn, repaid and redrawn.  Any payments of principal on
the Loan shall be applied to permanently reduce the Loan in accordance with, and
in the order of, Section 2.4.  Once repaid, no portion of the Loan may be
re-borrowed.


(ii)           The Borrower’s borrowing of the Term Loan shall be made upon the
Borrower’s irrevocable notice to the Agent.  Such notice must be received by the
Agent no fewer than three (3) Business Days prior to the Closing Date.
 Following receipt of such notice, the Agent shall promptly notify each Lender
of the details thereof and specify such Lender’s Commitment amount.
 
 
14

--------------------------------------------------------------------------------

 


(iii)         Contemporaneously with the Closing, an amount equal to Two Million
Five Hundred Thousand and No/100 Dollars ($2,500,000.00) shall be contributed to
the Borrower (the “Interest Reserve Amount”) pursuant to the terms of the
Contribution Agreement.  The Borrower shall pay the Interest Reserve Amount to
the Agent to be held in escrow by the Agent, for the benefit of the Lenders (the
“Interest Reserve”).  Provided that Borrower shall have provided Agent with an
investment directive letter and such other documents as are required by Agent
and the Collection Account Bank with respect to such interest bearing deposit
account, Agent shall hold the Interest Reserve Amount in an interest bearing
deposit account at Collection Account Bank, such account to be in the name of
Agent and to be used in accordance with this Section 2.1(a)(iii).  TO THE EXTENT
THAT THE AVAILABLE AMOUNTS ON ANY PAYMENT DATE ARE INSUFFICIENT TO PAY THE
AMOUNTS SET FORTH IN SECTIONS 2.4(a)(i) THROUGH (iv) OR SECTIONS 2.4(b)(i)
THROUGH (iv) AS APPLICABLE, BORROWER HEREBY DIRECTS AGENT TO DISBURSE AND APPLY
FUNDS FROM THE INTEREST RESERVE TO LENDERS TO PAY ALL OR ANY PORTION OF ANY
ACCRUED AND UNPAID INTEREST DUE AND OWING ON SUCH PAYMENT DATE SUBJECT TO THE
TERMS HEREIN STATED.  Notwithstanding and without limiting or being limited by
any other provision of this Agreement, upon the occurrence and continuation of
an Event of Default, the Requisite Lenders shall have the right in their sole
discretion to use all or any portion of the Interest Reserve Amount to pay any
amount or Obligation hereunder and/or under the Loan, any Note or Loan
Documents, to be applied at such time and in such manner and order as the
Requisite Lenders shall decide in their sole discretion.  The Interest Reserve
shall in no way waive or otherwise modify any of Borrower’s obligations
hereunder, under any Note, or any other Loan Document, including, without
limitation, the obligation to make quarterly interest payments.


(b)           Notes.  The credit extensions made by each Lender hereunder shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Agent in the ordinary course of business.  The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the credit extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Agent, the Borrower
shall execute and deliver to such Lender (through the Agent) a promissory note
(a “Note”), which shall evidence such Lender’s credit extensions in addition to
such accounts or records.  Each Lender may attach schedules to its Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.
 
 
15

--------------------------------------------------------------------------------

 


(c)           Payment of the Loan.  All amounts outstanding under the Loan and
all other Obligations shall be due and payable in full, if not earlier in
accordance with this Agreement, on the Maturity Date.


2.2           Interest on the Loan


(a)           The Borrower agrees to pay interest in respect of the outstanding
principal amount of the Loan quarterly in arrears, to Agent for the account of
Lenders, from the date the proceeds thereof are made available to Borrower until
paid, at a rate per annum equal to the lesser of (i) (A) the LIBOR Rate plus (B)
sixteen percent (16.0%) (such rate, the “Calculated Rate”) and (ii) the Maximum
Rate.  The first payment of accrued interest shall be made on the first Payment
Date.  All payments of accrued interest thereafter shall be made on each Payment
Date for the three (3) month period immediately preceding each such Payment Date
in accordance with Section 2.4.  If Lenders are prevented from charging or
collecting interest at the Calculated Rate, then the interest rate shall
continue to be the Maximum Rate until such time as Lenders have charged and
collected the full amount of interest that would be chargeable and collectable
if interest at the Calculated Rate had always been lawfully chargeable and
collectible.


(b)           Whenever the LIBOR Rate is increased or decreased, the Applicable
Rate shall be similarly changed without notice or demand of any kind by an
amount equal to the amount of such change in the LIBOR Rate, on the day of such
change.  The quarterly interest due on the principal balance of the Loan
outstanding shall be computed for the actual number of days elapsed on the basis
of a year consisting of three hundred sixty (360) days and shall be calculated
by determining the average daily principal balance of the Obligations
outstanding since the previous Payment Date (the “Average Daily Balance”).
 
 
16

--------------------------------------------------------------------------------

 


2.3           Loan Collections; Repayment


(a)           Until all Obligations have been paid in full and this Agreement
has been terminated, Borrower shall direct AUXL (or any other Person party to a
Replacement License Agreement from time to time), in writing, to disperse all
Royalty Payments directly to the Collection Account.  Borrower shall ensure that
all other proceeds of Collateral, from whatever source, whether received by
Borrower or its Affiliate, shall be automatically directed to the Collection
Account within two (2) Business Day of receipt (in the form so received), and
Borrower shall receive all such proceeds in trust for the sole and exclusive
benefit of Agent to be applied and disbursed by Agent in accordance with the
terms hereof.


(b)           Agent shall have the right to notify AUXL (or any other Person
party to a Replacement License Agreement from time to time), to deposit all
Royalty Payments in the Collection Account or any other deposit account
established by Agent from time to time.


2.4           Promise to Pay; Manner of Payment


(a)           On each Payment Date, if (x) the Royalty Payments received during
the prior calendar quarter are equal to or greater than the amount set forth in
Schedule 2.4 hereto (the “Royalty Schedule”) corresponding to such calendar
quarter, and (y) no Default or Event of Default then exists, payments shall be
made from the Collection Account in the following order of priority and to the
extent of the Available Amounts:


(i)           (A) to Agent, an amount equal to fees, indemnities, expenses and
other amounts (including without limitation fees, charges and disbursements of
counsel to the Agent and amounts payable under Article III and Article XIII and
Sections 12.4 and 12.7) and then (B) to Borrower, an amount certified to by a
Responsible Officer of the Borrower in written documentation in form and
substance reasonably satisfactory to the Requisite Lenders, necessary to
reimburse any operating and administrative costs and expenses of Borrower,
including without limitation such costs related to the maintenance, insurance
and preservation of the Collateral consisting of Intellectual Property,
provided, however, that under no circumstances shall the sums paid by Agent
pursuant to this clause (i)(B) and clause (i)(B) of Section 2.4(b) exceed
$100,000 in the aggregate during any calendar year;


(ii)           to Collection Account Bank, any fees required to be paid with
respect to the Collection Account that Borrower has failed to pay pursuant to
the terms of the Collection Account Agreement;


(iii)          to Operating Account Bank, any fees required to be paid with
respect to the Operating Account that Borrower has failed to pay pursuant to the
terms of the Operating Account Agreement;


(iv)         to Agent, first, an amount equal to any Protective Advances,
together with all interest owed with respect to such Protective Advances and
second, any fees, expenses and indemnities owed to Agent or any Lender pursuant
to the terms of the Loan Documents, in each case, to the extent not previously
reimbursed or paid;


(v)           if, on such Payment Date, the amount in the Interest Reserve is
less than the Interest Reserve Amount, to Agent, for the benefit of Lenders, any
amount equal to such shortfall to replenish the Interest Reserve;


(vi)         to Agent, for the benefit of Lenders, all accrued and unpaid
interest relating to the Obligations as of such Payment Date; provided that if
such Payment Date is prior to the fifteenth (15th) day of January, April, July
and October, as applicable, or if such day is not a Business Day, on the next
succeeding Business Day, the amount to be paid under this Section 2.4(a)(vi)
shall include the amount of interest that would have accrued had such Payment
Date occurred on the fifteenth (15th) day of January, April, July and October,
as applicable, or if such day is not a Business Day, on the next succeeding
Business Day;


(vii)        to Agent, for the benefit of Lenders, an amount equal to sixty-five
percent (65%) of the remaining Available Amounts following the payments of the
amounts described in clauses (i) through (vi) above to pay the unpaid principal
balance of the Term Loan (together with any payments pursuant to Section
2.4(b)(vii) referred to herein, in each case, as an “Amortization Payment”); and
 
 
17

--------------------------------------------------------------------------------

 


(viii)       to the Operating Account, for the benefit of Borrower, any
remaining Available Amounts.


(b)           (x) On each Payment Date, if (A) the Royalty Payments received
during the prior calendar quarter are less than the amount set forth in the
Royalty Schedule corresponding to such calendar quarter or (B) a Default or
Event of Default is continuing and none of the Obligations have, as a
consequence thereof become, or been declared to be due and payable, by
acceleration or otherwise in accordance with the final paragraph of Article
VIII, and (y) on the Termination Date, in each case, payments shall be made from
the Collection Account in the following order of priority and to the extent of
the Available Amounts:


(i)           (A) to Agent, an amount equal to fees, indemnities, expenses and
other amounts (including without limitation fees, charges and disbursements of
counsel to the Agent and amounts payable under Article III and Article XIII and
Sections 12.4 and 12.7) and then (B) to Borrower, an amount certified to by a
Responsible Officer of the Borrower in written documentation in form and
substance reasonably satisfactory to the Requisite Lenders, necessary to
reimburse any operating and administrative costs and expenses of Borrower,
including without limitation such costs related to the maintenance, insurance
and preservation of the Collateral consisting of Intellectual Property,
provided, however, that under no circumstances shall the sums paid by Agent
pursuant to this clause (i)(B) and clause (i)(B) of Section 2.4(a) exceed
$100,000 in the aggregate during any calendar year;


(ii)           to Collection Account Bank, any fees required to be paid with
respect to the Collection Account that Borrower has failed to pay pursuant to
the terms of the Collection Account Agreement;


(iii)          to Operating Account Bank, any fees required to be paid with
respect to the Operating Account that Borrower has failed to pay pursuant to the
terms of the Operating Account Agreement;


(iv)         to Agent, first, an amount equal to any Protective Advances,
together with all interest owed with respect to such Protective Advances and
second, any fees, expenses and indemnities owed to Agent or any Lender pursuant
to the terms of the Loan Documents, in each case, to the extent not previously
reimbursed or paid;


(v)           if, on such Payment Date, the amount in the Interest Reserve is
less than the Interest Reserve Amount, to Agent, for the benefit of Lenders, any
amount equal to such shortfall to replenish the Interest Reserve;


(vi)         to Agent, for the benefit of Lenders, all accrued and unpaid
interest relating to the Obligations as of such Payment Date; provided that if
such Payment Date is prior to the fifteenth (15th) day of January, April, July
and October, as applicable, or if such day is not a Business Day, on the next
succeeding Business Day, the amount to be paid under this Section 2.4(b)(vi)
shall include the amount of interest that would have accrued had such Payment
Date occurred on the fifteenth (15th) day of January, April, July and October,
as applicable, or if such day is not a Business Day, on the next succeeding
Business Day;


(vii)        to the Agent, for the benefit of the Lenders, any remaining
Available Amounts until such time as all Obligations are indefeasibly paid in
full to (x) first, pay the unpaid principal balance of the Term Loan and (y)
second, to be applied to the Obligations by the Agent in accordance with Section
9.2; provided however, that, this subsection (vii) shall not apply until the
first Payment Date to occur after the first full fiscal quarter following the
Closing Date; and


(viii)       to the Operating Account, for the benefit of Borrower, any
remaining Available Amounts.


Agent shall promptly distribute to each Lender its Pro Rata Share (or applicable
share as provided herein) of each payment under this Section 2.4 in like funds
as received by wire transfer to such Lender at such Lender’s Lending Office.
 
 
18

--------------------------------------------------------------------------------

 


(c)           In the event that amounts in the Collection Account on any Payment
Date under Sections 2.4(a) or (b), as applicable, are insufficient for payment
of the amounts set forth in Sections 2.4(a)(i)-(iv) or Sections 2.4(b)(i)-(iv),
as applicable, Borrower shall pay to Agent an amount equal to the extent of such
insufficiency within five (5) Business Days of request by Agent.


(d)           In the event that amounts distributed on any Payment Date under
Sections 2.4(a) or (b), as applicable, are insufficient for payment of the
amounts set forth in Section 2.4(a)(i)-(vi) or Section 2.4(b)(i)-(vi), as
applicable, and there are insufficient funds in the Interest Reserve to pay such
amounts on behalf of Borrower or Borrower otherwise fails to pay such amounts
when due, any accrued and unpaid interest to be paid pursuant to and under
Section 2.4(a)(vi) or Section 2.4(b)(vi) on such Payment Date shall be added to
the unpaid principal balance of the Term Loan on such Payment Date and shall
bear interest from such Payment Date at the Default Rate in accordance with this
Agreement until the date on which such accrued and unpaid interest is paid.


(e)           Borrower absolutely and unconditionally promises to pay, when due
and payable pursuant hereto, principal, interest and all other amounts and
Obligations payable, hereunder or under any other Loan Document, without any
right of rescission and without any deduction whatsoever, including any
deduction for set-off, recoupment or counterclaim, notwithstanding any damage
to, defects in or destruction of the Collateral or any other event, including
obsolescence of any property or improvements.  Except as expressly provided for
herein, Borrower hereby waives setoff, recoupment, counterclaim, demand,
presentment, protest, all defenses with respect to any and all instruments and
all notices and demands of any description, and the pleading of any statute of
limitations as a defense to any demand under this Agreement and any other Loan
Document.


(f)           Notwithstanding any other provision of any Loan Document, no
termination of financing under this Agreement shall affect Agent’s rights or any
of the Obligations existing as of the Termination Date, and the provisions of
the Loan Documents shall continue to be fully operative until the Obligations
(other than indemnity obligations under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending) have been fully performed and indefeasibly paid in cash in
full.  The Liens granted to Agent under the Loan Documents and the financing
statements filed pursuant thereto and the rights and powers of the Lenders
thereunder shall continue in full force and effect until all of the Obligations
(other than indemnity obligations under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending) have been fully performed and indefeasibly paid in full in
cash and this Agreement has been terminated.


2.5           Voluntary Prepayments


Subject to the terms of this Agreement and the payment of the applicable
prepayment premium set forth in this Section 2.5, Borrower may, subsequent to
the date that is eighteen (18) months after the Closing Date, prepay the Loan in
whole or in part, subject to the limitations set forth herein.  Such permitted
prepayments shall be known as a “Voluntary Prepayments”, and may be effected
only by providing Agent with written notice (the “Prepayment Notice”).  The
Prepayment Notice shall be provided to the Agent at least three (3) calendar
days prior to the specific date upon which Borrower intends to make such
Voluntary Prepayment, which date shall be known as the “Prepayment Date”.  Each
such Voluntary Prepayment shall be in a minimum principal amount of Five Million
and No/100 Dollars ($5,000,000.00) or a whole multiple of One Million and No/100
Dollars ($1,000,000.00) (or, if less, the entire principal amount thereof then
outstanding) in excess thereof.  In connection with a Voluntary Prepayment
whereby the Prepayment Date (a) is after the date that is eighteen (18) months
after the Closing Date and is on or before the date that is twenty-four (24)
months after the Closing Date, the Indebtedness owing and to be paid by Borrower
to Agent, for the benefit of Lenders, on such Prepayment Date shall include as
liquidated damages, not as a penalty, an amount equal to ten percent (10.0%)
multiplied by the amount of the principal balance of the Loan to be prepaid in
connection with such Voluntary Prepayment, (b) is after the date that is
twenty-four (24) months after the Closing Date and is on or before the date that
is thirty-six (36) months after the Closing Date, the Indebtedness owing and to
be paid by Borrower to Agent, for the benefit of Lenders, on such Prepayment
Date shall include as liquidated damages, not as a penalty, an amount equal to
eight percent (8.0%) multiplied by the amount of the principal balance of the
Loan to be prepaid in connection with such Voluntary Prepayment, (c) is after
the date that is thirty-six (36) months after the Closing Date and is on or
before the date that is forty-eight (48) months after the Closing Date, the
Indebtedness owing and to be paid by Borrower to Agent, for the benefit of
Lenders, on such Prepayment Date shall include as liquidated damages, not as a
penalty, an amount equal to five percent (5.0%) multiplied by the amount of the
principal balance of the Loan to be prepaid in connection with such Voluntary
Prepayment, and (d) is after the date that is forty-eight (48) months after the
Closing Date, the Indebtedness owing and to be paid by Borrower to Agent, for
the benefit of Lenders, on such Prepayment Date shall include as liquidated
damages, not as a penalty, an amount equal to two percent (2.0%) multiplied by
the amount of the principal balance of the Loan to be prepaid in connection with
such Voluntary Prepayment.  Notwithstanding any of the foregoing, prepayments of
principal which arise from the application of the Available Amounts pursuant to
Section 2.4 of this Agreement shall not be deemed Voluntary Prepayments under
this Section 2.5.  For the avoidance of doubt, it is understood and agreed that
the Borrower may not make any voluntary prepayment of the Loan, in whole or in
part before the date that is the eighteen (18) month anniversary of the Closing
Date.  Each prepayment pursuant to this Section 2.5 shall be accompanied by all
accrued interest on the amount prepaid.  Each such prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Pro Rata
Shares.  Agent shall promptly distribute to each Lender its Pro Rata Share (or
applicable share as provided herein) of each payment under this Section 2.5 in
like funds as received, by wire transfer to such Lender at such Lender’s Lending
Office.
 
 
19

--------------------------------------------------------------------------------

 


2.6           Mandatory Prepayments


In addition to and without limiting any provision of any Loan Document:


(a)           If a Change of Control occurs that has not been consented to in
writing by the Requisite Lenders in accordance with Section 10.4 prior to the
consummation thereof, on or prior to the first Business Day following the date
of such Change of Control, Borrower shall immediately prepay the Loan and all
other Obligations (other than, indemnity obligations under the Loan Documents
that are not then due and payable or for which any events or claims that would
give rise thereto are not then pending) in full in cash together with accrued
interest thereon to the date of such prepayment, any amounts owing under Section
2.6(c) and all other amounts owing to Agent and Lenders under the Loan
Documents.


(b)           If Borrower, in any transaction or series of related transactions,
without the prior written consent of the Requisite Lenders in accordance with
Section 10.4, (i) sells any Collateral or other material assets or other
properties, (ii) sells or issues any equity or debt securities, Equity Interests
or other ownership interests or (iii) incurs any Indebtedness except for
Indebtedness under the Loan Documents, then it shall deposit one hundred percent
(100%) (or such lesser amount as is required to indefeasibly pay in cash in full
the Obligations (other than indemnity obligations under the Loan Documents that
are not then due and payable or for which any events or claims that would give
rise thereto are not then pending)) of the cash proceeds thereof (net of
reasonable transaction costs and expenses and taxes), together with any amounts
owing under Section 2.6(c), to the Collection Account (to be applied by the
Agent in accordance with Section 2.4).


(c)           In connection with a prepayment pursuant to this Section 2.6
whereby the date of such prepayment (the “Mandatory Prepayment Date”) (i) is on
or before the date that is twenty-four (24) months after the Closing Date, the
Indebtedness owing and to be paid by Borrower to Agent, for the benefit of
Lenders, or the amount to be contributed to the Collection Account, as the case
may be, on such Mandatory Prepayment Date shall include as liquidated damages,
not as a penalty, any amount equal to ten percent (10.0%) multiplied by the
amount of the principal balance of the Loan to be prepaid in connection with
such prepayment or the amount to be transferred to the Collection Account, as
the case may be, (ii) is subsequent to the date that is twenty-four (24) months
after the Closing Date and is on or before the date that is thirty-six (36)
months after the Closing Date, the Indebtedness owing and to be paid by Borrower
to Agent, for the benefit of Lenders, or the amount to be contributed to the
Collection Account, as the case may be, on such Prepayment Date shall include as
liquidated damages, not as a penalty, any amount equal to eight percent (8.0%)
multiplied by the amount of the principal balance of the Loan to be prepaid in
connection with such prepayment or the amount to be transferred to the
Collection Account, as the case may be, (iii) is subsequent to the date that is
thirty-six (36) months after the Closing Date and is on or before the date that
is forty-eight (48) months after the Closing Date, the Indebtedness owing and to
be paid by Borrower to Agent, for the benefit of Lenders, or the amount to be
contributed to the Collection Account, as the case may be, on such Mandatory
Prepayment Date shall include as liquidated damages, not as a penalty, an amount
equal to five percent (5.0%) multiplied by the amount of the principal balance
of the Loan to be prepaid in connection with such prepayment or the amount to be
contributed to the Collection Account, as the case may be, and (iv) is after the
date that is forty-eight (48) months after the Closing Date, the Indebtedness
owing and to be paid by Borrower to Agent, for the benefit of Lenders, or the
amount to be contributed to the Collection Account, as the case may be, on such
Mandatory Prepayment Date shall include as liquidated damages, not as a penalty,
an amount equal to two percent (2.0%) multiplied by the amount of the principal
balance of the Loan to be prepaid in connection with such prepayment or the
amount to be contributed to the Collection Account, as the case may be.
 
 
20

--------------------------------------------------------------------------------

 


Each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Pro Rata Shares.  Agent shall promptly distribute to each
Lender its Pro Rata Share (or applicable share as provided herein) of each
payment under this Section 2.6 in like funds as received by wire transfer to
such Lender at such Lender’s Lending Office.


2.7           Payments by Agent; Protective Advances


(a)           Should any amount (other than accrued and unpaid interest)
required to be paid under any Loan Document be unpaid beyond any applicable cure
period, such amount may be paid by Lenders or Agent, at the direction of the
Requisite Lenders and, provided that such funds are made available to the Agent
or such Lenders, for the account of the Lenders, which payment shall be deemed a
request for an Advance under the Loan as of the date such payment is due, and
Borrower irrevocably authorizes disbursement of any such funds to Agent, for the
benefit of itself and the Lenders, by way of direct payment of the relevant
amount, interest or Obligations in accordance with Section 2.4 without necessity
of any demand whether or not a Default or Event of Default has occurred or is
continuing.  No payment or prepayment of any amount by Agent, Lenders or any
other Person shall entitle any Person to be subrogated to the rights of Agent
and/or Lenders under any Loan Document unless and until the Obligations (other
than indemnity obligations under the Loan Documents that are not then due and
payable or for which any events or claims that would give rise thereto are not
then pending) have been fully performed and paid indefeasibly in cash and this
Agreement has been terminated.  Any such sums expended or amounts paid by Agent
and/or Lenders as a result of Borrower’s failure to pay, perform or comply with
any Loan Document or any of the Obligations may be charged to Borrower’s account
as an Advance under the Loan and added to the Obligations.


(b)           Notwithstanding any provision of any Loan Document, Agent, at the
direction of the Requisite Lenders and provided that such funds are made
available to Agent, shall have the right, but not any obligation, at any time
that Borrower fails to do so, and from time to time to: (i) upon three (3)
Business Days’ prior notice, discharge (at the Borrower’s expense) taxes or
Liens affecting any of the Collateral that have not been paid in violation of
any Loan Document or that jeopardize the Agent’s Lien priority in the
Collateral; provided that, the Requisite Lenders shall not direct Agent to
discharge any such Lien constituting a Permitted Lien prior to the occurrence of
a Default or during the continuance of an Event of Default; or (ii) upon three
(3) Business Days’ prior notice (provided that no such prior notice shall be
required following the occurrence of a Default and during the continuance of an
Event of Default) make any other payment (at Borrower’s expense) for the
administration, servicing, maintenance, preservation or protection of the
Collateral (each such advance or payment set forth in clauses (i) and (ii), a
“Protective Advance”).  Agent shall be reimbursed for all Protective Advances
pursuant to Section 2.4 and any Protective Advances shall bear interest at the
Default Rate from the date the Protective Advance is paid by Agent until it is
repaid.  No Protective Advance or other Advance by Agent pursuant to this
Section 2.7 shall be construed as a waiver by Agent or any Lender of any
Default, Event of Default or any of the rights or remedies of Agent or any
Lender.  The Agent shall not be required to expend or risk any of its own funds
or otherwise incur any liability, financial or otherwise, with respect to
payments, Advances, or Protective Advances pursuant to Section 2.7(a) or Section
2.7(b).


2.8           Collection Account


(a)           Collection Account.  Deposits made into the Collection Account
shall be limited to Royalty Payments, other proceeds of Collateral and any
amounts received pursuant to Section 2.6(b) hereof; provided, however, Agent
shall not be responsible for determining the source of any Deposits.


(b)           Withdrawals.  Agent shall have the sole and exclusive right to
withdraw or order a transfer of funds from the Collection Account, in all events
in accordance with the terms and provisions of this Agreement.  On each Payment
Date, amounts in the Collection Account shall be applied to make the payments
and disbursements described in Section 2.4(a) or (b), as applicable.
 
 
21

--------------------------------------------------------------------------------

 


(c)           Irrevocable Deposit.  Any deposit made into the Collection Account
hereunder shall be irrevocable, and the amount of such deposit and any money,
instruments, Investment Property or other property on deposit in, carried in or
credited to the Collection Account hereunder and all interest thereon shall be
held in trust by the Agent and applied solely as provided herein.


III           FEES AND OTHER CHARGES


3.1           Computation of Fees; Lawful Limits


All fees and interest hereunder shall be computed on the basis of a year of
three hundred sixty (360) days and for the actual number of days elapsed in each
calculation period, as applicable.  In no contingency or event whatsoever,
whether by reason of acceleration or otherwise, shall the interest and other
charges paid or agreed to be paid to Agent, for the benefit of itself and the
other Lenders, for the use, forbearance or detention of money hereunder exceed
the maximum rate permissible under Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  If, due
to any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Agent or Lenders shall have received interest or any other charges of any kind
which might be deemed to be interest under Applicable Law in excess of the
Maximum Rate, then such excess shall be applied first to any unpaid fees and
charges hereunder, then to unpaid principal balance owed by Borrower hereunder,
and if the then remaining excess interest is greater than the previously unpaid
principal balance, Agent and Lenders shall promptly refund such excess amount to
Borrower and the provisions hereof shall be deemed amended to provide for such
permissible rate.  The terms and provisions of this Section 3.1 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.


3.2           Default Rate of Interest


Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate then in effect at such time with respect to the Obligations
shall be increased by three percent (3.0%) per annum (but in no event shall such
increase cause such Applicable Rate to exceed the Maximum Rate) (such increased
rate, the “Default Rate”).  Interest at the Default Rate shall accrue from the
initial date of such Default or Event of Default until such Default or Event of
Default is waived or ceases to continue, and shall be payable upon demand.


3.3           Fees


(a)           On the Closing Date, Borrower shall pay to Agent, for the benefit
of PBS Capital Management, LLC, a Delaware limited liability company, a
nonrefundable arrangement fee equal to $500,000, which shall be deemed fully
earned and non-refundable on the Closing Date (the “Arrangement Fee”).


(b)           Borrower shall pay to Agent and the Lenders the fees specified in
the Agent Fee Letter and the Fee Letter.


3.4           Increased Costs; Capital Adequacy; Compensation for Losses


(a)           If any Change in Law shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), Borrower will pay to such Lender
such additional amount or amounts as will compensate Lender for such additional
costs incurred or reduction suffered.


(b)           If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company, as applicable, could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company, as
applicable, with respect to capital adequacy), then from time to time, Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender’s or such Lender’s holding company, as applicable, for any such
reduction suffered.
 
 
22

--------------------------------------------------------------------------------

 


(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s holding company, as the
case may be, as specified in Sections 3.4(a) and (b), shall be delivered to
Borrower and shall be conclusive absent manifest error.  Borrower shall pay such
Lender the amount shown as due on any such certificate within twenty (20) days
after receipt thereof.


(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.4 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrower shall not be required
to compensate a Lender pursuant to this Section 3.4 for any increased costs or
reductions incurred more than two hundred seventy (270) days prior to the date
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefore; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the two hundred seventy (270)
day period referred to above shall be extended to include the period of
retroactive effect thereof.


(e)           Upon demand of any Lender (with a copy to the Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of (i)
any payment or prepayment of any Loan (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise); (ii) any failure by the Borrower (for
a reason other than the failure of such Lender to make a Loan) to prepay or
borrow any Loan; and (iii) any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained that results from
an action or failure to take action by the Borrower.  The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.


IV           CONDITIONS PRECEDENT


4.1           Conditions to Execution.


The obligation of the Agent and the Lenders to enter into this Agreement is
subject to satisfaction of the following conditions precedent:


(a)           Receipt by the Agent of executed counterparts of this Agreement,
the Security Agreement, the Fee Letter and the Agent Fee Letter, each duly
executed by a Responsible Officer of the Borrower, Newco and/or Merger
Subsidiary, as applicable, and each of the other parties thereto;


(b)           all in form and substance satisfactory to Agent and the Lenders,
Agent and the Lenders shall have received (i) a report of UCC financing
statements and applicable searches of the records of the US Patent and Trademark
Office performed with respect to Borrower, Merger Subsidiary, CPEX and the
Collateral in each jurisdiction determined by Agent and the Lenders, and such
report shall show no Liens on the Collateral (other than Permitted Liens),
(ii) each document (including, without limitation, any UCC financing statement)
required by any Loan Document or under law or requested by the Lenders to be
filed, registered or recorded to create, in favor of Agent, for the benefit of
itself and the other Lenders, a first priority and perfected security interest
upon the Collateral and (iii) evidence of each such filing, registration or
recordation and of the payment by Borrower of any necessary fee, tax or expense
relating thereto;


(c)           Agent and the Lenders shall have received (i) the Charter and Good
Standing Documents of Newco, Borrower and Merger Subsidiary, all in form and
substance acceptable to the Lenders, (ii) a certificate of the secretary or
assistant secretary of Newco, Borrower and Merger Subsidiary in his or her
capacity as such and not in his or her individual capacity dated as of the
Execution Date, as to the incumbency and signature of the Persons executing the
Loan Documents on behalf of such Person in form and substance acceptable to
Agent and the Lenders, (iii) resolutions of board of directors and/or managers
of Borrower, Newco and Merger Subsidiary approving the execution, delivery and
performance of the Loan Documents to which it is a party, in each case in form
and substance acceptable to the Lenders, and (iii) a certificate executed by an
authorized officer of Borrower in form and substance satisfactory to Agent and
the Lenders, which shall constitute a representation and warranty by Borrower as
of the Execution Date that the conditions contained in this Section 4.1 have
been satisfied;
 
 
23

--------------------------------------------------------------------------------

 


(d)           Agent and the Lenders shall have received (i) the written legal
opinion of Borrower’s outside legal counsel regarding certain closing matters,
and (ii) a form of legal true-contribution and non-consolidation opinion of
Borrower’s outside legal counsel (the “Form of True Contribution and
Non-Consolidation Opinion”) in the form attached hereto as Exhibit F, the
executed version of which to be issued on the Closing Date (the “True
Contribution and Non-Consolidation Opinion”);


(e)           The Lenders shall have completed their due diligence review of the
Borrower, its assets and the transactions contemplated herein, the results of
which shall be satisfactory in form and substance to the Lenders, including,
without limitation, an examination of (i) projected Royalty Payments for such
periods, (ii) valuations of Borrower and its assets, (iii) the terms and
conditions of all obligations owed by Borrower deemed material by any Lender,
the results of which shall be satisfactory in form and substance to the Lenders,
(iv) background checks with respect to the managers, officers and owners of
Borrower and Merger Subsidiary, and (v) the Collateral, the financial statements
and the books, records, business, obligations, financial condition and
operational state of Borrower; provided, Borrower shall have demonstrated to
each Lender’s satisfaction, that (x) no operations of Borrower, CPEX or AUXL are
the subject of any governmental investigation, evaluation or any remedial action
which could result in any expenditure or liability deemed material by the
Lenders, and (y) Borrower has no liabilities or obligations (whether contingent
or otherwise) that are deemed material by the Lenders;


(f)           (i) Agent and the Lenders shall have received all fees, charges
and expenses payable on or prior to the Execution Date pursuant to the Loan
Documents (including, for the avoidance of doubt, fees due under the Fee Letter
and fees due under the Agent Fee Letter) and (ii) all fees, charges and
disbursements of counsel to the Athyrium Persons and counsel to the Agent shall
have been paid;


(g)           all in form and substance satisfactory to Agent and the Lenders,
Agent and the Lenders shall have received such consents, approvals and
agreements from such third parties as Agent, the Lenders and their counsel shall
determine are necessary or desirable with respect to (i) the Loan Documents
and/or the transactions contemplated thereby, (ii) claims against Borrower or
the Collateral, and/or (iii) agreements, documents or instruments to which
Borrower is a party or by which Borrower’s properties or assets are bound or
subject;


(h)           all corporate and other proceedings, documents, instruments and
other legal matters in connection with the transactions contemplated by the Loan
Documents (including, but not limited to, those relating to corporate and
capital structures of Borrower) shall be satisfactory to Agent and the Lenders
in their sole discretion;


(i)           Receipt by the Agent and the Lenders of a certificate of a
Responsible Officer of the Borrower in form and substance satisfactory to the
Agent and the Lenders certifying that as of the Execution Date (i) no default
(after any applicable grace or cure period has expired or been cancelled) shall
exist pursuant to any obligations of Borrower, if any, under any material
contract, (ii) Borrower is in compliance with all Applicable Laws, (iii) there
exists no fact, condition or circumstance which, with the passage of time, the
giving of notice or both, could reasonably be expected to result in a Material
Adverse Effect (other than the litigation described on Schedule 5.6), (iv) there
does not exist any action, suit, investigation or proceeding pending or, to the
knowledge of the Borrower, threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect (other than the litigation described on Schedule 5.6), (v) there
are no liabilities or obligations of any nature with respect to Borrower which
could reasonably be expected to have a Material Adverse Effect and (vi) neither
Borrower, Merger Subsidiary, CPEX or any of their respective Affiliates nor any
of their officers or key management personnel shall have been indicted or be
under active investigation for a felony crime;


(j)           Agent and the Lenders shall have received a fully executed copy of
the Merger Agreement together with a copy of each other Merger Document, which
shall in each case be certified by a Responsible Officer of the Borrower, and in
each case, be in form and substance satisfactory to the Agent and the Lenders;


(k)           (i) Agent, the Lenders, Merger Sub and the Borrower shall have
agreed upon the form of CPEX Agreement (the “Form of CPEX Agreement”) that is
attached hereto as Exhibit G, the executed version of which to be delivered on
the Closing Date and (ii) Agent, the Lenders, Newco and Merger Sub shall have
agreed upon the form of Contribution Agreement (the “Form of Contribution
Agreement”) that is attached hereto as Exhibit H, the executed version of which
to be delivered on or before the Closing Date; and
 
 
24

--------------------------------------------------------------------------------

 


(l)           Agent and the Lenders shall have received such other documents and
items as Agent and/or any Lender deems necessary, in their discretion.


For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender.


4.2           Conditions to Closing


The obligations of the Lenders to fund the Term Loan are subject to satisfaction
of the following conditions precedent:


(a)           each Loan Document (other than this Agreement, the Security
Agreement, the Fee Letter and the Agent Fee Letter) and the schedules and
exhibits to this Agreement and the schedules and exhibits to each other Loan
Document shall, in each case, be in form and substance satisfactory to the Agent
and the Lenders, and each Loan Document shall have been duly executed by a
Responsible Officer of the Borrower, Newco, CPEX (it being understood and agreed
that “CPEX”, with respect to the execution of documents and agreements required
under this Section 4.2, in all cases (unless otherwise specifically noted) shall
be CPEX upon giving effect to the Merger) and/or Merger Subsidiary, as
applicable and each of the other parties thereto;


(b)           in form and substance substantially identical to those provided
pursuant to Section 4.1(b) hereof, a report of UCC financing statements and
applicable searches of the records of the US Patent and Trademark Office
performed with respect to Borrower, Merger Subsidiary, CPEX and the Collateral
in each jurisdiction determined by the Lenders, and such report shall show no
Liens on the Collateral (other than Permitted Liens);


(c)           Agent and the Lenders shall have received, (i) Charter and Good
Standing Documents of Borrower, Newco, Merger Subsidiary and CPEX, in the case
of CPEX, in form and substance satisfactory to the Lenders, and in the case of
the Borrower, Newco and Merger Subsidiary, in form and substance substantially
identical to the Charter and Good Standing Documents provided pursuant to
Section 4.1(c) hereof, (ii) resolutions of board of directors and/or managers of
Borrower and CPEX in substantially the form attached hereto as Exhibit A and
(iii) a certificate executed by an authorized officer of Borrower, in the form
attached hereto as Exhibit B;


(d)           (i) Agent and the Lenders shall have received (or will receive
simultaneously with the funding of the Term Loan) all fees, charges and expenses
due and payable on or prior to the Closing Date pursuant to the Loan Documents
(including, for the avoidance of doubt, the Arrangement Fee and all fees under
the Fee Letter and the Agent Fee Letter), (ii) all fees, charges and
disbursements of counsel to the Athyrium Persons and counsel to the Agent shall
have been paid by the Borrower and (iii) all fees, charges and disbursements of
the third party valuation firm rendering the Solvency Opinion shall have been
paid by or on behalf of the Borrower;


(e)           Merger Subsidiary shall not have declared or otherwise indicated
that it is prepared to declare a “Seller Material Adverse Effect” (as defined in
the Merger Agreement, without giving effect to any amendment to such definition
after the Execution Date not approved in writing by the Requisite Lenders);


(f)           Agent shall have received all certificates evidencing any
certificated Equity Interests pledged to the Agent pursuant to the Pledge
Agreement, together with duly executed in blank and undated stock powers
attached thereto;


(g)           all in form and substance satisfactory to the Agent and the
Lenders, Agent shall have received (i) the fully-executed Collateral Assignment
of Contribution Agreement in the form attached hereto as Exhibit D, (ii) any
related assignment documentation, if any, (iii) the fully executed Collateral
Assignment of License Agreement in the form attached hereto as Exhibit C, (iv)
the fully-executed CPEX Agreement (identical in form and substance to the Form
of CPEX Agreement) together with all exhibits and schedules thereto and (v) the
fully-executed Contribution Agreement (identical in form and substance to the
Form of Contribution Agreement), together with all exhibits and schedules
thereto and all documents to be executed in connection therewith;
 
 
25

--------------------------------------------------------------------------------

 


(h)           Agent and the Lenders shall have received (i) the True
Contribution and Non-Consolidation Opinion (identical in form and substance to
the Form of True Contribution and Non-Consolidation Opinion attached hereto as
Exhibit F), duly executed by outside counsel to Borrower, (ii) a solvency
opinion of a third party valuation firm acceptable to the Lenders (it being
understood and agreed that any one of Capstone Advisory Group, LLC, Valuation
Research Corporation or Duff and Phelps LLC are acceptable to the Lenders) in
form and substance satisfactory to the Agent and the Lenders (it being
understood and agreed that an assumption by the opinion providing valuation firm
that the IP Rights relating to the Product that are contributed to the Borrower
pursuant to the Contribution Agreement remain valid and enforceable after the
Closing Date is in substance acceptable to the Agent and the Lenders), duly
executed by such third party valuation firm (the “Solvency Opinion”) and (iii)
the written legal opinion of Borrower’s outside legal counsel regarding certain
closing matters and the perfection of Agent’s security interest in the
Collateral following the Closing Date, in form and substance satisfactory to
Agent and the Lenders;


(i)           Agent and the Lenders shall have received evidence of release and
termination of, any and all Liens and/or UCC financing statements in, on,
against or with respect to any of the Collateral (other than Permitted Liens);


(j)           Agent and the Lenders shall have received a certificate signed by
a Responsible Officer of the Borrower and CPEX (after giving effect to the
Merger) (i) certifying that none of the Merger Documents have been amended or
modified and none of the closing conditions has been waived (other than any such
amendments, modifications or waivers as have been consented to by the Requisite
Lenders in writing), (ii) certifying that Merger Subsidiary has received a net
cash capital contribution (in the form of equity) from Newco in an amount equal
to at least Sixteen Million and No/100 Dollars ($16,000,000.00),
(iii) certifying that the Merger has been consummated in compliance with the
Merger Documents in all material respects, (iv) certifying that all
governmental, shareholder and third party consents and approvals necessary in
connection with the Merger and the transactions contemplated hereby shall have
been obtained and all such consents and approvals shall be in full force and
effect, (v) attaching and certifying as true and complete resolutions evidencing
that the board of directors of CPEX (prior to giving effect to the Merger) has
approved the Merger, (vi) certifying that no Default or Event of Default exists
or would result from the funding of the Term Loan on the Closing Date or the
application of the proceeds thereof, (vii) certifying that no Material Adverse
Effect shall have occurred since the Execution Date, (viii) attaching and
certifying as true and complete the Initial License Agreement and all
amendments, schedules and exhibits thereto and certifying that the Initial
License Agreement remains in full force and effect as of the Closing Date and
(ix) certifying that neither Borrower, Merger Subsidiary, nor CPEX or any of
their respective Affiliates nor any of their officers or key management
personnel shall have been indicted on felony charges which have not been
dismissed or, to each respective entity’s knowledge, is under active
investigation for a felony crime;


(k)           Agent and the Lenders shall have received a pro forma consolidated
and consolidating balance sheet and related statements of income and cash flows
for CPEX and its Subsidiaries for the twelve (12) month period ending September
30, 2011, giving effect to the Merger and the incurrence of Indebtedness related
thereto on a pro forma basis;


(l)           the Operating Account and the Collection Account shall have been
established with the Operating Account Bank and the Collection Account Bank, as
applicable, and Agent shall have received fully-executed copies of the Operating
Account Agreement and the Collection Account Agreement, in each case in form and
substance satisfactory to Agent and the Lenders;


(m)           Agent and the Lenders shall be satisfied that at least $2,500,000
will, contemporaneously with consummation of the Merger, be contributed to the
Interest Reserve in accordance with the terms of the Contribution Agreement and
that the Interest Reserve will, at such time, be deposited in an interest
bearing account at Collection Account Bank in accordance with the terms of
Section 2.1(a)(iii); and


(n)           the Lenders’ Withdrawal Date shall not have occurred.
 
 
26

--------------------------------------------------------------------------------

 


For purposes of determining compliance with the conditions specified in this
Section 4.2, each Lender that has funded its Pro Rata Share of the Term Loan on
the Closing Date shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.


V           REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants as follows as of each of the Execution Date and
the Closing Date:


5.1           Organization and Authority


Borrower is a limited liability company, duly organized, validly existing and in
good standing under the laws of its state of organization.  Borrower (a) has all
requisite power and authority to own its properties and assets (including,
without limitation, the Collateral) and to carry on its business as now being
conducted and as contemplated in the Loan Documents, (b) is duly qualified to do
business in the jurisdictions set forth on Schedule 5.1, which are all of the
jurisdictions in which failure to so qualify would reasonably be expected to
have a Material Adverse Effect, and (c) has the taxpayer identification number
and organization identification number set forth on Schedule 5.1.  Borrower has
all requisite power and authority (i) to execute, deliver and perform the Loan
Documents to which it is a party, (ii) to acquire the Collateral under the
Contribution Agreement, (iii) to consummate the transactions contemplated under
the Loan Documents to which it is a party, and (iv) to grant the Liens with
regard to the Collateral pursuant to the Security Documents to which it is a
party.  Borrower has all requisite power and authority to borrow
hereunder.  Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, nor controlled
by such an “investment company.”  No transaction contemplated in this Agreement
or the other Loan Documents requires compliance with any bulk sales act or
similar law.


5.2           Loan Documents


The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party, and the consummation of the transactions contemplated
thereby, (a) have been duly authorized by all requisite action of Borrower and
have been duly executed and delivered by or on behalf of Borrower; (b) do not
violate any provisions of (i) any Applicable Law, (ii) any order of any
Governmental Authority binding on Borrower or any of its properties, or
(iii) the limited liability company agreement (or any other equivalent governing
agreement or document) of Borrower, or any agreement between Borrower and its
equity owners or among any such equity owners; (c) are not in conflict with, and
do not result in a breach or default of or constitute an event of default, or an
event, fact, condition or circumstance which, with notice or passage of time, or
both, would constitute or result in a conflict, breach, default or event of
default under, any indenture, agreement or other instrument to which Borrower is
a party, or by which the properties or assets of Borrower is bound, the effect
of which could reasonably be expected to be, have or result in a Material
Adverse Effect; (d) except as set forth herein or therein, will not result in
the creation or imposition of any Lien of any nature upon any of the properties
or assets of Borrower, and (e) except for filings in connection with the
perfection of Agent’s Liens, do not require the consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person.  When executed and delivered, each
of the Loan Documents will constitute the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, subject to
the effect of any applicable bankruptcy, moratorium, insolvency, reorganization
or other similar law affecting the enforceability of creditors’ rights generally
and to the effect of general principles of equity which may limit the
availability of equitable remedies (whether in a proceeding at law or in
equity).  The Contribution Agreement and the related assignment documents
provided to Agent as of the Execution Date and the Closing Date are the only
agreement to which Borrower is a party and pursuant to which Borrower will gain
title to the Collateral.  The transfer to Borrower of the Collateral pursuant to
the Contribution Agreement will constitute a transfer enforceable against
creditors of CPEX and Merger Subsidiary.
 
 
27

--------------------------------------------------------------------------------

 
 
5.3           Subsidiaries, Capitalization and Ownership Interests


As of the Execution and Closing Dates respectively: (i) Borrower has no, and
shall not have any, Subsidiaries; (ii) one hundred percent (100%) of the
outstanding equity interests in Borrower are and will be directly owned (both
beneficially and of record) by Merger Subsidiary free and clear of any
Liens.  Following the Merger, one hundred percent (100%) of the outstanding
equity interest in the Borrower will be directly owned (both beneficially and of
record) by CPEX free and clear of any Liens other than Liens in favor of
Agent.  The outstanding ownership or voting interests of Borrower have been duly
authorized and validly issued.  Schedule 5.3 lists the managers or managing
members or directors of Borrower and Merger Subsidiary as of the Closing Date as
well as the proposed managers or managing members or directors of Borrower and
CPEX following the consummation of the Merger.  Borrower does not (i) own any
Investment Property or (ii) own any interest or participate or engage in any
joint venture, partnership or similar arrangements with any Person.


5.4           Properties


Following the Closing Date, pursuant to the Contribution Agreement, Borrower
will be the lawful owner of, and will have good title to the Collateral, free
and clear of any Liens (other than the Lien created under the Loan Documents and
any Permitted Liens).


5.5           Other Agreements


As of the Execution Date, Borrower is not (a) a party to any judgment, order or
decree or any agreement, document or instrument, or subject to any restriction,
which would have a Material Adverse Effect on its ability to execute and
deliver, or perform under, any Loan Document or to pay the Obligations, (b) in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any agreement, document or instrument to
which it is a party or to which any of its properties or assets are subject,
which default, if not remedied within any applicable grace or cure period, could
reasonably be expected to be, have or result in a Material Adverse Effect, nor
is Borrower aware of any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing which, if not
remedied within any applicable grace or cure period could reasonably be expected
to be, have or result in a Material Adverse Effect, or (c) a party or subject to
any agreement, document or instrument with respect to, or obligation to pay any,
service or management fee with respect to, the ownership, operation, leasing or
performance of any of its business.  There are no existing or proposed
agreements, arrangements, understandings or transactions between Borrower and
any of is officers, managers, managing members, members, directors,
stockholders, employees or affiliates or any member of their respective
immediate families.


As of the Closing Date, Borrower is not (a) a party to any judgment, order or
decree or any agreement, document or instrument, or subject to any restriction,
which would have a Material Adverse Effect on its ability to execute and
deliver, or perform under, any Loan Document or to pay the Obligations, (b) in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any agreement, document or instrument to
which it is a party or to which any of its properties or assets are subject,
which default, if not remedied within any applicable grace or cure period, could
reasonably be expected to be, have or result in a Material Adverse Effect, nor
is Borrower aware of any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing which, if not
remedied within any applicable grace or cure period could reasonably be expected
to be, have or result in a Material Adverse Effect, or (c) a party or subject to
any agreement, document or instrument with respect to, or obligation to pay any,
service or management fee with respect to, the ownership, operation, leasing or
performance of any of its business, except for those set forth in Schedule 5.5
hereto.  There are no existing or proposed agreements, arrangements,
understandings or transactions between Borrower and any of is officers,
managers, managing members, members, directors, stockholders, employees or
affiliates or any member of their respective immediate families, except for
those set forth in Schedule 5.5 hereto.


5.6           Litigation


As of the Execution Date, (a) Borrower is not a party to any material pending or
threatened action, suit, proceeding or investigation related to the business of
Borrower, (b) there is no pending or, to the knowledge of Borrower, threatened
action, suit, proceeding or investigation involving Borrower, its business or
the Collateral (including without limitation the IP Rights) that could
reasonably be expected to prevent or materially delay the consummation by
Borrower of the transactions contemplated herein, (c) Borrower has not had any
reason to believe that any material action, suit, proceeding or investigation
may be brought or threatened against Borrower, its business or the Collateral
(including without limitation the IP Rights), (d) Borrower is not a party or
subject to any order, writ, injunction, judgment or decree of any Governmental
Authority, (e) there is no action, suit, proceeding or investigation initiated
by Borrower or the Collateral currently pending and (f) Borrower has not had any
existing accrued and/or unpaid Indebtedness to any Governmental Authority or any
other governmental payor.
 
 
28

--------------------------------------------------------------------------------

 


As of the Closing Date, except as set forth in Schedule 5.6 hereto, (a) Borrower
is not a party to any material pending or threatened action, suit, proceeding or
investigation related to the business of Borrower, (b) there is no pending or,
to the knowledge of Borrower, threatened action, suit, proceeding or
investigation involving Borrower, its business or the Collateral (including
without limitation the IP Rights) that could reasonably be expected to prevent
or materially delay the consummation by Borrower of the transactions
contemplated herein, (c) Borrower has not had any reason to believe that any
material action, suit, proceeding or investigation may be brought or threatened
against Borrower, its business or the Collateral (including without limitation
the IP Rights), (d) Borrower is not a party or subject to any order, writ,
injunction, judgment or decree of any Governmental Authority, (e) there is no
action, suit, proceeding or investigation initiated by Borrower or the
Collateral currently pending and (f) Borrower has not had any existing accrued
and/or unpaid Indebtedness to any Governmental Authority or any other
governmental payor.


5.7           Financial Statements and Reports


All financial statements and financial information relating to Borrower, Merger
Subsidiary or CPEX that have been delivered to Agent or any Lender by Borrower,
Merger Subsidiary or CPEX prior to the Closing Date and all financial statements
and financial information relating to Borrower and CPEX delivered to Agent by
Borrower or CPEX after the Closing (a) are consistent with the books of account
and records of such Person, (b) have been prepared in accordance with GAAP, on a
consistent basis throughout the indicated periods, except that the unaudited
financial statements contain no footnotes or year-end adjustments, and
(c) present fairly in all material respects the financial condition, assets and
liabilities and results of operations of such Person at the dates and for the
relevant periods indicated in accordance with GAAP on a basis consistently
applied.  Neither Borrower, CPEX nor Merger Subsidiary has any material
obligations or liabilities of any kind required to be disclosed therein that are
not disclosed in such financial statements, and since the date of the most
recent financial statements submitted to Agent, there has not occurred any
Material Adverse Change or Material Adverse Effect or, to Borrower’s knowledge,
any other event or condition that could reasonably be expected to be, have or
result in a Material Adverse Effect.


5.8           Compliance with Law


As of the Execution Date, Borrower (a) is in compliance with all Applicable
Laws, and (b) is not in violation of any order of any Governmental Authority or
other board or tribunal, except, in the case of both (a) and (b), where
noncompliance or violation could not reasonably be expected to be, have or
result in a Material Adverse Effect.  Borrower has not received any notice that
Borrower is not in material compliance in any respect with any of the
requirements of any of the foregoing.  Borrower has not established and does not
maintain or contribute to any “benefit plan” that is covered by Title IV of
ERISA.  Borrower has maintained in all material respects all records required to
be maintained by any applicable Governmental Authority.  Since its formation,
the Borrower has not engaged, directly or indirectly, in any business other than
the activities set forth in this Agreement, the License Agreement and the
Contribution Agreement or any other activities related directly thereto.


As of the Closing Date, except as set forth on Schedule 5.8, Borrower (a) is in
compliance with all Applicable Laws, and (b) is not in violation of any order of
any Governmental Authority or other board or tribunal, except, in the case of
both (a) and (b), where noncompliance or violation could not reasonably be
expected to be, have or result in a Material Adverse Effect.  Borrower has not
received any notice that Borrower is not in material compliance in any respect
with any of the requirements of any of the foregoing.  Borrower has not
established and does not maintain or contribute to any “benefit plan” that is
covered by Title IV of ERISA.  Borrower has maintained in all material respects
all records required to be maintained by any applicable Governmental
Authority.  Since its formation, the Borrower has not engaged, directly or
indirectly, in any business other than the activities set forth in this
Agreement, the License Agreement and the Contribution Agreement or any other
activities related directly thereto.
 
 
29

--------------------------------------------------------------------------------

 
 
5.9           Licenses and Permits; Labor


Borrower (i) is currently, and after the Merger will be, in compliance with and
have all Permits necessary or required by Applicable Law or any Governmental
Authority for the operation of its business as presently conducted and as
proposed to be conducted, and (ii) after the Merger will have all Permits
necessary or required by Applicable Law or any Governmental Authority for the
operation of its business as proposed to be conducted, except where
noncompliance, violation or lack thereof could not reasonably be expected to be,
have or result in a Material Adverse Effect.  At such time, all Permits
necessary or required by Applicable Law or Governmental Authority for the
operation of Borrower’s business shall be in full force and effect and not in
known conflict with the rights of others, except where such conflict or lack of
being in full force and effect could not reasonably be expected to be, have or
result in a Material Adverse Effect.  To Borrower’s knowledge, all such Permits
are presently in full force and effect, and Borrower is aware of no action
currently pending effort or effort threatened in writing to revoke or modify any
of them.  All Permits necessary or required by Applicable Law or Governmental
Authority for the operation of Borrower’s business after the Merger are, to
Borrower’s knowledge, in full force and effect and not in known conflict with
the rights of others, except where such conflict or lack of being in full force
and effect could not reasonably be expected to be, have or result in a Material
Adverse Effect.


5.10        No Default; Solvency


There does not exist any Default or Event of Default.  Borrower is, and after
giving effect to the transactions and the Indebtedness contemplated by the Loan
Documents will be, solvent and able to meet its obligations and liabilities as
they become due, and the assets of the Borrower, at a Fair Valuation, exceed the
total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of Borrower, and no unreasonably small capital base
exists with respect to Borrower.


5.11        Disclosure


No Loan Document nor any other agreement, document, certificate, or statement
furnished to Agent and Lenders and prepared by or on behalf of Borrower in
connection with the transactions contemplated by the Loan Documents, nor any
representation or warranty made by Borrower in any Loan Document, contains any
untrue statement of material fact or omits to state any fact necessary to make
the factual statements therein taken as a whole not materially misleading in
light of the circumstances under which it was furnished.  There is no fact known
to Borrower which has not been disclosed to Agent in writing which Borrower in
good faith believes could reasonably be expected to be, have or result in a
Material Adverse Effect.


5.12        Existing Indebtedness; Investments, Guarantees and Certain Contracts


Borrower does not (a) have any outstanding Indebtedness, except Indebtedness
under the Loan Documents, or (b) own or hold any equity or long-term debt
investments in, or have any outstanding advances to or any outstanding
guarantees for, the obligations of, or any outstanding borrowings from, any
other Person.


5.13        Affiliate Agreements


Other than the Borrower’s operating agreement, there are no existing or proposed
agreements, arrangements, understandings or transactions between Borrower, on
the one hand, and Borrower’s members, managers, managing members, investors,
officers, directors, stockholders, other equity holders, employees, or
Affiliates or any members of their respective families, on the other hand.  To
Borrower’s knowledge, none of the foregoing Persons are directly or indirectly,
indebted to or have any direct or indirect ownership or voting interest in, any
Affiliate of Borrower or any Person with which Borrower has a business
relationship or which competes with Borrower (except that any such Persons may
own Equity Interests in (but not exceeding two percent (2%) of the outstanding
Equity Interests of) any publicly traded company that may compete with
Borrower).


5.14        Insurance


As of the Closing Date, Borrower has in full force and effect such insurance
policies as are listed on Schedule 5.14.
 
 
30

--------------------------------------------------------------------------------

 


5.15        Names; Location of Offices, Records and Collateral; Deposit Accounts


Neither Borrower nor any of its predecessors has conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.15(A).  Borrower is (or Borrower’s predecessors were) the sole
owner(s) of all of its names listed on Schedule 5.15(A), and any and all
business done and invoices issued in such names are Borrower’s (or any such
predecessors’) sales, business and invoices.  Borrower and Merger Subsidiary
maintain, and during the preceding five (5) years, their predecessors
maintained, respective places of business only at the locations set forth on
Schedule 5.15(A) or, after the Closing Date, as additionally disclosed to Agent
in writing, and, after the Closing, all books and records of Borrower and CPEX
relating to or evidencing the Collateral shall be only, in and at such locations
(other than (i) Deposit Accounts, and (ii) Collateral in the possession of
Agent).  All of the tangible Collateral is located only in the continental
United States of America.  Schedule 5.15(B) lists all of Borrower’s Deposit
Accounts as of the Closing Date.


5.16       Intellectual Property


Schedule 5.16 accurately and completely lists all of the IP Rights that Borrower
will own upon consummation of the Merger and the consummation of the transfers
of property described in the Contribution Agreement.  Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of any IP Rights or the validity or enforceability of any IP
Rights, alleging any violation of such Person’s privacy rights, nor does
Borrower know of any such claim, and the use of any IP Rights by Borrower or the
granting of a right or a license in respect of any IP Rights from Borrower does
not infringe, violate or misappropriate the rights of any Person.  None of the
IP Rights owned by Borrower is subject to any licensing agreement (other than
the Initial License Agreement).


5.17       Non-Subordination


The Obligations are not subordinated in any way to any other obligations of
Borrower or to the rights of any other Person.


5.18       Legal Investments; Use of Proceeds


Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” or “margin security” (within the
meaning of Regulations T, U or X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the Loan will be used to purchase or carry
any margin stock or margin security or to extend credit to others for the
purpose of purchasing or carrying any margin stock or margin security.


5.19       Broker’s or Finder’s Commissions


No broker’s, finder’s or placement fee or commission will be payable to any
broker or agent engaged by Borrower or any of its officers, directors or agents
with respect to the Loan or the transactions contemplated by this Agreement
except for fees payable to Agent and Lenders.  Borrower agrees to indemnify
Agent and hold each harmless from and against any claim, demand or liability for
broker’s, finder’s or placement fees or similar commissions, whether or not
payable by the Borrower, alleged to have been incurred in connection with such
transactions, other than any broker’s or finder’s fees payable to Persons
engaged by Agent and/or Lenders and any claims that may be asserted by the
entities set forth in Schedule 5.19 hereto.


5.20       Anti-Terrorism; OFAC


(a)           Neither Borrower, Merger Subsidiary nor any Person controlling or
controlled by Borrower, Merger Subsidiary nor any Person having a beneficial
interest in Borrower, Merger Subsidiary, nor any Person for whom Borrower or
Merger Subsidiary is acting as agent or nominee in connection with this
transaction (“Transaction Persons”) (1) is a Person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (2) engages in any dealings or transactions prohibited by Section
2 of such executive order, or is otherwise associated with any such Person in
any manner violative of Section 2 of such executive order, or (3) is a Person on
the list of Specially Designated Nationals and Blocked Persons or is in
violation of the limitations or prohibitions under any other OFAC regulation or
executive order.
 
 
31

--------------------------------------------------------------------------------

 


(b)           No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


(c)           Borrower acknowledges by executing this Agreement that Agent and
the Lenders have notified Borrower and Merger Subsidiary that, pursuant to the
requirements of the Patriot Act, Agent and Lenders are required to obtain,
verify and record such information as may be necessary to identify Borrower,
Merger Subsidiary and CPEX (including, without limitation, the name and address
of Borrower, Merger Subsidiary and CPEX) in accordance with the Patriot Act.


5.21       Security Interest


Following the Merger and the consummation of the transfers of property described
in the Contribution Agreement, Borrower will have full right and power to grant
to Agent, for the benefit of itself and the Lenders, a perfected, first priority
security interest and Lien on the Collateral pursuant to this Agreement and the
Loan Documents, subject to the following sentence.  Upon the execution and
delivery of this Agreement and the consummation of the Merger and the transfers
of property described in the Contribution Agreement, and upon the filing of the
necessary financing statements and/or appropriate filings and/or delivery of the
necessary certificates evidencing an equity interest, control and/or possession,
as applicable, without any further action, Agent will have a good, valid and
first priority (other than with respect to property or assets covered by
Permitted Liens) perfected Lien and security interest in the Collateral, subject
to no transfer or other restrictions or Liens of any kind in favor of any other
Person.  No financing statement relating to any of the Collateral is or will be
on file in any public office except those on behalf of Agent and those related
to the Permitted Liens.  Borrower is not party to any agreement, document or
instrument that conflicts with this Section 5.21.


5.22       Survival


Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon.  All such representations and warranties will survive the execution and
delivery of this Agreement, the Closing and the making of any and all Advances.


VI           AFFIRMATIVE COVENANTS


Borrower hereby covenants and agrees that, until full performance and
satisfaction, and indefeasible payment in full in cash, of all the Obligations
(other than indemnity obligations under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending) and termination of this Agreement, Borrower shall comply with
the covenants set forth below.  To the extent any covenant set forth herein
relates to CPEX, the parties acknowledge that such covenant shall only apply
after completion of the Merger.


6.1          Financial Statements, Reports and Other Information


(a)           Financial Reports.  Borrower shall furnish to Agent (i) as soon as
available and in any event within sixty (60) calendar days after the end of each
fiscal quarter of the Borrower, unaudited quarterly financial statements of the
Borrower, including the notes thereto, consisting of a balance sheet at the end
of such completed fiscal quarter and the related statements of income, retained
earnings, cash flows and owners’ equity for such completed fiscal quarter, which
financial statements shall be prepared and certified without any material
qualification by an independent certified public accounting firm satisfactory to
the Requisite Lenders and accompanied by related management letters, if
available, and (ii) as soon as available and in any event within one hundred
twenty (120) calendar days after the end of each fiscal year of the Borrower,
audited annual financial statements of the Borrower, including the notes
thereto, consisting of a balance sheet at the end of such completed fiscal year
and the related statements of income, retained earnings, cash flows and owners’
equity for such completed fiscal year, which financial statements shall be
prepared and certified without any material qualification by an independent
certified public accounting firm satisfactory to the Requisite Lenders and
accompanied by related management letters, if available.  All such financial
statements shall be prepared in accordance with GAAP consistently applied with
prior periods (subject, as to interim statements, to lack of footnotes and
year-end adjustments).  With the quarterly financial statements of the Borrower,
Borrower shall also deliver a compliance certificate of an officer of Borrower
in the form satisfactory to the Requisite Lenders, stating that (A) such person
has reviewed the relevant terms of the Loan Documents and the condition of
Borrower and (B) no Default or Event of Default has occurred or is continuing,
or, if any of the foregoing has occurred or is continuing, specifying the nature
and status and period of existence thereof and the steps taken or proposed to be
taken with respect thereto.
 
 
32

--------------------------------------------------------------------------------

 


(b)           Royalty Statements.  As soon as available, and in any event not
later than each Payment Date, Borrower shall cause AUXL (or any other Person
party to a Replacement License Agreement from time to time) to provide Agent
with a copy of the Royalty Statement, in form and substance reasonably
acceptable to the Requisite Lenders, for the prior calendar quarter.


(c)           Status of Intellectual Property.  Borrower shall furnish to Agent,
within fifteen (15) Business Days after the end of each calendar quarter, a
certificate, executed by a Responsible Officer of Borrower in his or her
capacity as such, which shall constitute a representation that Borrower has, at
all times, maintained, complied with and kept in full force and effect all of
its Intellectual Property included in and comprising the Collateral; such
certificate pertaining to the fourth calendar quarter of each year to also
include a detailed statement regarding any and all payments made by Borrower in
connection with the maintenance, insurance and preservation of such Intellectual
Property during such year.


(d)           Notices.  Borrower shall promptly, and in any event within fifteen
(15) Business Days after the end of each calendar month notify Agent in writing
of (i) any notice Borrower received of any claims, offsets or disputes asserted
by AUXL (or any other Person party to a Replacement License Agreement from time
to time) in relation to the License Agreement or any default or event of default
under the License Agreement, (ii) any pending legal action, litigation, suit,
investigation, arbitration, dispute resolution proceeding or administrative or
regulatory proceeding brought, initiated or threatened in writing by or against
Borrower or otherwise affecting or involving or relating to Borrower or any of
its property or assets, (iii) any Default or Event of Default, which notice
shall specify the nature and status thereof, the period of existence thereof and
what action is proposed to be taken with respect thereto, (iv) any other
development, event, fact, circumstance or condition that, in the good faith
judgment of Borrower, could reasonably be expected to be, have or result in a
Material Adverse Effect, in each case describing the nature and status thereof
and the action proposed to be taken with respect thereto, (v) any matter(s) in
existence that Borrower becomes aware of affecting the value, enforceability or
collectability of any Collateral, (vi) receipt of any material notice or request
from any Governmental Authority regarding any liability, (vii) any lease of real
property entered into by Borrower after the Closing Date, (viii) the filing,
recording or assessment of any federal, state, local or foreign tax lien against
the Collateral or Borrower, (ix) any action taken or threatened in writing to be
taken by any Governmental Authority (or any notice of any of the foregoing) with
respect to Borrower which could reasonably be expected to be, have or result in
a Material Adverse Effect or with respect to any Collateral, (x) any change in
the corporate name of Borrower, (xi) the loss, termination or expiration of any
contract to which Borrower is a party or by which its properties or assets are
subject or bound that could reasonably be expected to be, have or result in a
Material Adverse Effect and/or (xii) any Commercial Tort Claims related to the
Collateral in which Borrower has an interest arising after the Closing Date and
shall provide all necessary information concerning each such Commercial Tort
Claim and make all necessary filings with respect thereto to perfect Agent’s
first priority security interest therein.


6.2          Payment of Obligations


Borrower shall make full and timely indefeasible payment in cash of the
principal of and interest on the Loan and all other Obligations when due and
payable (other than indemnity obligations under the Loan Documents that are not
then due and payable or for which any events or claims that would give rise
thereto are not then pending).
 
 
33

--------------------------------------------------------------------------------

 


6.3          Conduct of Business and Maintenance of Existence and Assets


Borrower shall (a) conduct its business in accordance with its current business
practices, (b) engage principally in the same or similar lines of business
substantially as heretofore conducted, (c) collect the Royalty Payments in the
ordinary course of business, (d) maintain all of its Collateral used or useful
in its business in good repair, working order and condition (normal wear and
tear excepted and except as may be disposed of in the ordinary course of
business and in accordance with the terms of the Loan Documents), (e) from time
to time to make all necessary repairs, renewals and replacements thereof,
(f) maintain and keep in full force and effect its existence and all material
Permits and qualifications to do business and good standing in its jurisdiction
of formation and each other jurisdiction in which the ownership or lease of
property or the nature of its business makes such Permits or qualification
necessary and in which failure to maintain such Permits or qualification could
reasonably be expected to be, have or result in a Material Adverse Effect, (g)
remain in good standing and maintain operations in all jurisdictions in which
currently located, except where the failure to remain in good standing or
maintain operations would not reasonably be expected to be, have or result in a
Material Adverse Effect, (h) maintain, comply with and keep in full force and
effect its existence and all Intellectual Property, (i) maintain, comply with
and keep in full force all Permits necessary to conduct its business, except in
each case where the failure to maintain, comply with or keep in full force and
effect could not reasonably be expected to be, have or result in a Material
Adverse Effect and (j) enforce its rights and remedies under the License
Agreement and the Contribution Agreement in a timely and commercially reasonable
manner.


6.4          Compliance with Legal and Other Obligations


Borrower shall (a) comply, in all material respects, with all laws, statutes,
rules, regulations, ordinances and tariffs of all Governmental Authorities
applicable to it or its business, assets or operations, (b) pay all taxes,
assessments, fees, governmental charges, claims for labor, supplies, rent and
all other obligations or liabilities of any kind when due and payable, except
liabilities being contested in good faith and against which adequate reserves
have been established in accordance with GAAP consistently applied, (c) perform
in accordance with its terms each contract, agreement or other arrangement to
which it is a party or by which it or any of the Collateral is bound, (d)
preserve or renew all of its registered IP Rights or IP Rights in respect of
which an application for registration has been filed or recorded with the United
States Copyright Office or the United States Patent and Trademark Office, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect, and (e) properly file all reports required to be filed with any
Governmental Authority, except under clauses (a), (b), and/or (c) where the
failure to comply, pay, file or perform would not reasonably be expected to be,
have or result in a Material Adverse Effect.


6.5          Insurance


Borrower shall keep all of its insurable properties and assets adequately
insured in all material respects against losses, damages and hazards as are
customarily insured against by businesses of similar size engaging in similar
activities or lines of business or owning similar assets or properties and at
least the minimum amount required by Applicable Law and any agreement to which
Borrower is a party or pursuant to which Borrower provides any services; all
such insurance policies and coverage levels to (i) be satisfactory in form and
substance to the Requisite Lenders, (ii) name Agent, for the benefit of itself
and the Lenders, as a loss payee or additional insured thereunder, as
applicable, and (iii) expressly provide that such insurance policies and
coverage levels cannot be altered, amended or modified in any manner which is
adverse to Agent and/or Lenders, or canceled or terminated without thirty (30)
calendar days prior written notice to Agent, and that they inure to the benefit
of Agent and Lenders, notwithstanding any action or omission or negligence of or
by Borrower, or any insured thereunder.


6.6          True Books


Borrower shall (a) keep true, complete and accurate (in accordance with GAAP,
except for the omission of footnotes and year-end adjustments in interim
financial statements) books of record and account in accordance with
commercially reasonable business practices in which true and correct entries are
made of all of its dealings and transactions in all material respects; and
(b) set up and maintain on its books such reserves as may be required by GAAP
with respect to doubtful accounts and all taxes, assessments, charges, levies
and claims and with respect to its business.
 
 
34

--------------------------------------------------------------------------------

 


6.7          Inspection; Periodic Audits; Quarterly Review


Borrower shall permit the representatives of Agent, at the expense of Borrower,
from time to time during normal business hours upon reasonable notice, to (a)
visit and inspect Borrower’s and CPEX’s offices or properties or any other place
where tangible Collateral is located to inspect such Collateral and/or to
examine and/or audit all of Borrower’s and CPEX’s books of account, records,
reports and other papers, provided that any such visits or inspections shall be
limited to two (2) such inspections within any calendar year prior to the
occurrence of a Default and during the continuance of an Event of Default,
(b) make copies and extracts therefrom, and (c) discuss Borrower’s business,
operations, prospects, properties, assets, liabilities and/or condition with its
officers and independent public accountants (and by this provision such officers
and accountants are authorized to discuss the foregoing); provided, however, so
long as a Default or Event of Default has occurred and is continuing, no such
notice shall be required.  Borrower shall meet with Agent at least once per
quarter, if requested by Agent (which meeting may take place telephonically if
requested by Agent), to review the Borrower’s operations, prospects, properties,
assets, liabilities, condition and/or the Collateral.


6.8          Further Assurances; Post Closing


At Borrower’s cost and expense, Borrower shall (a) within five (5) Business Days
(or such longer period in the case of actions involving third parties as agreed
by the Requisite Lenders) after Agent’s demand, take such further actions,
obtain such consents and approvals and shall duly execute and deliver such
further agreements, assignments, instructions or documents as Agent, at the
direction of the Requisite Lenders, may request in order to effectuate the
purposes, terms and conditions of the Loan Documents and the consummation of the
transactions contemplated thereby, whether before, at or after the performance
and/or consummation of the transactions contemplated hereby or the occurrence
and during the continuation of a Default or Event of Default, (b) without
limiting and notwithstanding any other provision of any Loan Document, execute
and deliver, or cause to be executed and delivered, such agreements and
documents, and take or cause to be taken such actions, and otherwise perform,
observe and comply with such obligations, as are set forth in any agreement
regarding post-closing matters executed by Agent and Borrower, and (c) upon the
exercise by Agent, any Lender or any of its Affiliates of any power, right,
privilege or remedy pursuant to any Loan Document or under Applicable Law or at
equity which requires any consent, approval, registration, qualification or
authorization of such Person (including, without limitation, any Governmental
Authority), execute and deliver, or cause the execution and delivery of, all
applications, certificates, instruments and other documents that may be so
required for such consent, approval, registration, qualification or
authorization.  Agent may, at any time and from time to time, request a
certificate from an officer of Borrower representing that all conditions
precedent to the closing of this Agreement and the making of the Term Loan have
been satisfied and Agent shall be justified and protected in relying upon such
certificate.


6.9          Payment of Indebtedness


Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy when due and payable (subject to applicable grace
periods and, in the case of trade payables, to ordinary course of payment
practices) all of its obligations and liabilities, except when the amount or
validity thereof is being contested in good faith by appropriate proceedings and
appropriate reserves shall have been made in accordance with GAAP consistently
applied.


6.10       Other Liens


If Liens other than Permitted Liens exist, Borrower immediately shall take all
actions, and execute and deliver all documents and instruments necessary to
promptly release and terminate such Liens.  Immediately upon discovery of any
Lien other than a Permitted Lien, Borrower shall notify Agent.


6.11       Use of Proceeds


Borrower shall use the proceeds of the Term Loan in accordance with, and subject
to any restrictions set forth in, this Agreement.
 
 
35

--------------------------------------------------------------------------------

 


6.12       Collateral Documents; Security Interest in Collateral


Promptly after receipt of written demand of Agent, Borrower shall make available
to Agent copies of any and all documents, instruments, materials and other items
that relate to, secure, evidence, give rise to or generate or otherwise involve
Collateral.  Borrower shall (i) execute, obtain, deliver, file, register and/or
record any and all financing statements, continuation statements, stock powers,
instruments and other documents, or cause the execution, filing, registration,
recording or delivery of any and all of the foregoing, that are requested by
Agent, at the direction of the Requisite Lenders, to be executed, filed,
registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect Borrower’s interest in the Collateral
and the pledge of the Collateral to Agent’s perfected first priority (other than
with respect to property or assets covered by Permitted Liens) Lien on the
Collateral (and Borrower irrevocably grants Agent the right, at Agent’s option,
to file any or all of the foregoing), (ii) maintain, or cause to be maintained,
at all times, the pledge of the Collateral to Agent and Agent’s perfected first
priority (other than with respect to property or assets covered by Permitted
Liens) and perfected Lien on the Collateral, and (iii) defend the Collateral and
Agent’s first priority (other than with respect to property or assets covered by
Permitted Liens) and perfected Lien thereon against all claims and demands of
all Persons at any time claiming the same or any interest therein adverse to
Agent, and pay all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) in connection with such defense, which may, at
Agent’s discretion, be added to the Obligations.


VII           NEGATIVE COVENANTS


Borrower covenants and agrees that, until full performance and satisfaction, and
indefeasible payment in full in cash, of all the Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending) and termination of this Agreement:


7.1          Indebtedness


Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
except as expressly permitted in Section 7.12(f) of this Agreement, and except
for Indebtedness under the Loan Documents.  Borrower shall not make prepayments
on any existing or future Indebtedness to any Person other than to Agent and
Lenders, except (i) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business, or (ii) under
performance bonds, surety bonds, release, appeal and similar bonds, statutory
obligations or with respect to workers’ compensation claims, in each case
incurred in the ordinary course of business, and reimbursement obligations in
respect of any of the foregoing.


7.2          Liens


Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral or any of its properties or assets
or any of its shares, securities or other equity or ownership interests, whether
now owned or hereafter acquired, except the following (collectively, “Permitted
Liens”): (a) Liens under the Loan Documents or otherwise arising in favor of
Agent, for the benefit of itself and the Lenders, (b) any right of set-off
granted in favor of any financial institution in respect of Deposit Accounts
opened and maintained in the ordinary course of business or pursuant to the
requirements of this Agreement; provided, that with respect to any such Deposit
Account, Agent has a perfected Lien thereon and control thereof, in form, scope
and substance satisfactory to Requisite Lenders in their sole discretion and (c)
Liens for taxes, assessments and other governmental charges or levies (i) not
yet due or as to which the period of grace (not to exceed thirty (30) days), if
any, related thereto has not expired or (ii) which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP.


7.3          Investments; Investment Property; New Facilities or Collateral


Borrower shall not, directly or indirectly, (a) (i) merge with, purchase, own,
hold, consolidate with, invest in or otherwise acquire any obligations or Equity
Interests or securities of, or any other interest in, all or substantially all
of the assets of, any Person or any joint venture, or (ii) dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or without providing the Agent and the Lenders
ten (10) Business Days written notice thereof, change its legal structure or
jurisdiction of organization, (b) purchase, own, hold, invest in or otherwise
acquire any Investment Property or (c) make or permit to exist any loan,
advances or guarantees to or for the benefit of any Person or assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable for or upon
or incur any obligation of any Person.  Borrower shall not purchase, lease, own,
operate, hold, invest in or otherwise acquire any property or asset or any
Collateral that is located outside of the continental United States of
America.  Borrower shall not have any Subsidiaries.
 
 
36

--------------------------------------------------------------------------------

 


7.4          Dividends; Redemptions; Equity


Notwithstanding any provision of any Loan Document, Borrower shall not, at any
time that a Default or an Event of Default has occurred and is continuing,
(a) declare, pay or make any dividend or distribution on any Equity Interests or
other securities or ownership interests, (b) apply any of its funds, property or
assets to the acquisition, redemption or other retirement of any Equity
Interests or other securities or interests or of any options to purchase or
acquire any of the foregoing, (c) otherwise make any payments, dividends or
distributions to any member, manager, managing member, stockholder, director or
other equity owner in such Person’s capacity as such, (d) make any payment of
any management, service or related or similar fee to any Affiliate or holder of
Equity Interests of Borrower.  Borrower shall not, without the prior written
consent of Agent, issue, sell or create any Equity Interests.  Anything to the
contrary in the foregoing notwithstanding, nothing herein shall restrict
Borrower from distributing funds to CPEX from the Operating Account in its sole
discretion so long as no Default or Event of Default has occurred and is
continuing.


7.5          Charter Documents; Fiscal Year; Dissolution; Use of Proceeds;
Insurance Policies; Disposition of Collateral; Taxes; Trade Names


Borrower shall not (a) change its state of organization or change its corporate
name without thirty (30) calendar days prior written notice to Agent, (b) change
its fiscal year, (c) amend, alter, suspend, terminate or make provisional in any
material way, any Permit, the suspension, amendment, alteration or termination
of which could reasonably be expected to be, have or result in a Material
Adverse Effect without the prior written consent of Agent, which consent shall
not be unreasonably withheld, (d) wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking or that would
result in any of the foregoing, (e) use any proceeds of any Loan for
“purchasing” or “carrying” “margin stock” as defined in Regulations T, U or X of
the Board of Governors of the Federal Reserve System for any use not
contemplated or permitted by this Agreement, (f) materially amend, modify,
restate or change any insurance policy in a manner adverse to Agent or Lenders,
(g) engage, directly or indirectly, in any business other than as set forth
herein, (h) change its federal tax employer identification number or similar tax
identification number under the relevant jurisdiction or establish new or
additional trade names without providing not less than thirty (30) days advance
written notice to Agent, (i) revoke, alter or amend any Tax Information
Authorization (on IRS Form 8821 or otherwise) or other similar authorization
mandated by the relevant Government Authority given to Agent, (j) certificate,
or cause to have certificated, any equity ownership interest in Borrower that is
not evidenced by a certificate as of the Closing Date that is Collateral subject
to this Agreement, without Requisite Lenders’ prior written consent or (k)
amend, modify, restate or change its certificate of incorporation, bylaws or
similar charter or governance documents in a manner that would be adverse to
Agent or the Lenders.


7.6          Transfer of Collateral


Borrower shall (a) not sell, lease, transfer, pledge, encumber, assign or
otherwise dispose of any Collateral without the advance written consent of the
Requisite Lenders or (b) assign, amend, modify or restate the License Agreement,
enter into any new agreement in respect of the Royalty Rights or the Product or
the IP Rights related to the Product or exercise or waive any right or option,
or fail to exercise any right or option or grant any consent in respect of the
Royalty Rights or the IP Rights related to the Product in any manner that could,
in any case, have a Material Adverse Effect or materially adversely affect the
Agent or the Lenders or conflict with, or cause an Event of Default under, or
breach of, this Agreement, any Licensing Agreement or any other Loan Document.
 
 
37

--------------------------------------------------------------------------------

 


7.7          Contingent Obligations and Risks


Except as otherwise expressly permitted by this Agreement, Borrower shall not
enter into any Contingent Obligations or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person (other than indemnities to officers and directors
of such Person to the extent permitted by Applicable Law); provided, however,
that nothing contained in this Section 7.7 shall prohibit Borrower from
endorsing checks in the ordinary course of its business.


7.8          Truth of Statements


Borrower shall not knowingly furnish to Agent or any Lender any certificate or
other document that contains any untrue statement of a material fact or that
omits to state a material fact necessary to make it not misleading in light of
the circumstances under which it was furnished.


7.9          Modifications of Agreements


Borrower shall not terminate or make, or agree to make, any modification,
amendment or waiver of any of the terms or provisions of the Contribution
Agreement, any of the Merger Documents, the Initial License Agreement or any
Replacement License Agreement, in each case, without the prior written consent
of the Requisite Lenders.  Borrower shall ensure that the Initial License
Agreement (or any Replacement License Agreement) remains in full force and
effect at all times during the term of this Agreement.


7.10       Anti-Terrorism; OFAC


Borrower shall not, nor shall Borrower permit Merger Subsidiary, CPEX or any of
their Subsidiaries to, (a) be or become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engage in any dealings or transactions prohibited by Section
2 of such executive order, or otherwise be associated with any such Person in
any manner violative of Section 2 of such executive order, or (c) otherwise
become a Person on the list of Specially Designated Nationals and Blocked
Persons in violation of the limitations or prohibitions under any other OFAC
regulation or executive order.


7.11       Deposit Accounts and Payment Instructions


(a)           Borrower shall not open a Deposit Account (other than those listed
on Schedule 5.15B) without the prior written consent of Agent.


(b)           Borrower shall not, without the prior written consent of the
Requisite Lenders, make any change in the instructions to AUXL (or any other
Person party to a Replacement License Agreement from time to time) regarding
payments to be made to the Collection Account pursuant to Section 2.3 of this
Agreement


7.12       Special Purpose Entity


The Borrower has not, and shall not:


(a)           engage in any business or activity other than the ownership,
operation, use and maintenance of the Collateral, and activities incidental
thereto;


(b)           acquire or own any material assets other than the Collateral, and
such incidental personal property as may be necessary for the operation and use
of the Collateral;


(c)           fail to observe all organizational formalities, or fail to
preserve its existence as an entity duly organized, validly existing and in good
standing (if applicable) under the laws of the jurisdiction of its organization
or formation, and qualifications to do business, or without the prior written
consent of the Requisite Lenders, amend, modify, terminate or fail to comply
with the provisions of its partnership agreement, certificate of limited
partnership, bylaws, articles of incorporation, operating agreement, articles of
organization, or other similar organizational documents, as the case may be;
 
 
38

--------------------------------------------------------------------------------

 


(d)           own or have any Subsidiary or make any investment in, any Person;


(e)           commingle its assets with the assets of any of its members,
general partners, shareholders, Affiliates, principals or of any other Person,
provided that the foregoing shall not restrict Borrower from distributing funds
to CPEX from the Operating Account in its sole discretion at such time as no
Default or Event of Default shall have occurred and be continuing;


(f)           incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Obligations and trade
payables incurred in the ordinary course of its business, provided, however,
that the Borrower may incur unsecured debt that (i) is subordinated, on terms
satisfactory to the Requisite Lenders, to the Obligations, (ii) not evidenced by
a note, (iii) is required to be paid within sixty (60) days of the date first
incurred and (iv) is paid when due and does not exceed at any time, in the
aggregate, Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00);


(g)           become insolvent or fail to pay its debts and liabilities
(including, without limitation, salaries of its own employees) from its assets
as the same shall become due;


(h)           fail to maintain its assets, records, books of accounts and bank
accounts separate and apart from those of its members, partners, shareholders,
principals and Affiliates, or the members, partners, shareholders, principals
and Affiliates of CPEX or any other Person, such that it would not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;


(i)           other than any Loan Documents or as otherwise required or
contemplated by the Loan Documents or the Merger Agreement, enter into any
contract or agreement with any member, general partner, shareholder, principal
or Affiliate of Borrower, or CPEX, or any member, general partner, shareholder,
principal or Affiliate of any of the foregoing, except upon terms and conditions
that are intrinsically fair, commercially reasonable and substantially similar
to those that would be available on an arms-length basis with third parties
other than any member, general partner, shareholder, principal or Affiliate of
Borrower or CPEX, or any member, general partner, shareholder or Affiliate of
any of the foregoing;


(j)           seek the dissolution or winding up in whole, or in part, of
Borrower;


(k)           fail to correct any known misunderstandings regarding the separate
identity of Borrower, as applicable;


(l)           (i) assume or guaranty the debts of any other Person, (ii) hold
itself out to be responsible for the debts of any other Person, (iii) pledge its
assets for the benefit of any other Person or (iv) hold out its credit as being
available to satisfy the obligations of any other Person;


(m)           make any loans or advances to any Person, including any member,
general partner, shareholder, principal or Affiliate of Borrower or CPEX, or any
member, general partner, shareholder, principal or Affiliate of any of the
foregoing;


(n)           fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name in order not (i) to mislead others as to the identity with which
such other party is transacting business, or (ii) to suggest that Borrower is
responsible for the debts of any Person (including any member, general partner,
shareholder, principal or Affiliate of Borrower or CPEX, or any member, general
partner, shareholder, principal or Affiliate of any of the foregoing);


(o)           fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;


(p)           share any common logo with or hold itself out as or be considered
as a department or division of (i) any general partner, shareholder, principal,
member or Affiliate of Borrower, (ii) any Affiliate of a general partner,
shareholder, principal or member of Borrower, or (iii) any other Person;
 
 
39

--------------------------------------------------------------------------------

 


(q)           without the unanimous written consent of its partners or members,
and the written consent of one hundred percent (100%) of its directors, managers
or managing members, or general partners, as the case may be, and the consent of
any independent directors or independent managers required herein, (i) file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, (ii) make an assignment for the benefit of creditors,
(iii) seek or consent to the appointment of a receiver, liquidator or any
similar official, or (iv) take any action that might cause Borrower to become
insolvent;


(r)           fail at any time to comply with all assumptions set forth in the
True Contribution and Non-Consolidation Opinion of counsel delivered on the
Closing Date with respect to this Agreement;


(s)           fail at any time to have at least one (1) of its directors or
managers being independent directors or managers that is not and has not been
for at least five (5) years a director, manager, officer, employee, trade
creditor, supplier or shareholder (or spouse, parent, sibling or child of the
foregoing) of (or a Person who directly or indirectly controls) of (i) Borrower,
(ii) any general partner, shareholder, principal, member or Affiliate of
Borrower, or (iii) any Affiliate of any general partner, shareholder, principal
or member of Borrower;


(t)           fail to allocate shared expenses (including, without limitation,
shared office space and services performed by an employee of an Affiliate) among
the Persons sharing such expenses and to use separate stationery, invoices and
checks;


(u)           acquire obligations or securities of its partners, members,
shareholders or other Affiliates, as applicable; or


(v)           merge into or consolidated with any Person or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure.


Borrower shall further comply with, any other customary rating agency (including
S&P and Moody’s) requirements for a single purpose entity as the Requisite
Lenders may require from time to time by notice to Borrower.


7.13        Transactions with Affiliates


Borrower shall not enter into or consummate any transaction of any kind with any
of its Affiliates other than (i) the transactions contemplated hereby and by the
other Loan Documents and (ii) to the extent not otherwise prohibited under this
Agreement, other transactions upon fair and reasonable terms materially no less
favorable to the Borrower than would be obtained in a comparable arms-length
transaction with a Person not an Affiliate.




VIII           EVENTS OF DEFAULT


The occurrence of any one or more of the following shall constitute an “Event of
Default”:


(a)           Borrower or any other Person shall fail to pay any amount on the
Obligations or provided for in any Loan Document when due (in all cases, whether
on any payment date, at maturity, by reason of acceleration, by notice of
intention to prepay, by required prepayment or otherwise); provided that if
sufficient funds for any payment of any Obligations due hereunder are contained
in the Collection Account, failure of Agent to direct such funds in accordance
with the terms of this Agreement to effectuate such payment shall not be deemed
an Event of Default by Borrower;


(b)           any representation, statement or warranty made or deemed made by
Borrower, Newco, Merger Subsidiary or CPEX in any Loan Document or in any other
certificate, document, report or opinion delivered in conjunction with any Loan
Document, shall not be true and correct in all material respects or shall have
been false or misleading in any material respect on the date when made or deemed
to have been made (except to the extent already qualified by materiality, in
which case it shall be true and correct in all respects and shall not be false
or misleading in any respect) except those made as of a specific date;
 
 
40

--------------------------------------------------------------------------------

 


(c)           Borrower, shall be in violation, breach or default of, or shall
fail to perform, observe or comply with any covenant, obligation or agreement
set forth in this Agreement (other than any violation, breach or default in the
covenants set forth in Article VII of this Agreement or the misappropriation of
any funds to be delivered to the Collection Account pursuant to Section 2.3 and
applied pursuant to Section 2.4 of this Agreement, for which there shall be no
cure period) and such violation, breach or failure shall continue or not be
cured within a period of thirty (30) days after such violation, breach or
default;


(d)           any Person, or any other party thereto, other than Agent or any
Lender, shall be in violation, breach or default of, or shall fail to perform,
observe or comply with any covenant, obligation or agreement set forth in, or
any event of default occurs under, any other Loan Document and such violation,
breach, default, event of default or failure shall not be cured within (x) if no
cure period is set forth in such other Loan Document, thirty (30) days after
such violation, breach or default or (y) if a cure period is set forth in such
other Loan Document, the applicable period set forth in the applicable Loan
Document;


(e)            (i) any of the Loan Documents ceases to be in full force and
effect (other than in accordance with its terms), or (ii) any Lien created
thereunder ceases to constitute a valid first priority (other than with respect
to property or assets covered by Permitted Liens) perfected Lien on the
Collateral in accordance with the terms thereof, or Agent and Lenders cease to
have a valid perfected first priority security interest in (subject to Permitted
Liens) any of the Collateral or any securities pledged to Agent, for the benefit
of itself and the other Lenders, pursuant to the Security Documents; provided
that the foregoing events shall not be deemed and Event of Default to the extent
directly and solely caused by the action or inaction of Agent or any Lender;


(f)           one or more judgments or decrees is rendered against Borrower in
an amount in excess of Five Hundred Thousand and No/100 Dollars ($500,000.00)
individually or One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00) in the aggregate (excluding judgments to the extent covered by
insurance of Borrower), which is/are not bonded pending appeal, satisfied,
stayed, vacated or discharged of record within thirty (30) calendar days of
being rendered;


(g)            (i) Borrower shall default or breach any of its obligations,
which is not cured within any applicable grace period or otherwise waived, under
the License Agreement or the Contribution Agreement or (ii) any default or
breach occurs, which is not cured within any applicable grace period or waived
in the performance, in the observance or fulfillment of any provision contained
in any agreement, contract, document or instrument (other than the License
Agreement or the Contribution Agreement) to which Borrower is a party or to
which any of its properties or assets are subject or bound that has or could be
expected to have a Material Adverse Effect;


(h)           The License Agreement is terminated for any reason; provided,
however, that such termination shall not constitute an Event of Default if (i)
there are no other Defaults or Events of Default in existence at such time, (ii)
Borrower shall continue to make all payments of accrued interest due on each
Payment Date, (iii) Borrower shall diligently pursue a replacement license and
or manufacturing arrangement acceptable to the Requisite Lenders, (iv) Borrower
shall enter into a definitive written agreement regarding same within one
hundred eighty (180) days of the termination of the License Agreement and (v) at
the time Borrower enters into such replacement license agreement, (x) Borrower
and the Agent shall enter into a collateral assignment of license agreement with
respect to such replacement license agreement, in form and substance
satisfactory to the Agent and the Requisite Lenders and (y) Borrower shall
deliver to the Agent and the Lenders such other documents, amendments and
agreements as the Agent and the Lenders shall reasonably request to evidence the
priority and validity of the Agent’s Liens in the Collateral that is the subject
of such replacement licensing agreement;


(i)           Borrower shall (i) be unable to pay its debts generally as they
become due, (ii) file a petition under any insolvency statute, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a proceeding
for the appointment of a receiver, trustee, liquidator or conservator of itself
or of the whole or any substantial part of its property or shall otherwise be
dissolved or liquidated, or (v) file a petition seeking reorganization or
liquidation or similar relief under any Debtor Relief Law or any other
Applicable Law;
 
 
41

--------------------------------------------------------------------------------

 


(j)            (i) a court of competent jurisdiction shall (A) enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of Borrower or the whole or any substantial part of Borrower’s
properties, which shall continue unstayed and in effect for a period of sixty
(60) calendar days, (B) shall approve a petition filed against Borrower seeking
reorganization, liquidation or similar relief under the any Debtor Relief Law or
any other Applicable Law, which is not dismissed within sixty (60) calendar days
or, (C) under the provisions of any Debtor Relief Law or other Applicable Law,
assume custody or control of Borrower or of the whole or any substantial part of
Borrower’s properties, which is not irrevocably relinquished within sixty (60)
calendar days, or (ii) there is commenced against Borrower any proceeding or
petition seeking reorganization, liquidation or similar relief under any Debtor
Relief Law or any other Applicable Law or statute, which (A) is not
unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) is with respect to which Borrower takes any action to
indicate its approval of or consent;
 
(k)           any Change of Control occurs;


(l)           Borrower ceases any material portion of its business operations as
conducted at and immediately following the Closing;


(m)           a violation, breach or default occurs under any other Loan
Document and remains un-remedied or uncured for (x) if no cure period is set
forth in such other Loan Document, thirty (30) days after such violation, breach
or default or (y) if a cure period is set forth in such other Loan Document, the
applicable period set forth in the applicable Loan Document;


(n)           the Interest Reserve is reduced below Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00) and remains below Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00) for five (5) Business Days
or more;


(o)           Borrower shall fail to (i) cause AUXL (or any other Person party
to a Replacement License Agreement from time to time) to deposit all Royalty
Payments to the Collection Account during the term of this Agreement or (ii)
deposit all other proceeds of Collateral received by Borrower or its Affiliate
to the Collection Account within two (2) Business Days of receipt (in the form
so received);


(p)           Borrower, CPEX or any of Borrower’s or CPEX’s directors, managers,
managing members or senior officers is criminally indicted or convicted (i) of a
felony, or (ii) under any law that could lead to a forfeiture of any material
(as determined by the Requisite Lenders) Collateral;


(q)           any regulatory action or other event occurs that has materially
impaired the “Sale” of “Products” (as such terms are defined in the Initial
License Agreement, which shall include any similar terms or concepts included in
any Replacement License Agreement), which is not cured within sixty (60) days of
such action or event, provided that no such cure period shall apply if an Event
of Default shall have otherwise occurred and be continuing;


(r)           CPEX shall be in violation, breach or default of, or shall fail to
perform, observe or comply with any covenant, obligation or agreement set forth
in the CPEX Agreement;


(s)           any withdrawal or revocation by the U.S. Food and Drug
Administration of approvals to sell any Product in the United States for
efficiency or safety reasons which has had a Material Adverse Effect; or


(t)           the Borrower becomes an investment company required to be
registered under the Investment Company Act of 1940, as amended.


In any such event, notwithstanding any other provision of any Loan Document,
(I) Agent shall, at the direction of the Requisite Lenders, by notice to
Borrower (i) terminate the obligations of the Agent and the Lenders hereunder,
whereupon the same shall immediately terminate, (ii) with respect to the
Collateral, (A) service the Collateral, including the right to institute
collection, foreclosure and other enforcement actions against the Collateral;
(B) enter into modification agreements and make extension agreements with
respect to payments and other performances in relation to the Collateral; (C)
release any Persons liable for performance under any agreements in relation to
the Collateral; (D) settle and compromise disputes with respect to payments and
performances claimed due, all without notice to Borrower or CPEX, and all in the
Requisite Lenders’ sole discretion and without relieving Borrower or CPEX from
performance of the obligations hereunder or under any other Loan Document or
agreement; (E) receive, collect, open and read all mail of Borrower for the
purpose of obtaining all items pertaining to the Collateral and any collateral
described in any Loan Document; (F) collect (either directly or indirectly) all
Royalty Payments, and other amounts of any and every description payable by or
in relation to the Collateral or any other related documents or instruments; and
(G) notwithstanding Section 2.4(b) or any other provision of the Loan Documents
to the contrary, apply all amounts in or subsequently deposited in the Deposit
Accounts to the payment of the unpaid Obligations in accordance with Section 9.2
of this Agreement; and (iii) declare all or any of the Loan and/or Notes, all
interest thereon and all other Obligations to be due and payable immediately
(except in the case of an Event of Default under Section 8(e), (h), (i) or (j),
in which event all of the foregoing shall automatically and without further act
by Agent or Lenders be due and payable and Agent or Lenders’ obligations
hereunder shall terminate, in each case without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by Borrower
and (II) effective immediately upon receipt of notice from Agent (unless
specifically prohibited and provided for in Article VII, in which case effective
immediately upon an Event of Default without any action of Agent or any Lender),
no action permitted to be taken under Article VII hereof may be taken.
 
 
42

--------------------------------------------------------------------------------

 


IX           RIGHTS AND REMEDIES AFTER DEFAULT


9.1          Rights and Remedies


(a)           In addition to the acceleration provisions set forth in Article
VIII above, upon the occurrence and continuation of an Event of Default, Agent
shall, at the direction of the Requisite Lenders, exercise any and all rights,
options and remedies provided for in any Loan Document, under the UCC or at law
or in equity, including, without limitation, the right to (i) apply any property
of Borrower held by Agent to reduce the Obligations, (ii) foreclose the Liens
created under the Loan Documents, (iii) realize upon, take possession of and/or
sell any Collateral or securities pledged, with or without judicial process,
(iv) exercise all rights and powers with respect to the Collateral as Borrower
might exercise, (v) collect and send notices regarding the Collateral, with or
without judicial process, (vi) by its own means or with judicial assistance,
enter any premises at which Collateral and/or pledged securities are located, or
render any of the foregoing unusable or dispose of the Collateral and/or pledged
securities on such premises without any liability for rent, storage, utilities,
or other sums, and Borrower shall not resist or interfere with such action,
(vii) at Borrower’s expense, require that all or any part of the Collateral be
assembled and made available to Agent at any place designated by Agent in its
sole discretion and/or relinquish or abandon any Collateral or securities
pledged or any Lien thereon, and (viii) declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated.


(b)           Borrower agrees that notice received at least ten (10) calendar
days before the time of any intended public sale, or the time after which any
private sale or other disposition of Collateral is to be made, shall be deemed
to be reasonable notice of such sale or other disposition.  At any sale or
disposition of Collateral or securities pledged, Agent may (to the extent
permitted by Applicable Law) purchase all or any part thereof free from any
right of redemption by Borrower which right is hereby waived and
released.  Borrower covenants and agrees not to interfere with or impose any
obstacle to Agent’s exercise of its rights and remedies with respect to the
Collateral.  In dealing with or disposing of the Collateral or any part thereof,
Agent shall not be required to give priority or preference to any item of
Collateral or otherwise to marshal assets or to take possession or sell any
Collateral with judicial process.


9.2          Application of Proceeds


Notwithstanding any other provision of this Agreement (including, without
limitation, Section 2.4 hereof), in addition to any other rights, options and
remedies Agent and Lenders have under the Loan Documents, the UCC, at law or in
equity, after the exercise of remedies provided for in the final paragraph of
Article VIII (or after the Loans have automatically become immediately due and
payable as set forth in the final paragraph of Article VIII), all dividends,
interest, rents, issues, profits, fees, revenues, income and other proceeds
collected or received from collecting, holding, managing, renting, selling, or
otherwise disposing of all or any part of the Collateral or any proceeds thereof
upon the exercise of remedies hereunder upon the occurrence and continuation of
an Event of Default shall be applied in the following order of priority:
 
 
43

--------------------------------------------------------------------------------

 


(i)            first, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including without limitation
fees, charges and disbursements of counsel to the Agent and amounts payable
under Article III and Article XIII and Sections 12.4 and 12.7) payable to the
Agent in its capacity as such;


(ii)           second, to the payment of all costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
delivery and of conducting Borrower’s business and of maintenance, repairs,
replacements, alterations, additions and improvements of or to the Collateral,
and to the payment of all sums which Agent or Lenders may be required or may
elect to pay, if any, for taxes, assessments, insurance and other charges upon
the Collateral or any part thereof, and all other payments that Agent or Lenders
may be required or authorized to make under any provision of this Agreement
(including, without limitation, in each such case, in-house and outside
documentation and diligence fees and legal expenses, search, audit, recording,
professional and filing fees and expenses and reasonable attorneys’ fees and all
expenses, liabilities and advances made or incurred in connection therewith);


(iii)          third, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts payable to the Lenders (including without
limitation fees, charges and disbursements of counsel to the respective Lenders
arising under the Loan Documents and amounts payable under Article III and
Sections 12.4, 12.7 and 13.8), ratably among them in proportion to the
respective amounts described in this clause third payable to them;


(iv)          fourth, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause fourth held by
them;


(v)           fifth, to payment of that portion of the Obligations constituting
accrued and unpaid principal of the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause fifth held by
them; and


(vi)          sixth, to the payment of any surplus then remaining to Borrower,
unless otherwise provided by law or directed by a court of competent
jurisdiction; provided, that Borrower shall be liable for any deficiency if such
proceeds are insufficient to satisfy the Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not then pending) or
any of the other items referred to in this Section (other than Section 9.2(vi)
to the extent the Obligations (other than indemnity obligations under the Loan
Documents that are not then due and payable or for which any events or claims
that would give rise thereto are not then pending) have been indefeasibly paid
in full in cash).


9.3          Rights to Appoint Receiver


Without limiting and in addition to any other rights, options and remedies Agent
and Lenders have under the Loan Documents, the UCC, at law or in equity, upon
the occurrence and continuation of an Event of Default, Agent shall, at the
direction of the Requisite Lenders, have the right to apply for and have a
receiver appointed by a court of competent jurisdiction in any action taken by
Agent and/or any Lender to enforce its rights and remedies in order to manage,
protect and preserve the Collateral and continue the operation of the business
of Borrower and to collect all revenues and profits thereof and apply the same
to the payment of all expenses and other charges of such receivership including
the compensation of the receiver and to the payments as aforesaid until a sale
or other disposition of such Collateral shall be finally made and consummated.


9.4          Rights and Remedies not Exclusive


Agent and the Lenders shall have the right in their discretion to determine
which rights, Liens and/or remedies Agent and Lenders may at any time pursue,
relinquish, subordinate or modify, and such determination will not in any way
modify or affect any of Agent or Lenders’ rights, Liens or remedies under any
Loan Document, Applicable Law or equity.  The enumeration of any rights and
remedies in any Loan Document is not intended to be exhaustive, and all rights
and remedies of Agent and Lenders described in any Loan Document are cumulative
and are not alternative to or exclusive of any other rights or remedies which
Agent and Lenders otherwise may have.  The partial or complete exercise of any
right or remedy shall not preclude any other further exercise of such or any
other right or remedy.
 
 
44

--------------------------------------------------------------------------------

 


X             WAIVERS AND JUDICIAL PROCEEDINGS


10.1       Waivers


Except as expressly provided for herein, Borrower hereby waives set off,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document.  Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or procedure brought by Agent to obtain an
order of court recognizing the assignment of, or Lien of Agent in and to, any
Collateral.


10.2       Delay; No Waiver of Defaults


No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Agent’s part in enforcing any such provision shall
affect the liability of Borrower or operate as a waiver of such provision or
preclude any other or further exercise of such provision.  No waiver by any
party to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver.  Notwithstanding any other provision of any Loan
Document, by executing this Agreement, completing the Closing and/or by making
Advances, Agent and the Lenders do not waive any breach of any representation or
warranty under any Loan Document of which Agent and the Lenders have not been
made aware in writing, and all of Agent’s or any Lender’s claims and rights
resulting from any such breach or misrepresentation are specifically reserved.


10.3       Jury Waiver


EACH PARTY HEREBY (i) EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED
WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND (ii)
AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY
COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY
JURY.


10.4       Amendment and Waivers


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Requisite Lenders and the Borrower and
acknowledged by the Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, further, that:


(a)           no such amendment, waiver or consent shall:


(i)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest or fees due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment;
 
 
45

--------------------------------------------------------------------------------

 


(ii)           reduce the principal of, or the rate of interest specified herein
on, the Loan, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Requisite Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;


(iii)          change any provision of this Section 10.4 or the definition of
“Requisite Lenders” without the written consent of each Lender directly affected
thereby;


(iv)         release all or substantially all of the Collateral without the
written consent of each Lender directly affected thereby;


(v)           release the Borrower without the written consent of each Lender
directly affected thereby;  or


(vi)         extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.1 without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 4.2 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender).


(b)           unless also signed by the Agent, no amendment, waiver or consent
shall affect the rights or duties of the Agent under this Agreement or any other
Loan Document;


provided, however, that notwithstanding anything to the contrary herein (i) each
of the Agent Fee Letter and the Fee Letter may be amended, or rights or
privileges thereunder be waived, in a writing executed only by the parties
thereto, (ii) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loan, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States of America supersedes the unanimous consent provisions set
forth herein and (iii) the Requisite Lenders shall determine whether or not to
allow the Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders.


(c)           Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document: neither any Equity Investor nor Black
Horse shall have the right (1) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of this
Agreement or any other Loan Document (and neither the Equity Investors nor Black
Horse shall (nor any amount of the Loan held by the Equity Investors or held by
Black Horse) be included for purposes of making a determination of (I) any
Lender whose consent would otherwise be required under Section 10.4(a), (II) the
Requisite Lenders, or (III) any other number or percentage of Lenders entitled
to consent to any amendment, waiver, modification or action hereunder); (2) to
require the Agent or any other Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Loan Document or
exercise any remedy (including, without limitation, any right of set-off) in
respect of its capacity as a Lender or a secured party; (3) to otherwise vote on
any matter related to this Agreement or any other Loan Document; (4) to attend
any meeting or participate in any conference call, in each case, with the Agent
or any Lender (including with respect to the exercise of rights and remedies
under any Loan Document) to which representatives of the Borrower are not
invited; (5) to receive any document, notice, information or communication from
the Agent or any Lender that is not sent to the Borrower or by the Borrower to
the Agent for distribution to the Lenders generally (including documents,
information or communications such Lender would otherwise be entitled to receive
under the terms of the Loan Documents in its capacity as Lender); and (6)
subject to the Equity Investors’ and Black Horse’s agreements in clause (2)
above not to exercise any remedies or take other actions against the Borrower
(other than collectively with the other Lenders), to enforce any right it has
under this Agreement as a Lender to the same extent any other Lender would have
to enforce such right).


(d)           With respect to each Equity Investor and Black Horse,
notwithstanding the foregoing paragraph, no amendment, modification or waiver
pursuant to this Section 10.4 shall, without the consent of such Equity Investor
or Black Horse, as applicable, if such consent would otherwise be required under
this Section 10.4, (i) deprive such Equity Investor or Black Horse, as
applicable, of its share of any payments which the Lenders are entitled to share
on a pro rata basis under the Loan Documents, (ii) reduce the principal of or
the rate of interest (other than interest at any increased post default rate)
for Loans owing to such Equity Investor or Black Horse, as the case may be, or
fees or other amounts payable hereunder or under any other Loan Document to such
Equity Investor or Black Horse, as the case may be, (iii) release the Borrower
from its obligations under this Agreement or (iv) release all or substantially
all of the Collateral.
 
 
46

--------------------------------------------------------------------------------

 


(e)           Each Equity Investor and Black Horse, in each case solely in its
capacity as a Lender, hereby agrees that, if the Borrower shall be subject to
any voluntary or involuntary proceeding commenced under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect (“Bankruptcy Proceedings”), (i) it shall not challenge the limitations on
its right to vote or participate in such Bankruptcy Proceeding set forth in the
Loan Documents or take any step or action in such Bankruptcy Proceeding to
object to, impede, or delay the exercise of any right or the taking of any
action by the Agent (or the taking of any action by a Person that is supported
by the Agent) in relation to such Equity Investor’s claim or Black Horse’s
claim, as the case may be, with respect to its Loans (a “Loan Claim”)
(including, without limitation, objecting to any debtor in possession financing,
use of cash collateral, grant of adequate protection, sale or disposition,
compromise, or plan of reorganization) so long as such Equity Investor or Black
Horse, as the case may be, is treated in connection with such exercise or action
on the same or better terms as the other Lenders, and (ii) with respect to any
matter requiring the vote of the Lenders during the pendency of a Bankruptcy
Proceeding (including, without limitation, voting on any plan of
reorganization), the amount of the Loan held by such Equity Investor (and any
Loan Claim with respect thereto) and the amount of the Loan held by Black Horse
(and any Loan Claim with respect thereto), in each case, shall be deemed to be
voted (and such Equity Investor and/or Black Horse, as applicable, hereby grants
to the Agent a proxy to vote and submit a ballot on behalf of such Equity
Investor and/or Black Horse, as applicable) in the same fashion as the Requisite
Lenders, except to the extent that any such plan of reorganization proposes to
treat the Obligations held by such Equity Investor or Black Horse, as
applicable, in a manner that is less favorable in any respect to such Equity
Investor or Black Horse, as applicable, than the proposed treatment of similar
Obligations held by Lenders other than such Equity Investor or Black Horse, as
applicable, in which case such Equity Investor or Black Horse, as applicable,
may vote its claim irrespective of the foregoing provisions.  In furtherance of
the foregoing, (x) each Equity Investor hereby irrevocably appoints the Agent
(such appointment being coupled with an interest) as such Equity Investor’s
attorney-in-fact, with full authority in the place and stead of such Equity
Investor, and in the name of such Equity Investor, from time to time at the
direction of the Requisite Lenders to take any action and to execute any
instrument that the Requisite Lenders may deem reasonably necessary to carry out
the provisions of this paragraph and (y) Black Horse hereby irrevocably appoints
the Agent (such appointment being coupled with an interest) as Black Horse’s
attorney-in-fact, with full authority in the place and stead of Black Horse, and
in the name of Black Horse, from time to time at the direction of the Requisite
Lenders to take any action and to execute any instrument that the Requisite
Lenders may deem reasonably necessary to carry out the provisions of this
paragraph.  For the avoidance of doubt, the Lenders, each Equity Investor and
Black Horse agree and acknowledge that the provisions set forth in this Section
10.4 constitute a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where the Borrower has filed for
protection under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect applicable to the
Borrower.


(f)           It is understood and agreed that the aggregate amount of the Loan
held by all Equity Investors and Black Horse shall not at any time total more
than twenty-five percent (25%) of the Loan held by all of the Lenders at such
time.


XI           EFFECTIVE DATE AND TERMINATION


11.1       Effectiveness and Termination


Subject to Agent’s right to accelerate the Loan and terminate and cease making
and funding Advances upon the occurrence and during the continuation of any
Event of Default, this Agreement shall continue in full force and effect until
the Maturity Date, unless terminated sooner as provided in Section 2.5, Section
4.2 or Section 13.10.  All of the Obligations shall be immediately due and
payable upon the earlier of (i) the Maturity Date, (ii) the date on which Agent
accelerates the Loan following the occurrence and during the continuance of an
Event of Default, (iii) the date this Agreement is terminated pursuant to
Section 4.2 or Section 13.10, or (iv) the termination date stated in the notice
of termination, as applicable (the “Termination Date”).  Notwithstanding any
other provision of any Loan Document, no termination of this Agreement shall
affect Agent’s or any Lender’s rights or any of the Obligations existing as of
the effective date of such termination, and the provisions of the Loan Documents
shall continue to be fully operative until the Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not then pending)
have been fully performed and indefeasibly paid in cash in full.  The Liens
granted to Agent, under the Security Documents and the financing statements
filed pursuant thereto and the rights and powers of Agent shall continue in full
force and effect until all of the Obligations (other than indemnity obligations
under the Loan Documents that are not then due and payable or for which any
events or claims that would give rise thereto are not then pending) have been
fully performed and indefeasibly paid in full in cash.
 
 
47

--------------------------------------------------------------------------------

 


11.2       Survival


All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making and funding of the
Loan and any termination of this Agreement until all Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending) are fully performed and indefeasibly paid in full in cash.  The
obligations and provisions of Sections 3.1, 3.2, 3.3, 3.4, 5.19, 10.1, 10.3,
11.1, 11.2, 12.1, 12.3, 12.4, 12.7, 12.9, 12.10, 12.11 and Article XIII shall
survive termination of the Loan Documents and any payment, in full or in part,
of the Obligations.


XII           MISCELLANEOUS


12.1        Governing Law; Jurisdiction; Service of Process; Venue


(A)           THE LOAN DOCUMENTS, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.


(B)           BY EXECUTION AND DELIVERY OF EACH LOAN DOCUMENT TO WHICH IT IS A
PARTY, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST BORROWER OR ITS PROPER­TIES IN THE COURTS OF ANY JURISDICTION.


(C)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HERE­AFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION 12.1.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
 
48

--------------------------------------------------------------------------------

 


(D)           EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 12.5.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


12.2       Successors and Assigns; Assignments and Participations


(a)          Successors and Assigns Generally.  The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to the assigning
Lender or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and


(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than One Million and No/100 Dollars ($1,000,000.00) unless each of the
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;


(ii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof; and
 
 
49

--------------------------------------------------------------------------------

 


(B)           the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.


(iii)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of Three Thousand Five Hundred and
No/100 Dollars ($3,500.00); provided, however, that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.


(iv)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates, (B) to a natural
person, (C) to any Equity Investor or (D) to Black Horse.


Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article III and Sections 12.4, 12.7 and 13.8 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Upon written request, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)          Register.  The Agent, acting solely for this purpose as an agent of
the Borrower (and such agency being solely for tax purposes), shall maintain at
the Agent’s Office a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and the principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural person, an Equity Investor, Black Horse or the Borrower or
any of the Borrower’s Affiliates) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Participant shall represent and warrant in writing to the assigning
Lender that such Participant is not an Equity Investor or Black Horse.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (i) through (v) of
the Section 10.4(a) that affects such Participant.  Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Article III and Sections 12.4 and 13.8 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section.
 
 
50

--------------------------------------------------------------------------------

 


(e)           Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Article III or Sections 12.4 or
13.8 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Non-U.S. Lender if it were a Lender
shall not be entitled to the benefits of Section 13.8 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 13.8 as though
it were a Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


12.3      Application of Payments


To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent and the Liens created hereby shall be revived
automatically without any action on the part of any party hereto and shall
continue as if such payment had not been received by Agent.  Any payments with
respect to the Obligations received shall be credited and applied in such manner
as set forth in this Agreement.


12.4      Indemnity


Borrower shall indemnify, hold harmless and pay each of Agent, each Lender, each
Participant, each Related Party of any of the foregoing, each Affiliate of any
of the foregoing and managers, members, officers, employees, Affiliates, agents,
representatives, successors, assigns, accountants and attorneys of the foregoing
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of outside counsel and
in-house counsel for documentation and diligence fees and legal expenses and any
fees, costs and expenses set forth in the Agent Fee Letter or elsewhere in the
Loan Documents) which may be due pursuant to the terms hereof, or under the Loan
Documents, or imposed on, incurred by or asserted against any Indemnified Person
with respect to or arising out of, in connection with, or as a result of or in
any litigation, proceeding or investigation instituted or conducted by any
Person with respect to any aspect of, or any transaction contemplated by, or any
matter related to (a) (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Advance or the use or proposed use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
Affiliate or Related Party, and regardless of whether any Indemnified Person is
a party thereto; and (b) any act of or omission by Borrower, any of its
Affiliates or any of their respective officers, directors, or agents, including,
without limitation (i) any willful misrepresentation with respect to Borrower,
Merger Subsidiary, CPEX or the Collateral, (ii) any acts of fraud by Borrower,
Merger Subsidiary or CPEX related to the Loan or made in connection with this
Agreement or any Loan Document, (iii) any theft of any Collateral, (iv) any
misappropriation of funds for use of the proceeds of the Loan not in accordance
with the terms of this Agreement or any other Loan Document, (v) any Change of
Control not approved in writing by the Requisite Lenders in accordance with
Section 10.4, (vi) any waste, transfer, sale, encumbrance or other disposal of
the Collateral not permitted by this Agreement or the other Loan Documents or
(vii) any failure to comply with the special purpose entity provisions set forth
in Section 7.12 hereof; provided however, that Borrower shall not be responsible
for any such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnified Person.  Agent
agrees to give Borrower reasonable notice of any event of which Agent becomes
aware for which indemnification may be required under this Section 12.4, and
Agent, or the applicable Indemnified Person, as the case may be, may elect (but
is not obligated) to direct the defense thereof; provided, that Borrower shall
be entitled to participate in the defense of any matter for which
indemnification may be required under this Section 12.4 and to employ counsel at
its own expense to assist in the handling of such matter.  Any Indemnified
Person may, in its reasonable discretion, take such actions as it deems
necessary and appropriate to investigate, defend or settle any event or take
other remedial or corrective actions with respect thereto as may be necessary
for the protection of such Indemnified Person or the Collateral.  To the extent
that Agent obtains recovery from a Person other than an Indemnified Person of
any of the amounts that Borrower has paid to Lender pursuant to the indemnity
set forth in this Section 12.4, then Agent shall promptly pay to Borrower the
amount of such recovery.  All amounts due under this Section shall be payable
not later than ten (10) Business Days after demand therefor (other than any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements that the Borrower has asserted in a court of
competent jurisdiction have resulted from the gross negligence or willful
misconduct of such Indemnified Person, for so long as such proceeding
continues).  The agreements in this Section shall survive the resignation of the
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all of the Obligations.
 
 
51

--------------------------------------------------------------------------------

 


To the extent that the Borrower for any reason fail to indefeasibly pay any
amount required under subsection this Section to be paid by it to the Agent (or
any sub-agent thereof), or any Related Party thereof, each Lender severally
agrees to pay to the Agent (or any such sub-agent), or such Related Party, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or any such sub-agent) in its capacity as such,
or against any Related Party thereof acting for the Agent (or any such
sub-agent) in connection with such capacity.


12.5      Notice


Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
12.5.  Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon (each, a “Receipt”):  (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission (including e-mail and Internet or
intranet websites), in each case upon telephone or further electronic
communication from the recipient acknowledging receipt (whether automatic or
manual from recipient), as applicable.


12.6      Severability; Captions; Counterparts; Facsimile Signatures


If any provision of any Loan Document is adjudicated to be invalid under
Applicable Laws, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
the Loan Documents which shall be given effect so far as possible.  The captions
in the Loan Documents are intended for convenience and reference only and shall
not affect the meaning or interpretation of the Loan Documents.  The Loan
Documents may be executed in one or more counterparts (which taken together, as
applicable, shall constitute one and the same instrument) and by facsimile
transmission, which facsimile signatures shall be considered original executed
counterparts.  Each party to this Agreement agrees that it will be bound by its
own facsimile signature and that it accepts the facsimile signature of each
other party.


12.7      Expenses


Borrower shall pay, whether or not the Closing occurs, all fees, costs and
expenses incurred or earned by Agent, any Lender, and/or its Affiliates,
including, without limitation, portfolio management, documentation and diligence
fees and expenses, all search, audit, appraisal, recording, professional and
filing fees and expenses and all other charges and expenses (including, without
limitation, UCC and judgment and tax lien searches and UCC filings and fees for
post-Closing UCC and judgment and tax lien searches and wire transfer fees and
audit expenses), the fees and expenses of a third party valuation firm preparing
the Solvency Opinion, and all reasonable internal and external attorneys’ fees
and expenses (i) in any effort to enforce, protect or collect payment of any
Obligation or to enforce any Loan Document or any related agreement, document or
instrument, (ii) in connection with entering into, negotiating, preparing,
reviewing and executing the Loan Documents and/or any related agreements,
documents or instruments; provided, however, it is understood and agreed that
the Borrower shall only be required to pay the fees, costs and expenses of
counsel to the Athyrium Persons and counsel to the Agent under this clause (ii),
(iii) arising in any way out of administration of the Obligations or the taking
or refraining from taking by Agent of any action requested by Borrower, (iv) in
connection with instituting, maintaining, preserving, enforcing and/or
foreclosing on Agent’s Liens in any of the Collateral or securities pledged
under the Loan Documents, whether through judicial proceedings or otherwise, (v)
in defending or prosecuting any actions, claims or proceedings arising out of or
relating to Agent’s or any Lender’s transactions with Borrower, (vi) in seeking,
obtaining or receiving any advice with respect to its rights and obligations
under any Loan Document and any related agreement, document or instrument,
(vii) arising out of or relating to any Default or Event of Default or occurring
thereafter or as a result thereof, (viii) in connection with all actions,
visits, audits and inspections undertaken by Agent or its Affiliates pursuant to
the Loan Documents, and/or (ix) in connection with any modification,
restatement, supplement, amendment, waiver or extension of any Loan Document
and/or any related agreement, document or instrument.  All of the foregoing
shall be charged to Borrower’s account and shall be part of the
Obligations.  Without limiting the forgoing, Borrower shall pay all Taxes (other
than Taxes based upon or measured by Agent’s income or revenues or any personal
property tax), if any, in connection with the issuance of any Note and the
filing and/or recording of any documents and/or financing statements.
 
 
52

--------------------------------------------------------------------------------

 


12.8      Entire Agreement


This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower, Agent and Lenders with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof.  Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower, Agent and Requisite Lenders, as appropriate.  Except as set forth in
and subject to Section 10.4, no provision of any Loan Document may be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by an agreement in writing signed by Borrower, Agent and Requisite Lenders,
provided, that no consent or agreement by Borrower shall be required to amend,
modify, change, restate, waive, supplement, discharge, cancel or terminate any
provision of Article XII, so long as no additional duties are required to be
assumed by Borrower.  Each party hereto acknowledges that it has been advised by
counsel in connection with the negotiation and execution of this Agreement and
is not relying upon oral representations or statements inconsistent with the
terms and provisions hereof.   The schedules attached hereto may be amended or
supplemented by Borrower upon delivery to Agent of such amendments or
supplements and, except as expressly provided otherwise in this Agreement, the
written approval thereof by Agent.


12.9      Approvals and Duties


Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Agent with respect to any matter that is subject of any Loan
Document may be granted or withheld by Agent, as applicable, in their sole and
absolute discretion.  Agent shall have no responsibility for or obligation or
duty with respect to any of the Collateral or any matter or proceeding arising
out of or relating thereto, including, without limitation, any obligation or
duty to collect any sums due in respect thereof or to protect or preserve any
rights pertaining thereto.


12.10    Publicity


(a)         Borrower and Merger Subsidiary agree, and agree to cause each of its
Affiliates, (i) not to transmit or disclose provision of any Loan Document to
any Person (other than to such Person’s advisors, counsel, accountants and
officers on a need-to-know basis; to any Governmental Authority to which
Borrower or Merger Subsidiary is subject at the request or pursuant to any
requirement of such Governmental Authority, or in connection with an examination
of Borrower or Merger Subsidiary by any such Governmental Authority; or any
Person to the extent required by Applicable Law, in response to any subpoena or
other legal process or informal investigative demand, in connection with any
litigation, or in connection with the actual or potential exercise or
enforcement of any right or remedy under any Loan Document) without Agent’s
prior written consent, (ii) to inform all Persons of the confidential nature of
the Loan Documents and to direct them not to disclose the same to any other
Person and to require each of them to be bound by these provisions. Borrower
agrees, and agrees to cause Merger Subsidiary and (following the Closing) CPEX
to, submit to Agent and Agent reserves the right to review and approve all
materials that Borrower, Merger Subsidiary, CPEX or any of their Affiliates
prepares that contain Agent or any Lender’s name or describe or refer to any
Loan Document, any of the terms thereof or any of the transactions contemplated
thereby. Borrower shall not, and shall cause Merger Subsidiary and (following
the Closing) CPEX to not, permit any of its Affiliates to, use Agent or any
Lender’s name (or the name of any of their Affiliates) in connection with any of
its business operations, including without limitation, advertising, marketing or
press releases or such other similar purposes, without Agent’s prior written
consent.  Nothing contained in any Loan Document is intended to permit or
authorize Borrower, Merger Subsidiary, CPEX or any of their Affiliates to
contract on behalf of Agent or any Lender.
 
 
53

--------------------------------------------------------------------------------

 


(b)         Borrower hereby agrees that Agent and any Lender or any of their
Affiliates may (i) disclose a general description of transactions arising under
the Loan Documents for advertising, marketing or other similar purposes and (ii)
use Borrower’s name, logo or other indicia germane to such party in connection
with such advertising, marketing or other similar purposes.


(c)         Lenders and Agent shall maintain in confidence, in accordance with
their customary procedures for handling confidential information, all written
non-public information of Borrower, CPEX or their Affiliates that any such
Person furnishes on a confidential basis (“Confidential Information”), other
than any such Confidential Information that becomes generally available to the
public or becomes available to Lenders or Agent from a source other than
Borrower, CPEX or their Affiliate that is not known to such recipient to be
subject to confidentiality obligations; provided, that each Lender and Agent and
their respective Affiliates shall have the right to disclose Confidential
Information to:
 
(i)            Borrower, Merger Subsidiary or CPEX;
 
(ii)           such Person’s Affiliates;
 
(iii)          such Person’s or such Person’s Affiliates’ lenders, funding or
financing sources;
 
(iv)          such Person’s or such Person’s Affiliates’ directors, officers,
trustees, partners, members, managers, employees, agents, advisors,
representatives, attorneys, equity owners, professional consultants, portfolio
management services and rating agencies;
 
(v)           any Person to whom a Lender offers or proposes to offer to sell,
assign or transfer the Loan or any part thereof or any interest or participation
therein, provided such Lender obtains a commercially reasonable confidentiality
agreement from such Person prior to disclosing any Confidential Information to
such Person;
 
(vi)          any Person that provides statistical analysis and/or information
services to a Lender or Agent or any of their respective Affiliates, provided
such Lender obtains a commercially reasonable confidentiality agreement from
such Person prior to disclosing any Confidential Information to such Person;
 
(vii)         any Governmental Authority to which any Lender or Agent is subject
at the request or pursuant to any requirement of such Governmental Authority, or
in connection with an examination of any Lender or Agent by any such
Governmental Authority; and
 
(viii)        any Person (A) to the extent required by Applicable Law, (B) in
response to any subpoena or other legal process or informal investigative
demand, (C) in connection with any litigation, or (D) in connection with the
actual or potential exercise or enforcement of any right or remedy under any
Loan Document.


(d)           The obligations of Lenders and Agent and their respective
Affiliates under this Section 12.10 shall supersede and replace any other
confidentiality obligations agreed to by any Lender or Agent or any of their
respective Affiliates.
 
 
54

--------------------------------------------------------------------------------

 


12.11    Release of Collateral


Subject to Section 12.3, promptly following full performance and satisfaction
and indefeasible payment in full in cash of all Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending) and the termination of this Agreement, the Liens created hereby shall
terminate and Agent shall execute and deliver such documents, at Borrower’s
expense and without representation, warranty or recourse, express, implied or
statutory, as are necessary to release Agent’s Liens in the Collateral and shall
return the Collateral to Borrower; provided, however, that the parties agree
that, notwithstanding any such termination or release or the execution, delivery
or filing of any such documents or the return of any Collateral, if and to the
extent that any such payment made or received with respect to the Obligations is
subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent and the Liens created hereby shall be revived
automatically without any action on the part of any party hereto and shall
continue as if such payment had not been received by Agent.


XIII           AGENT PROVISIONS; SETTLEMENT


13.1      Agent


(a)         Appointment.  Each of the Lenders hereby irrevocably designates and
appoints (i) the Agent as the agent of such Lenders under this Agreement and the
other Loan Documents and (ii) the Agent to take such action on behalf of the
Lenders and to exercise such powers and discretion as are expressly delegated to
it under this Agreement and each other Loan Document to which it is a party, and
each Lender irrevocably authorizes the Agent, in such capacity, to take such
action on its behalf and to exercise such powers and perform such duties as are
expressly delegated to it under the provisions of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Agents and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.  Subject to the Indebtedness provisions
set forth in this Agreement, the Agent and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower as though such Agent were not an Agent.  With respect to its Loans (if
any) made or renewed by it, the Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not the Agent, and the terms “Lender” and “Lenders”
shall include the Agent in its individual capacity (if any) as Lender.


(b)         Exculpatory Provisions.  The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, (i) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and the use of the term “agent”
in this Agreement with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, (ii) the Agent’s duties hereunder and under the
other Loan Documents are administrative only and the Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Agent is required to exercise as directed in
writing by the Requisite Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any Loan Document or Applicable Law, and (iii)
the Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower that is
communicated to or obtained by the Agent or any of its Affiliates in any
capacity.  The Agent shall not be liable for any action taken or not taken by it
(I) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.4) or (II) in the absence of its own gross negligence or
willful misconduct, as determined by the non-appealable decision of a court of
competent jurisdiction.  The Agent shall not be deemed to have knowledge of any
Default unless and until written notice describing such Default is given to the
Agent by the Borrower, and the Agent shall not be responsible for or have any
duty to ascertain or inquire into (v) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (w) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including recalculating or
re-verifying any calculation or information set forth therein), (x) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (y) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, or (z) the
satisfaction of any condition set forth in Article IV or elsewhere herein or
therein, other than to confirm receipt of items expressly required to be
delivered to such Agent.  To the fullest extent permitted by applicable law, no
Lender or other Person or the Borrower shall assert, and each Lender or other
Person and the Borrower hereby waives, any claim against the Agent, its sub
agents and their respective officers, directors, employees, agents, attorneys,
attorneys in fact, Related Parties or Affiliates, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, the Loan or
the use of the proceeds thereof.  None of the Agent, its sub agents and their
respective officers, directors, employees, agents, attorneys, attorneys in fact,
Related Parties or Affiliates shall be liable or responsible: (i) for the
selection of any interest bearing account or any investments therein, or (ii)
for any insufficiency in any such account resulting from any loss on any
investment included therein, or (iii) to account for any profit to Borrower, any
Lender or any other Person other than for any profit on such monies which has
accrued while such monies are in an interest bearing account and which have been
actually received by Agent (iv) for any losses incurred as a result of the
liquidation of any investment prior to the maturity date thereof, or (v) for the
failure of the Borrower to provide a timely written investment direction, or
otherwise fails to properly direct the Agent as to such interest bearing
account.  In determining compliance with any condition hereunder to the making
of the Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.
 
 
55

--------------------------------------------------------------------------------

 


(c)         Reliance. The Agent shall be entitled to conclusively rely and act
upon, and shall be fully protected in relying and acting upon, any instrument,
writing, electronic mail, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the Agent.  The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Requisite Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Requisite Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loan.  Notwithstanding anything herein or in the Loan Documents to the
contrary, the Agents shall be fully protected in refraining from giving such
consent or direction in the absence of direction of the Requisite Lenders.


(d)         Delegation. The Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents, attorneys,
independent contractors or attorneys-in-fact and shall be entitled to advice of
counsel of its own choosing concerning all matters pertaining to such duties and
shall not incur any liability in acting in good faith in accordance with any
advice from such counsel.


(e)         Successor Agents.  The Agent may resign from the performance of all
its respective functions and duties hereunder and/or under the other Loan
Documents at any time by giving fifteen (15) Business Days’ prior written notice
to the Lenders and, unless a Default of an Event of Default under clauses (i) or
(j) of Article IX exists, the Borrower.  Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower (provided that consultation with the Borrower shall not be required
if an Event of Default exists), to appoint a successor, which shall be a
commercial bank or trust company with an office in New York, New York, or an
Affiliate of any such commercial bank or trust company with an office in New
York, New York.  If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within fifteen (15)
days after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders, in consultation with the Borrower (provided
that consultation with the Borrower shall not be required if an Event of Default
then exists), appoint a successor Agent meeting the qualifications set forth
above who shall serve as the applicable Agent hereunder or thereunder, provided
that if the resigning Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment by the twentieth (20th) Business
Day after the date of such notice of resignation was given, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
possessory collateral security held by the Agent on behalf of the Lenders under
any of the Loan Documents, the retiring Agent shall continue to hold such
possessory collateral security until such time as a successor Agent is
appointed, at which time it shall deliver such possessory collateral security to
the successor Agent or, if a successor Agent has not been appointed at the time
of retiring Agent’s resignation, retiring Agent may deliver the possessory
collateral security to the Lender (other than a Lender that is an Equity
Investor or a Lender that is Black Horse) with the greatest Pro Rata Share as of
such date and such Lender will be appointed agent under any account control
agreement; provided, that the retiring Agent shall continue to be the secured
party for purposes of any and all UCC financing statements until such time as a
successor Agent is appointed in accordance with the terms of this Agreement) and
(2) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Lender directly, until
such time as the Requisite Lenders appoint a successor Agent as provided for
above in this paragraph.  Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the applicable retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations as such hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article, Sections 5.19, 12.4 and 13.8
shall continue in effect for the benefit of such retiring Agent, its sub agents
and their respective officers, directors, employees, agents, attorneys,
attorneys-in-fact, Related Parties or Affiliates in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.
 
 
56

--------------------------------------------------------------------------------

 


Upon action by the Requisite Lenders, the Agent may be removed from the
performance of all its respective functions and duties hereunder and/or under
the other Loan Documents at any time by the Requisite Lenders giving fifteen
(15) Business Days’ prior written notice to the Agent.  Upon delivery of any
such notice of removal, the Requisite Lenders shall have the right, in
consultation with the Borrower (provided that consultation with the Borrower
shall not be required if an Event of Default exists), to appoint a successor,
which shall be a commercial bank or trust company with an office in New York,
New York, or an Affiliate thereof.  Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties and obligations as
such hereunder or under the other Loan Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor
Agent.  After the removed Agent’s removal hereunder and under the other Loan
Documents, the provisions of this Article, Sections 5.19, 12.4 and 13.8 shall
continue in effect for the benefit of such removed Agent, its sub agents and
their respective officers, directors, employees, agents, attorneys,
attorneys-in-fact, Related Parties or Affiliates in respect of any actions taken
or omitted to be taken by any of them while the removed Agent was acting as
Agent.


(f)          Non-Reliance. Each Lender expressly acknowledges that neither the
Agent nor any of its officers, directors, employees, agents, attorneys,
attorneys-in-fact, Related Parties or Affiliates have made any representations
or warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of the Borrower or any Affiliate of the Borrower, shall be
deemed to constitute any representation or warranty by the Agent to any
Lender.  Each Lender represents to the Agent that it has, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Affiliates and made its own decision to make its portion of the
Loan and enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents or any
related agreement or any document furnished hereunder or thereunder, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Agent hereunder or any
other Loan Document, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any Affiliate of the Borrower that may come
into the possession of the Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
 
 
57

--------------------------------------------------------------------------------

 


(g)         Miscellaneous.


Except as otherwise provided in Section 10.4 with respect to this Agreement, the
Agent may, with the prior consent of the Requisite Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents.  The Agent shall deliver to all Lenders copies of any documents,
instruments, notices, communications or other information received by the Agent
from the Borrower, CPEX, Merger Subsidiary, the Requisite Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Loan
Document.  The Agent shall not be required to deliver to any Lender originals of
any documents, instruments, notices, communications or other information
received by the Agent from the Borrower, CPEX or Merger Subsidiary, except
(i) as specifically provided in this Agreement or any other Loan Document and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Agent at the time of
receipt of such request and then only in accordance with such specific request.


The Agent shall be entitled to payment from the Borrower for customary fees and
expenses for all services rendered by it hereunder as separately agreed to in
writing between the Borrower and the Agent (as such fees may be adjusted from
time to time).  The obligations contained in this Section shall survive the
termination of this Agreement and the resignation or removal of the Agent.


The Agent shall not be required to expend or risk any of its own funds or
otherwise incur any liability, financial or otherwise, in the performance of any
of its duties hereunder.


Any corporation into which the Agent may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Agent shall be a party, or any corporation succeeding
to the business of the Agent shall be the successor of the Agent hereunder
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto except where an instrument
of transfer or assignment is required by applicable law to effect such
succession, anything herein to the contrary notwithstanding.


Whenever in the administration of the provisions of this Agreement or the other
Loan Documents the Agent shall deem it necessary or desirable that a matter be
proved or established prior to taking or suffering any action to be taken
hereunder, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by one of Borrower’s officers, and delivered to the
Agent and such certificate shall be full warrant to the Agent for any action
taken, suffered or omitted by it under the provisions of this Agreement upon the
faith thereof.


Whenever, in the course of performing its duties pursuant to this Agreement or
any of the Loan Documents, the Agent is required to give its consent or
direction or otherwise make a determination under any Loan Documents, it is
understood and agreed that in all such instances it shall only provide such
consent, direction or determination upon receipt of a written direction received
from the Requisite Lenders (subject to Section 10.4), and may conclusively rely
and shall be fully protected in relying upon such direction.  Notwithstanding
anything herein or in the Loan Documents to the contrary, the Agent shall be
fully protected in refraining from giving such consent or direction in the
absence of the direction of the Agent.


The parties hereto acknowledge that for purposes of applicable local law, the
Agent may be required to execute certain Security Documents in its individual
capacity.  This notwithstanding, the parties hereto agree that with regard to
such Security Documents, the Agent, shall act for the benefit of the Lenders,
shall be subject to the duties and responsibilities of the Agent and shall be
entitled to the rights, protections, exculpations, benefits and indemnities set
forth in this Agreement.
 
 
58

--------------------------------------------------------------------------------

 


When the Agent acts on any information, instructions or communications
(including, but not limited to, communications with respect to the delivery of
securities or the wire transfer of funds) sent in accordance with Section 12.5,
the Agent, absent gross negligence or willful misconduct, as determined by the
final non-appealable judgment of a court of competent jurisdiction, shall not be
responsible or liable in the event such communication is not an authorized or
authentic communication of the Borrower or the Requisite Lender or is not in the
form the Borrower and/or Requisite Lenders sent or intended to send (whether due
to fraud, distortion or otherwise).  The Borrower shall indemnify the Agent
against any loss, liability, claim or expense (including reasonable legal fees
and expenses) it may incur with its acting in accordance with any such
communication.


In no event shall the Agent, its sub agents and their respective officers,
directors, employees, agents, attorneys, attorneys-in-fact, Related Parties or
Affiliates be liable (i) for acting in accordance with or conclusively relying
upon any instruction, notice, demand, certificate or document from the Borrower,
the Requisite Lenders or any entity acting on behalf of the Borrower, the Agent
or Requisite Lenders, (ii) for any indirect, consequential, punitive or special
damages, regardless of the form of action and whether or not any such damages
were foreseeable or contemplated, (iii) for the acts or omissions of its
nominees, correspondents, designees, agents, subagents, independent contractors,
attorneys-in-fact or subcustodians appointed by it with due care, (iv) for the
investment or reinvestment of any cash held by it hereunder in accordance with
the terms hereof, including without limitation any liability for any delays in
the investment or reinvestment of the Collateral, or any loss of interest or
income incident to any such delays, or (v) for an amount in excess of the value
of the Collateral, valued as of the date of deposit, but only to the extent of
direct money damages, in each case unless caused by the Agent’s gross
negligence, willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction.


The Agent shall not incur any liability for not performing any act or fulfilling
any duty, obligation or responsibility hereunder by reason of any occurrence
beyond the control of the Agent (including but not limited to any act or
provision of any present or future law or regulation or governmental authority,
earthquakes, fire, flood,, any act of God or war, civil unrest, local or
national disturbance or disaster, any act of terrorism, or the unavailability of
the Federal Reserve Bank wire or facsimile or other wire or communication
facility, sabotage; epidemics; riots; business interruptions; loss or
malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action).


The Agent shall not be responsible in any respect for the form, execution,
validity, value or genuineness of documents or securities deposited under any
Loan Document, or for any description therein, or for the identity or authority
of persons executing or delivering or purporting to execute or deliver any such
document, security or endorsement.  The Agent shall not be called upon to advise
any party as to the wisdom in selling or retaining or taking or refraining from
any action with respect to any securities or other property deposited under any
Loan Document.


Notwithstanding anything contained in a Loan Document to the contrary, the Agent
shall not be under any duty to give the Collateral held by it under the Loan
Documents any greater degree of care than it gives similar property held by it
as a fee based independent collateral or administrative agent and shall not be
required to invest any funds held by it except as directed in the Loan
Documents.


Agent shall not be required to qualify to transact business in any jurisdiction
in which it is not presently qualified to perform its obligations hereunder or
under the other Loan Documents.


In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction or other communication received by the Agent under any Loan
Document, the Agent may, in its sole discretion, refrain from taking any action
other than to retain possession of the Collateral.
 
 
59

--------------------------------------------------------------------------------

 


In the event of any dispute between or conflicting claims among the Borrower and
any other Person or entity with respect to any Collateral, the Agent shall be
entitled, in its sole discretion, to refuse to comply with any and all claims,
demands or instructions with respect to such Collateral so long as such dispute
or conflict shall continue, and the Agent shall not be or become liable in any
way to the Borrower or any Lender for failure or refusal to comply with such
conflicting claims, demands or instructions.  The Agent shall be entitled to
refuse to act until, in its sole discretion, either (i) such conflicting or
adverse claims or demands shall have been determined by a final order, judgment
or decree of a court of competent jurisdiction, which order, judgment or decree
is not subject to appeal, or settled by agreement between the conflicting
parties as evidenced in a writing satisfactory to the Agent or (ii) the Agent
shall have received security or an indemnity satisfactory to it sufficient to
hold it harmless from and against any and all losses which it may incur by
reason of so acting.  Any court order, judgment or decree shall be accompanied
by a legal opinion by counsel for the presenting party, satisfactory to the
Agent, to the effect that said order, judgment or decree represents a final
adjudication of the rights of the parties by a court of competent jurisdiction,
and that the time for appeal from such order, judgment or decree has expired
without an appeal having been filed with such court.  The Agent shall act on
such court order and legal opinions without further question.  The Agent may, in
addition, elect, in its sole discretion, to commence an interpleader action or
seek other judicial relief or orders as it may deem, in its sole discretion,
necessary.  The costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceeding shall be paid by, and
shall be deemed a joint and several obligation of, the Borrower and the Lenders.


The Borrower shall pay or reimburse the Agent upon request for any transfer
taxes or other taxes relating to the Collateral incurred in connection herewith
and shall indemnify and hold harmless the Agent from any amounts that it is
obligated to pay in the way of such taxes.  The Borrower will provide the Agent
with an appropriate IRS W-9 form upon request.  It is understood that the Agent
shall be responsible for income reporting only as required by applicable law
with respect to income earned on the Collateral held by the Agent and will not
be responsible for any other reporting; provided, however, that pursuant to the
first sentence of this paragraph, the Borrower shall be responsible for the
payment of any taxes on such income.  This paragraph shall survive
notwithstanding any termination of this Agreement or the resignation or removal
of the Agent.


The parties hereto acknowledge that, in order to comply with its obligations
under the Patriot Act, the Agent is required to obtain, verify, and record
certain information and documentation from the other parties hereto.  Each of
the parties hereby agrees that such party will provide the Agent with such
information as it may request as may be necessary for it to satisfy the
requirements of the Patriot Act.


Each Lender authorizes and directs the Agent to enter into the Security
Documents for the benefit of the Lenders.  Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Requisite Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.


Lenders hereby irrevocably authorize Agent, at its option and in its discretion,
to release any Lien granted to or held by Agent, for the benefit the of Lenders,
upon any Collateral (A) upon termination of this Agreement and the indefeasible
payment and satisfaction in full in cash of all Obligations (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted); (B) constituting property being sold or otherwise
disposed of upon the sale or other disposition thereof in compliance with the
terms of this Agreement and the Loan Documents; (C) if approved, authorized or
ratified in writing by the Requisite Lenders (or all of the Lenders, to the
extent required by Section 10.4) or (D) as otherwise may be expressly provided
in the relevant Security Documents.


The Agent shall have no obligation whatsoever to the Lenders or to any other
Person to assure that the Collateral exists or is owned by the Borrower or any
other Person or is cared for, protected or insured or that the Liens granted to
the Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agent in this Section or in
any of the Security Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, the Agent may act
in any manner it may deem appropriate, in its sole discretion, and that the
Agent shall have no duty or liability whatsoever to the Lenders, except for its
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  Without limiting the
generality of the foregoing, the Agent shall not be responsible for, and shall
have no duty or liability whatsoever for (i) perfecting, maintaining,
monitoring, preserving or protecting the security interest or lien granted under
this Agreement or the other Loan Documents, (ii) the filing, re-filing,
recording, re-recording or continuing of any document, financing statement,
mortgage, intellectual property assignment,  assignment, notice, instrument of
further assurance or other instrument in any public office at any time or times
or (iii) providing, maintaining, monitoring or preserving insurance on or the
payment of taxes with respect to any of the Collateral.
 
 
60

--------------------------------------------------------------------------------

 


With respect to the Advances made by it, if any, The Bank of New York Mellon and
its successors as the Agent shall have, and may exercise, the same rights and
powers under the Loan Documents, and is subject to the same obligations and
liabilities, as and to the extent set forth in the Loan Documents, as any other
Lender.  The terms “Lenders” or “Requisite Lenders” or any similar terms shall
include Agent in its individual capacity as a Lender.   Agent and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of lending,
banking, trust, financial advisory or other business with, Borrower or any
Affiliate of Borrower as if it were not acting as Agent pursuant hereto.


The Borrower and Lenders agree that the Agent may make information available by
posting the information on Intralinks or a substantially similar electronic
transmission system (the "Platform").


The Borrower and Lenders acknowledge that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. THE PLATFORM
IS PROVIDED "AS IS" AND "AS AVAILABLE". NEITHER THE AGENT NOR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE RELATED PARTIES WARRANT THE ADEQUACY OF
THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM. IN NO EVENT SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE RELATED PARTIES HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER'S OR THE AGENT'S TRANSMISSION.


(h)         Agency for Perfection.  Each Lender hereby appoints Agent as agent
for the purpose of perfecting Lenders’ security interest in Collateral which, in
accordance with Article 9 of the UCC in any applicable jurisdiction, can be
perfected only by possession.  Should any Lender (other than Agent) obtain
possession of any such Collateral, such Lender shall hold such Collateral for
purposes of perfecting a security interest therein for the benefit of the
Lenders, notify Agent thereof and, promptly upon Agent’s request therefor,
deliver such Collateral to Agent or otherwise act in respect thereof in
accordance with Agent’s instructions.


(i)           Exercise of Remedies.  Except as set forth in Section 13.3, each
Lender agrees that it will not have any right individually to enforce or seek to
enforce this Agreement or any other Loan Document or to realize upon any
Collateral security for the Loans or other Obligations; it being understood and
agreed that such rights and remedies may be exercised only by Agent in
accordance with the terms of the Loan Documents.


13.2      Non-Consenting Lenders


If any Lender requests compensation under Section 3.4, if any Lender (a
“Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Requisite Lenders but requires the consent of all Lenders or all
Lenders directly affected thereby (as applicable)or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 13.8, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.2), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
 
 
61

--------------------------------------------------------------------------------

 


(a)         the Borrower shall have paid to the Agent any assignment fee
specified in Section 12.2;


(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.4(e) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 13.8, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)         such assignment does not conflict with Applicable Laws; and


(e)         in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or fund consents to the proposed change, waiver, discharge
or termination; provided, that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans pursuant to this
Section 13.2 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


13.3      Set-off and Sharing of Payments


In addition to any rights and remedies now or hereafter granted under Applicable
Law and not by way of limitation of any such rights, upon the occurrence and
during the continuation of any Event of Default, each Lender is hereby
authorized by Borrower at any time or from time to time, to the fullest extent
permitted by Law, with the prior written consent of Agent (as directed by the
Requisite Lenders) and without notice to Borrower or any other Person other than
Agent (such notice being hereby expressly waived) to set off and to appropriate
and to apply any and all (a) balances (general or special, time or demand,
provisional or final) held by such Lender at any of its offices for the account
of Borrower (regardless of whether such balances are then due to Borrower ), and
(b) other Collateral at any time held or owing by such Lender to or for the
credit or for the account of Borrower, against and on account of any of the
Obligations which are not paid when due; provided, that no Lender or any such
holder shall exercise any such right without prior written notice to Agent.  Any
Lender that has exercised its right to set-off or otherwise has received any
payment on account of the Obligations shall, to the extent the amount of any
such set off or payment exceeds its Pro Rata Share of payments obtained by all
of the Lenders on account of such Obligations, purchase for cash (and the other
Lenders or holders of the Loans shall sell) participations in each such other
Lender’s or holder’s Pro Rata Share of Obligations as would be necessary to
cause such Lender to share such excess with each other Lenders or holders in
accordance with their respective Pro Rata Shares; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such purchasing Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery.  Borrower  agrees, to the
fullest extent permitted by law, that (y) any Lender or holder may exercise its
right to set-off with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such excess to other Lenders and
holders, and (z) any Lender so purchasing a participation in the Loan made or
other Obligations held by other Lenders may exercise all rights of set-off,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of any portion of the Loan and
other Obligations in the amount of such participation.
 
 
62

--------------------------------------------------------------------------------

 


13.4      Disbursement of Funds


Agent may, on behalf of Lenders, disburse funds to Borrower for the Term Loan or
any other Advance.  Each Lender shall reimburse Agent on demand for its Pro Rata
Share of all funds disbursed on its behalf by Agent, or if Agent so requests,
each Lender shall remit to Agent its Pro Rata Share of any Advance before Agent
disburses such Advance to or on account of Borrower.  If Agent so elects to
require that funds be made available prior to disbursement to Borrower, Agent
shall advise each Lender by telephone, telex or telecopy of the amount of such
Lender’s Pro Rata Share of such Advance no later than one (1) Business Day prior
to the funding date applicable thereto, and each such Lender shall pay Agent
such Lender’s Pro Rata Share of such requested Loan, in same day funds, by wire
transfer to Agent’s account not later than 2:00 p.m. (New York City time).


13.5      Settlements; Payments; and Information


(a)           Advances; Payments; Interest and Fee Payments.
 
(i)           The amount of the outstanding Loan may fluctuate from day to day
through Agent’s disbursement of funds to or on account of, and receipt of funds
from, Borrower.  In order to minimize the frequency of transfers of funds
between Agent and each Lender, notwithstanding terms to the contrary set forth
in Section 13.4, Advances and repayments thereof may be settled according to the
procedures described in Sections 13.5(a)(ii) and 13.5(a)(iii).  Notwithstanding
these procedures, each Lender’s obligation to fund its Pro Rata Share of any
Advances made by Agent to or on account of Borrower will commence on the date
such Advances are made by Agent.  Nothing contained in this Agreement shall
obligate a Lender to make an Advance at any time any Default or Event of Default
exists.  All such payments will be made by such Lender without set-off,
counterclaim or deduction of any kind.


(ii)           Once each week, or more frequently (including daily), if Agent so
elects (each such day being a “Settlement Date”), Agent will advise each Lender
by 1:00 p.m. (New York City time) on a Business Day by telephone, telex or
telecopy of the amount of each such Lender’s Pro Rata Share of the outstanding
Advances.  In the event payments are necessary to adjust the amount of such
Lender’s share of the Advances to such Lender’s Pro Rata Share of the Advances,
the party from which such payment is due will pay the other party, in same day
funds, by wire transfer to the other’s account not later than 2:00 p.m. (New
York City time) on the Business Day following the Settlement Date.


(iii)           On the first Business Day of each calendar quarter (“Interest
Settlement Date”), Agent will advise each Lender by telephone or facsimile of
the amount of interest and fees charged to and collected from Borrower for the
preceding quarter in respect of the Loans.  Provided that such Lender has made
all payments required to be made by it under this Agreement and provided that
Lender has not received its Pro Rata Share of interest and fees directly from
Borrower, Agent will pay to such Lender, by wire transfer to such Lender’s
account (as specified by such Lender on Schedule A of this Agreement as amended
by such Lender from time to time after the date hereof pursuant to the notice
provisions contained herein or in the applicable Lender Addition Agreement) not
later than 2:00 p.m. (New York City time) on the next Business Day following the
Interest Settlement Date, such Lender’s share of such interest and fees.


(b)           Availability of Lenders’ Pro Rata Shares.


(i)           Unless Agent has been notified by a Lender prior to any proposed
funding date of such Lender’s intention not to fund its Pro Rata Share of an
Advance, Agent may assume that such Lender will make such amount available to
Agent on the proposed funding date or the Business Day following the next
Settlement Date, as applicable; provided, however, nothing contained in this
Agreement shall obligate a Lender to make an Advance at any time any Default or
Event of Default exists.  If such amount is not, in fact, made available to
Agent by such Lender when due, Agent will be entitled to recover such amount on
demand from such Lender without set-off, counterclaim or deduction of any kind.
 
 
63

--------------------------------------------------------------------------------

 


(ii)           Nothing contained in this Section 13.5(b) will be deemed to
relieve a Lender of its obligation to fulfill its commitments or to prejudice
any rights Agent or Borrower may have against such Lender as a result of any
default by such Lender under this Agreement.


(c)           Return of Payments.


(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender without set-off,
counterclaim or deduction of any kind.


(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to Borrower or paid to any other Person
pursuant to any Debtor Relief Law or otherwise, then, notwithstanding any other
term or condition of this Agreement, Agent will not be required to distribute
any portion thereof to any Lender.  In addition, each Lender will repay to Agent
on demand any portion of such amount that Agent has distributed to such Lender,
together with interest at such rate, if any, as Agent is required to pay to
Borrower or such other Person, without set-off, counterclaim or deduction of any
kind.


13.6      Dissemination of Information


Upon request by a Lender, Agent will distribute promptly to such Lender, unless
previously provided by Borrower to such Lender, copies of all notices,
schedules, reports, projections, financial statements, agreements and other
material and information, including, without limitation, financial and reporting
information received from Borrower, as provided for in this Agreement and the
other Loan Documents as received by Agent.  Agent shall not be liable to any of
the Lenders for any failure to comply with its obligations under this
Section 13.6, except to the extent that such failure is attributed to Agent’s
gross negligence or willful misconduct and results in demonstrable damages to
such Lender as determined, in each case, by a court of competent jurisdiction on
a final and non-appealable basis.


13.7      Non-Funding Lender.


The failure of any Lender to make any Advance (the “Non-Funding Lender”) on the
date specified therefor shall not relieve any other Lender (each such other
Lender, an “Other Lender”) of its obligations to make such Advance, but neither
any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” for any voting or consent
rights under or with respect to any Loan Document.  At Borrower’s request, a
Person acceptable to Requisite Lenders shall have the right (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent’s request (at the direction of Requisite
Lenders), sell and assign to such Person, all of the rights of that Non-Funding
Lender to make Advances hereunder for an amount equal to the principal balance
of all Loan held by such Non-Funding Lender and all accrued interest and fees
with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Lender Addition Agreement.


13.8      Taxes


(a)         Subject to Section 13.8(g), any and all payments by or on account of
any obligations of Borrower to each Lender or Agent under this Agreement or any
other Loan Document shall be made free and clear of, and without deduction or
withholding for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(including penalties, interest and additions to tax), imposed by any
Governmental Authority, excluding, in the case of each Lender and Agent,
(i) such taxes (including income taxes or franchise taxes) as are imposed on or
measured by the net income or overall receipts of such Lender or Agent,
respectively, by the jurisdiction in which such Lender or Agent, as the case may
be, is organized or maintains a Lending Office or any political subdivision
thereof and (ii) any branch profits taxes imposed by the United States of
America (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being referred to as “Taxes” for the purposes of
this Section 13.8).
 
 
64

--------------------------------------------------------------------------------

 


(b)         In addition, Borrower shall pay to the relevant Governmental
Authority any present or future stamp or documentary taxes or any other excise
or property taxes, charges or similar levies which arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).


(c)         Subject to Section 13.8(g), Borrower shall indemnify and hold
harmless each Lender and Agent for the full amount of any and all Taxes or Other
Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 13.8) paid or payable by such Lender or Agent and any
liability (other than any penalties, interest, additions, and expenses that
accrue both after the one hundred eightieth (180th) day after the receipt by
Agent or such Lender of written notice of the assertion of such Taxes or Other
Taxes and before the date that Agent or such Lender provides Borrower with a
certificate relating thereto pursuant to Section 13.8(l)) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority.  Payments under this
indemnification shall be made within ten (10) days from the date any Lender or
Agent makes written demand therefor.


(d)         If Borrower shall be required by Applicable Law to deduct or
withhold any Taxes or Other Taxes from or in respect of any sum payable
hereunder to any Lender or Agent, then, subject to Section 13.8(g):
 
(i)           the sum payable shall be increased to the extent necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 13.8), such Lender or Agent, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made;
 
(ii)           Borrower shall make such deductions; and
 
(iii)           Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.


(e)           Within ten (10) days after the date of any payment by Borrower of
Taxes or Other Taxes to a Governmental Authority, Borrower shall furnish to
Agent (and the applicable Lender) a receipt evidencing payment thereof, or other
evidence of payment satisfactory to Agent (and the applicable Lender).


(f)          Each Lender that is not a citizen or resident of the United States
of America, a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or any estate or trust that is subject to federal income taxation regardless of
the source of its income or is otherwise a “foreign person” within the meaning
of Treasury Regulation Section 1.1441-1(c) (a “Non-U.S. Lender”) that is
entitled to an exemption from or reduction of United States of America federal
withholding taxes shall deliver to Borrower and Agent two (2) copies of each
applicable U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or Form
W-8ECI, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from or reduction of United States of America federal withholding tax on all
payments by Borrower under this Agreement and the other Loan Documents.  Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement.  In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender.  In addition to properly
completing and duly executing Forms W-8BEN or W-8IMY (or any subsequent versions
thereof or successor thereto), if such Non-U.S. Lender is claiming an exemption
from withholding of United States of America Federal income tax under Section
871(h) or 881(c) of the Code, such Lender hereby represents and warrants that
(A) it is not a “bank” within the meaning of Section 881(c) of the Code, (B) it
is not subject to regulatory or other legal requirements as a bank in any
jurisdiction, (C) it has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental securities
law or other legal requirements, (D) it is not a “10 percent shareholder” within
the meaning of Section 871(h)(3)(B) of the Code of Borrower, (E) it is not a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code and (F) none of the interest
arising from this Agreement constitutes contingent interest within the meaning
of Section 871(h)(4) or Section 881(c)(4) of the Code, and such Non-U.S. Lender
agrees that it shall provide Agent, and Agent shall provide to Borrower, with
prompt notice at any time after becoming a Lender hereunder that it can no
longer make the foregoing representations and warranties.  Each Non-U.S. Lender
shall promptly notify Borrower at any time it determines that it is no longer in
a position to provide any previously delivered form or certificate (or any other
form of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this section, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this subsection
that such Non-U.S. Lender is not legally able to deliver.  Upon Borrower’s or
Agent’s reasonable request, any Lender that is not Non-U.S. Lender shall deliver
to Borrower and Agent (i) a properly prepared and duly executed U.S. Internal
Revenue Service Form W-9, or any subsequent versions thereof or successors
thereto, certifying that such Lender is not subject to United States of America
backup withholding and (ii) such other reasonable documentation as will enable
Borrower and/or Agent to determine whether or not such Lender is subject to
information reporting requirements.
 
 
65

--------------------------------------------------------------------------------

 


(g)         Borrower will not be required to pay any additional amounts in
respect of United States of America Federal income tax pursuant to Section
13.8(d) to any Lender or Agent or to indemnify any Lender or Agent pursuant to
Section 13.8(c) to the extent that (i) the obligation to pay such additional
amounts would not have arisen but for a failure by such Lender to comply with
its obligations under Section 13.1(f) for any reason; (ii) with respect to a
Lender, the obligation to withhold amounts with respect to United States of
America Federal income tax existed on the date such Lender became a party to
this Agreement or, with respect to payments to a lending office newly designated
by a Lender (a “New Lending Office”), the date such Lender designated such New
Lending Office with respect to the applicable Loan; provided, however, that this
clause (ii) shall not apply to the extent the additional amounts any Lender (or
Transferee) through a New Lending Office, would be entitled to receive (without
regard to this clause (ii)) do not exceed the additional amounts that the Person
making the transfer, or Lender (or Transferee) making the designation of such
New Lending Office, would have been entitled to receive in the absence of such
transfer or designation; (iii) the Internal Revenue Service has determined
(which determination shall be final and non-appealable) that such Lender or
Agent is treated as a “conduit entity” within the meaning of Treasury Regulation
Section 1.881-3 or any successor provision; provided, however, nothing contained
in this clause (iii) shall preclude the payment of additional amounts or
indemnity payments by Borrower to the person for whom the “conduit entity” is
acting; or (iv) such Lender is claiming an exemption from withholding of United
States of America Federal income tax under Sections 871(h) or 881(c) of the Code
but is unable at any time to make the representations and warranties set forth
in clauses (A) – (F) of Section 13.8(f).


(h)         Each Non-U.S. Lender agrees to provide Borrower and the Agent, upon
the reasonable request of Borrower, such other forms or documents as may be
reasonably required under Applicable Law, that such Lender is legally able to
provide, and that the provision of which would not be disadvantageous to such
Lender, in order to establish an exemption from or eligibility for a reduction
in the rate or imposition of Taxes or Other Taxes.  If, at any time, Borrower
requests any Lender to deliver any such additional forms or other documentation,
then Borrower shall, on demand of such Lender through Agent, reimburse such
Lender for any out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses) reasonably incurred by such Lender in the preparation or
delivery of such forms or other documentation.


(i)           If Borrower is required to pay additional amounts to or for the
account of any Lender or Agent pursuant to this Section 13.8, then such Lender
or Agent shall use its reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested by
Borrower or to designate a Lending Office from a different jurisdiction (if such
a Lending Office exists) so as to eliminate or reduce any such additional
payments by Borrower which may accrue in the future if such filing or changes in
the reasonable judgment of such Lender or Agent, would not require such Lender
to disclose information such Lender deems confidential and is not otherwise
disadvantageous to such Lender or Agent.


(j)           If Agent or a Lender, in its sole discretion, receives a refund of
any Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section
13.8, it shall promptly pay to Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section 13.8 with respect to the Taxes or Other Taxes giving
rise to such refund) and any interest paid by the relevant Governmental
Authority with respect to such refund, provided, that Borrower, upon the request
of Agent or such Lender, shall repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent or such Lender in the event Agent or such Lender is required
to repay the applicable refund to such Governmental Authority.
 
 
66

--------------------------------------------------------------------------------

 


(k)           Notwithstanding anything herein to the contrary, if Agent is
required by law to deduct or withhold any Taxes or Other Taxes or any other
taxes from or in respect of any sum payable to any Lender by Borrower or Agent,
the Agent shall not be required to make any gross-up payment to or in respect of
such Lender, except to the extent that a corresponding gross-up payment is
actually received by Agent from Borrower.


(l)           Any Lender claiming reimbursement or compensation pursuant to
Section 13.8(c) shall deliver to Borrower (with a copy to Agent) a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive and binding on Borrower in the absence
of manifest error.


(m)        The agreements and obligations of Borrower in this Section 13.8 shall
survive the payment of all other Obligations.


13.9      Patriot Act


Each Lender that is subject to the requirements of the Patriot Act and Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Agent and each Lender to identify Borrower in accordance with the Patriot
Act.  Borrower shall, promptly following a request by Agent or any Lender,
provide all documentation and other information that Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Patriot Act.


13.10    Lenders’ Withdrawal Date


On the Lenders’ Withdrawal Date, (a) all of the Lenders’ Commitments shall
terminate, (b) all liens and security interests securing the Obligations and the
Loan Documents shall automatically terminate, (c) each of the Loan Documents
shall automatically terminate, except for terms and provisions of the Loan
Documents that expressly survive termination of the Loan Documents and (d) the
Borrower shall automatically be released and discharged from the obligations,
claims and demands under the Loan Documents, except for obligations and
liabilities for fees and expenses and indemnification obligations and
liabilities owing to the Agent or the Lenders that pursuant to the express terms
of the Loan Documents survive termination of the Loan Documents.


[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]
 
 
67

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties has duly executed this Loan Agreement as
of the date first written above.
 


BORROWER:
 
FCB I LLC,
a Delaware limited liability company
 
By: FCB I Acquisition Corp.,
a Delaware corporation, its sole member
   
By:
/s/ Jonathan M. Couchman
Name:
Jonathan M. Couchman
Title:
President
   
Address:
FCB I LLC
933 MacArthur Blvd.
Mahwah, NJ 07430
Attention:  Jonathan M. Couchman
Facsimile:  (201) 327-2130
   
With a copy to:
 
Baker & McKenzie LLP
One Prudential Plaza, Suite 3500
130 E. Randolph Drive
Chicago, IL 60601
Attention: Carmen Lonstein, Esq.
Facsimile: (312) 698-2136
 
With a copy to:
 
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York  10022
Attn:  Adam W. Finerman
Fax: (212) 451-2289



 
68

--------------------------------------------------------------------------------

 
 
AGENT:
 
THE BANK OF NEW YORK MELLON, as Agent
   
By:
/s/ Melinda Valentine
Name:
Melinda Valentine
Title:
Vice President
   
Address:
 
600 E. Las Colinas Blvd.
Suite 1300
Irving, TX 75039
Attention: Melinda Valentine, Vice President
Facsimile: (972) 401-8555
   
With a copy (which shall not constitute notice) to:
 
McGuire, Craddock & Strother, P.C.
2501 North Harwood
Suite 1800
Dallas, TX 75201
Attention: Jonathan Thalheimer
Facsimile: (214) 954-6868
Email: jthalheimer@mcslaw.com

 
 
69

--------------------------------------------------------------------------------

 
 
LENDERS:
 
NB ATHYRIUM LLC, a Delaware limited liability company, as a Lender
 

 
By:
/s/ Blake Rice
Name:
Blake Rice
Title:
Authorized Signatory
   
Address:
 
NB ATHYRIUM LLC
c/o NB Alternatives
605 Third Avenue, 22nd Floor
New York, New York  10158
Attention: Christian Neira
Facsimile:  646-537-4881
   
With a copy to:
 
Moore & Van Allen, PLLC
100 N. Tryon St., Suite 4700
Charlotte, North Carolina 28202
Attention: Tripp Monroe
Facsimile:  704-378-1942



 
70

--------------------------------------------------------------------------------

 
 
LENDERS (continued):
 
COLUMBIA NB CROSSROADS FUND LP, a Texas limited partnership, as a Lender
 

     
By:
/s/ Blake Rice
Name:
Blake Rice
Title:
Authorized Signatory
 
Address:
 
COLUMBIA NB CROSSROADS FUND LP
c/o NB Alternatives
325 North Saint Paul Street, Suite 4900
Dallas, Texas  75201
Attention: Blake Rice
Facsimile:  214-647-9501
 

 
 
 
71

--------------------------------------------------------------------------------

 
 
LENDERS (continued):
 
NB PEP INVESTMENTS I LP (INCORPORATED), a Guernsey limited partnership, as a
Lender
 

 
By:
/s/ Blake Rice 
Name:
Blake Rice
Title:
Authorized Signatory
   
Address:
 
NB PEP INVESTMENTS I LP (INCORPORATED)
c/o NB Alternatives
325 North Saint Paul Street, Suite 4900
Dallas, Texas  75201
Attention: Blake Rice
Facsimile:  214-647-9501
 



 
72

--------------------------------------------------------------------------------

 
 
LENDERS (continued):


NB CROSSROADS 2010 – SS HOLDINGS LP, a Delaware limited partnership, as a Lender




By:
/s/ Blake Rice
Name:
Blake Rice
Title:
Authorized Signatory
   
Address:
 
NB CROSSROADS 2010 – SS HOLDINGS LP
c/o NB Alternatives
325 North Saint Paul Street, Suite 4900
Dallas, Texas  75201
Attention: Blake Rice
Facsimile:  214-647-9501
 


 
73

--------------------------------------------------------------------------------

 

 
LENDERS (continued):


SIGULER GUFF DISTRESSED
 
SIGULER GUFF DISTRESSED
OPPORTUNITIES FUND III, LP, as a Lender
 
OPPORTUNITIES FUND III (P), LP, as a Lender
           
By:
Siguler Guff DOF III GP, LLC
 
By:
Siguler Guff DOF III GP, LLC
 
Its General Partner
   
Its General Partner
                     
By:
/s/ Donald P. Spencer
   
By:
/s/ Donald P. Spencer
 
Donald P. Spencer
   
Donald P. Spencer
 
Managing Director
   
Managing Director





SIGULER GUFF DISTRESSED
 
SIGULER GUFF DISTRESSED
OPPORTUNITIES FUND III (T), LP, as a Lender
 
OPPORTUNITIES FUND III (F), LP, as a Lender
           
By:
Siguler Guff DOF III GP, LLC
 
By:
Siguler Guff DOF III GP, LLC
 
Its General Partner
   
Its General Partner
                     
By:
/s/ Donald P. Spencer
   
By:
/s/ Donald P. Spencer
 
Donald P. Spencer
   
Donald P. Spencer
 
Managing Director
   
Managing Director





SIGULER GUFF DISTRESSED
   
OPPORTUNITIES FUND IV, LP, as a Lender
               
By:
Siguler Guff DOF IV GP, LLC
       
Its General Partner
                           
By:
/s/ Donald P. Spencer
         
Donald P. Spencer
       
Managing Director
     





Address (for each of the above Lenders):


c/o Siguler Guff and Company, LP
825 Third Avenue, 10th Floor
New York City, New York  10022
Attention: Daniel Rochkind
Facsimile:  212-634-5990




With a copy to:


c/o Siguler Guff and Company, LP
825 Third Avenue, 10th Floor
New York City, New York  10022
Attention: Avi Amin
Facsimile:  212-634-5990
 
 
74

--------------------------------------------------------------------------------

 
 
LENDERS (continued):




PEPI CAPITAL, L.P., a Delaware limited partnership, as a Lender






By:
/s/ David Radunsky
Name:
David Radunsky
Title:
Chief Operating Officer
   
Address:
 
PEPI CAPITAL, L.P.
P.O. Box 269014
Plano, Texas  75026-9014
Attention: Jason Makler
Facsimile:  972-535-1991





 
75

--------------------------------------------------------------------------------

 


LENDERS (continued):



ISZO CAPITAL LP, a Delaware limited partnership, as a Lender




By:
/s/ Brian Sheehy
Name:
Brian Sheehy
Title:
Managing Member
   
Address:
 
IsZo Capital LP
415 Madison Ave., 15th Floor
New York, New York 10017
Attention:  Brian Sheehy
Facsimile:  646-381-3645


 
 
76

--------------------------------------------------------------------------------

 
 
LENDERS (continued):




BLACK HORSE CAPITAL LP, a Delaware limited partnership, as a Lender


By: Black Horse Capital Management LLC, a Delaware limited liability company,
its General Partner



 
By:
/s/ Dale B. Chappell
Name:
Dale B. Chappell
Title:
Manager





BLACK HORSE CAPITAL MASTER FUND LTD., a Cayman Islands exempted company, as a
Lender





 
By:
/s/ Dale B. Chappell
Name:
Dale B. Chappell
Title:
Director

 



 
Address (for each of the above Lenders):
 
c/o Black Horse Capital
338 S. Sharon Amity Rd.  #202
Charlotte, NC 28211
Attention: Candace Duran
Facsimile:
     
With a copy to:
 
c/o Black Horse Capital
338 S. Sharon Amity Rd.  #202
Charlotte, NC 28211
Attention:  Dale B. Chappell
Facsimile:
 





 
 
 
77

--------------------------------------------------------------------------------

 

